









EXHIBIT 10.1


Published Transaction CUSIP Number: 81617FAA9
Published Revolver CUSIP Number: 81617FAB7


CREDIT AND SECURITY AGREEMENT




among




SELECT COMFORT CORPORATION
as Borrower




THE LENDERS NAMED HEREIN
as Lenders




and




KEYBANK NATIONAL ASSOCIATION
as Administrative Agent, Swing Line Lender and Issuing Lender




KEYBANC CAPITAL MARKETS INC.
as Joint Lead Arranger and Joint Book Runner




BMO HARRIS BANK, N.A.
as Joint Lead Arranger, Joint Book Runner and Syndication Agent






_____________________


dated as of
September 9, 2015
_____________________




















 





--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
ARTICLE I. DEFINITIONS
1
Section 1.1. Definitions
1
Section 1.2. Accounting Terms
27
Section 1.3. Terms Generally
28
ARTICLE II. AMOUNT AND TERMS OF CREDIT
28
Section 2.1. Amount and Nature of Credit
28
Section 2.2. Revolving Credit Commitment
29
Section 2.3. Interest
33
Section 2.4. Evidence of Indebtedness
34
Section 2.5. Notice of Loans and Credit Events; Funding of Loans
35
Section 2.6. Payment on Loans and Other Obligations
37
Section 2.7. Prepayment
39
Section 2.8. Commitment and Other Fees
39
Section 2.9. Modifications to Commitment
40
Section 2.10. Computation of Interest and Fees
41
Section 2.11. Mandatory Payments
42
Section 2.12. Swap Obligations Make-Well Provision
42
ARTICLE III. ADDITIONAL PROVISIONS RELATING TO EURODOLLAR LOANS; INCREASED
CAPITAL; TAXES
42
Section 3.1. Requirements of Law
42
Section 3.2. Taxes
44
Section 3.3. Funding Losses
46
Section 3.4. Change of Lending Office
47
Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate
47
Section 3.6. Replacement of Lenders
48
Section 3.7. Discretion of Lenders as to Manner of Funding
48
ARTICLE IV. CONDITIONS PRECEDENT
48
Section 4.1. Conditions to Each Credit Event
48
Section 4.2. Conditions to the First Credit Event
49
Section 4.3. Post-Closing Conditions
51
ARTICLE V. COVENANTS
52
Section 5.1. Insurance
52
Section 5.2. Money Obligations
53
Section 5.3. Financial Statements and Information
53
Section 5.4. Financial Records
55
Section 5.5. Franchises; Change in Business
55
Section 5.6. ERISA Pension and Benefit Plan Compliance
55
Section 5.7. Financial Covenants
55
Section 5.8. Borrowing
56
Section 5.9. Liens
56
Section 5.10. Regulations T, U and X
57
Section 5.11. Investments, Loans and Guaranties
58
Section 5.12. Merger and Sale of Assets
59









i




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
Section 5.13. Acquisitions
59
Section 5.14. Notice
60
Section 5.15. Restricted Payments
61
Section 5.16. Environmental Compliance
61
Section 5.17. Affiliate Transactions
61
Section 5.18. Use of Proceeds
62
Section 5.19. Corporate Names and Locations of Collateral
62
Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest
63
Section 5.21. Collateral
64
Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral
66
Section 5.23. Restrictive Agreements
67
Section 5.24. Other Covenants and Provisions
67
Section 5.25. Guaranty Under Material Indebtedness Agreement
67
Section 5.26. Amendment of Organizational Documents
67
Section 5.27. Fiscal Year of the Borrower
67
Section 5.28. Further Assurances
67
Section 5.29. Contributions to the Select Comfort Executive Investment Plan
Trust
68
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
68
Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification
68
Section 6.2. Corporate Authority
68
Section 6.3. Compliance with Laws and Contracts
69
Section 6.4. Litigation and Administrative Proceedings
69
Section 6.5. Title to Assets
69
Section 6.6. Liens and Security Interests
70
Section 6.7. Tax Returns
70
Section 6.8. Environmental Laws
70
Section 6.9. Locations
71
Section 6.10. Continued Business
71
Section 6.11. Employee Benefits Plans
71
Section 6.12. Consents or Approvals
72
Section 6.13. Solvency
72
Section 6.14. Financial Statements
72
Section 6.15. Regulations
72
Section 6.16. Material Agreements
72
Section 6.17. Intellectual Property
73
Section 6.18. Insurance
73
Section 6.19. Deposit Accounts and Securities Accounts
73
Section 6.20. Accurate and Complete Statements
73
Section 6.21. Investment Company; Other Restrictions
73
Section 6.22. Defaults
73
ARTICLE VII. SECURITY
73
Section 7.1. Security Interest in Collateral
74









ii




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
Section 7.2. Collections and Receipt of Proceeds by Borrower
74
Section 7.3. Collections and Receipt of Proceeds by Administrative Agent
75
Section 7.4. Administrative Agent’s Authority Under Pledged Notes
76
Section 7.5. Commercial Tort Claims
77
Section 7.6. Use of Inventory and Equipment
77
ARTICLE VIII. EVENTS OF DEFAULT
77
Section 8.1. Payments
77
Section 8.2. Special Covenants
77
Section 8.3. Other Covenants
77
Section 8.4. Representations and Warranties
78
Section 8.5. Cross Default
78
Section 8.6. ERISA Default
78
Section 8.7. Change in Control
78
Section 8.8. Judgments
78
Section 8.9. Security
78
Section 8.10. Validity of Loan Documents
78
Section 8.11. Solvency
79
ARTICLE IX. REMEDIES UPON DEFAULT
79
Section 9.1. Optional Defaults
79
Section 9.2. Automatic Defaults
80
Section 9.3. Letters of Credit
80
Section 9.4. Offsets
80
Section 9.5. Equalization Provisions
81
Section 9.6. Collateral
81
Section 9.7. Other Remedies
82
Section 9.8. Application of Proceeds
82
ARTICLE X. THE ADMINISTRATIVE AGENT
84
Section 10.1. Appointment and Authorization
84
Section 10.2. Note Holders
84
Section 10.3. Consultation With Counsel
84
Section 10.4. Documents
85
Section 10.5. Administrative Agent and Affiliates
85
Section 10.6. Knowledge or Notice of Default
85
Section 10.7. Action by Administrative Agent
85
Section 10.8. Release of Collateral or Guarantor of Payment
86
Section 10.9. Delegation of Duties
86
Section 10.10. Indemnification of Administrative Agent
86
Section 10.11. Successor Administrative Agent
87
Section 10.12. Issuing Lender
87
Section 10.13. Swing Line Lender
87
Section 10.14. Administrative Agent May File Proofs of Claim
87
Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program
88
Section 10.16. Other Agents
88







iii




--------------------------------------------------------------------------------




TABLE OF CONTENTS
 
Page
ARTICLE XI. MISCELLANEOUS
89
Section 11.1. Lenders’ Independent Investigation
89
Section 11.2. No Waiver; Cumulative Remedies
89
Section 11.3. Amendments, Waivers and Consents
89
Section 11.4. Notices
91
Section 11.5. Costs, Expenses and Documentary Taxes
91
Section 11.6. Indemnification
92
Section 11.7. Obligations Several; No Fiduciary Obligations
92
Section 11.8. Execution in Counterparts
92
Section 11.9. Binding Effect; Borrower’s Assignment
92
Section 11.10. Lender Assignments
92
Section 11.11. Sale of Participations
94
Section 11.12. Replacement of Affected Lenders
95
Section 11.13. Patriot Act Notice
96
Section 11.14. Severability of Provisions; Captions; Attachments
96
Section 11.15. Investment Purpose
96
Section 11.16. Entire Agreement
96
Section 11.17. Limitations on Liability of the Issuing Lender
96
Section 11.18. General Limitation of Liability
97
Section 11.19. No Duty
97
Section 11.20. Legal Representation of Parties
97
Section 11.21. Governing Law; Submission to Jurisdiction
98

Jury Trial Waiver
Signature Page 1





Exhibit A
Form of Revolving Credit Note
Exhibit B
Form of Swing Line Note
Exhibit C
Form of Notice of Loan
Exhibit D
Form of Compliance Certificate
Exhibit E
Form of Assignment and Acceptance Agreement
 
 
Schedule 1
Commitments of Lenders
Schedule 2
Guarantors of Payment
Schedule 3
Pledged Securities
Schedule 4
Mortgaged Real Property
Schedule 5.3
Quarterly Reporting Periods
Schedule 5.8
Indebtedness
Schedule 5.9
Liens
Schedule 6.1
Corporate Existence; Subsidiaries; Foreign Qualification
Schedule 6.5
Real Estate Owned by the Companies
Schedule 6.9
Locations
Schedule 6.11
Employee Benefits Plans
Schedule 6.16
Material Agreements
Schedule 6.17
Intellectual Property

iv




--------------------------------------------------------------------------------




TABLE OF CONTENTS
Page
Schedule 6.18
Insurance
Schedule 7.4
Pledged Notes























































































v




--------------------------------------------------------------------------------




This CREDIT AND SECURITY AGREEMENT (as the same may from time to time be
amended, restated or otherwise modified, this “Agreement”) is made effective as
of the 9th day of September, 2015 among:


(a)    SELECT COMFORT CORPORATION, a Minnesota corporation (the “Borrower”);


(b)    the lenders listed on Schedule 1 hereto and each other Eligible
Transferee, as hereinafter defined, that from time to time becomes a party
hereto pursuant to Section 2.9(b) or 11.10 hereof (collectively, the “Lenders”
and, individually, each a “Lender”); and


(c)    KEYBANK NATIONAL ASSOCIATION, a national banking association, as the
administrative agent for the Lenders under this Agreement (the “Administrative
Agent”).






WITNESSETH:


WHEREAS, the Borrower, the Administrative Agent and the Lenders desire to
contract for the establishment of credits in the aggregate principal amounts
hereinafter set forth, to be made available to the Borrower upon the terms and
subject to the conditions hereinafter set forth;


NOW, THEREFORE, it is mutually agreed as follows:




ARTICLE I. DEFINITIONS


Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:


“Account” means an account, as that term is defined in the U.C.C.


“Account Debtor” means an account debtor, as that term is defined in the U.C.C.,
or any other Person obligated to pay all or any part of an Account in any manner
and includes (without limitation) any Guarantor thereof.


“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of any Person (other than a Company), or any
business or division of any Person (other than a Company), (b) the acquisition
of in excess of fifty percent (50%) of the outstanding capital stock (or other
equity interest) of any Person (other than a Company), or (c) the acquisition of
another Person (other than a Company) by a merger, amalgamation or consolidation
or any other combination with such Person.


    

1

--------------------------------------------------------------------------------




“Additional Commitment” means that term as defined in Section 2.9(b)(i) hereof.


“Additional Lender” means an Eligible Transferee that shall become a Lender
during the Commitment Increase Period pursuant to Section 2.9(b) hereof.


“Additional Lender Assumption Agreement” means an additional lender assumption
agreement, in form and substance satisfactory to the Administrative Agent,
wherein an Additional Lender shall become a Lender.


“Additional Lender Assumption Effective Date” means that term as defined in
Section 2.9(b)(ii) hereof.


“Administrative Agent” means that term as defined in the first paragraph of this
Agreement.


“Administrative Agent Fee Letter” means that certain Administrative Agent Fee
Letter, dated as of August 17, 2015, between the Borrower and the Administrative
Agent, as the same may from time to time be amended, restated or otherwise
modified.


“Advantage” means any payment (whether made voluntarily or involuntarily, by
offset of any deposit or other indebtedness or otherwise) received by any Lender
in respect of the Obligations, if such payment results in that Lender having
less than its pro rata share (based upon its Commitment Percentage) of the
Obligations then outstanding.


“Affected Lender” means a Defaulting Lender, an Insolvent Lender or a Downgraded
Lender.


“Affiliate” means any Person, directly or indirectly, controlling, controlled by
or under common control with a Company and “control” (including the correlative
meanings, the terms “controlling”, “controlled by” and “under common control
with”) means the power, directly or indirectly, to direct or cause the direction
of the management and policies of a Company, whether through the ownership of
voting securities, by contract or otherwise.


“Agreement” means that term as defined in the first paragraph of this agreement.


“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Companies from time to time concerning or
relating to bribery or corruption.


“Applicable Commitment Fee Rate” means:


(a)    for the period from the Closing Date through November 30, 2015,
twenty-five (25.00) basis points; and


(b)    commencing with the delivery of the Consolidated financial statements of
the Borrower for the Quarterly Reporting Period ending October 3, 2015, the
number of basis points set forth in the following matrix, based upon the result
of the computation of

2

--------------------------------------------------------------------------------




the Leverage Ratio as set forth in the Compliance Certificate for such fiscal
period and, thereafter, as set forth in each successive Compliance Certificate,
as provided below:


Leverage Ratio
Applicable Commitment Fee Rate
Greater than or equal to 4.00 to 1.00
45.00 basis points
Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00
40.00 basis points
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
35.00 basis points
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
30.00 basis points
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
25.00 basis points
Less than 2.00 to 1.00
20.00 basis points



The first date on which the Applicable Commitment Fee Rate is subject to change
is December 1, 2015. After December 1, 2015, changes to the Applicable
Commitment Fee Rate shall be effective on the first day of each calendar month
following the date upon which the Administrative Agent should have received,
pursuant to Section 5.3(c) hereof, the Compliance Certificate. The above pricing
matrix does not modify or waive, in any respect, the requirements of Section 5.7
hereof, the rights of the Administrative Agent and the Lenders to charge the
Default Rate, or the rights and remedies of the Administrative Agent and the
Lenders pursuant to Articles VIII and IX hereof. Notwithstanding anything herein
to the contrary, (i) during any period when the Borrower shall have failed to
timely deliver the Consolidated financial statements pursuant to Section 5.3(a)
or (b) hereof, or the Compliance Certificate pursuant to Section 5.3(c) hereof,
until such time as the appropriate Consolidated financial statements and
Compliance Certificate are delivered, the Applicable Commitment Fee Rate shall,
at the election of the Administrative Agent (which may be retroactively
effective to the first day of the calendar month following the date upon which
the Administrative Agent should have received the Consolidated financial
statements pursuant to Section 5.3(a) or (b) hereof, or pursuant to Section
5.3(c) hereof, the Compliance Certificate), be the highest rate per annum
indicated in the above pricing grid regardless of the Leverage Ratio at such
time, and (ii) in the event that any financial information or certification
provided to the Administrative Agent in the Compliance Certificate is shown to
be inaccurate (if this Agreement or the Commitment is in effect when such
inaccuracy is discovered), and such inaccuracy, if corrected, would have led to
the application of a higher Applicable Commitment Fee Rate for any period (an
“Applicable Commitment Fee Period”) than the Applicable Commitment Fee Rate
applied for such Applicable Commitment Fee Period, then (A) the Borrower shall
promptly deliver to the Administrative Agent a corrected Compliance Certificate
for such Applicable Commitment Fee Period, (B) the Applicable Commitment Fee
Rate shall be determined based on such corrected Compliance Certificate, and (C)
the Borrower shall promptly pay to the Administrative Agent the accrued
additional fees owing as a result of such increased Applicable Commitment Fee
Rate for such Applicable Commitment Fee Period.


“Applicable Margin” means:



3

--------------------------------------------------------------------------------




(a)    for the period from the Closing Date through November 30, 2015, one
hundred fifty (150.00) basis points for Eurodollar Loans and fifty (50.00) basis
points for Base Rate Loans; and


(b)    commencing with the delivery of the Consolidated financial statements of
the Borrower for the Quarterly Reporting Period ending October 3, 2015, the
number of basis points (depending upon whether Loans are Eurodollar Loans or
Base Rate Loans) set forth in the following matrix, based upon the result of the
computation of the Leverage Ratio as set forth in the Compliance Certificate for
such fiscal period and, thereafter, as set forth in each successive Compliance
Certificate, as provided below:
Leverage Ratio
Applicable Basis Points
for Eurodollar Loans
Applicable Basis Points
or Base Rate Loans
Greater than or equal to 4.00 to 1.00
250.00
150.00
Greater than or equal to 3.50 to 1.00 but less than 4.00 to 1.00
225.00
125.00
Greater than or equal to 3.00 to 1.00 but less than 3.50 to 1.00
200.00
100.00
Greater than or equal to 2.50 to 1.00 but less than 3.00 to 1.00
175.00
75.00
Greater than or equal to 2.00 to 1.00 but less than 2.50 to 1.00
150.00
50.00
Less than 2.00 to 1.00
125.00
25.00



The first date on which the Applicable Margin is subject to change is December
1, 2015. After December 1, 2015, changes to the Applicable Margin shall be
effective on the first day of each calendar month following the date upon which
the Administrative Agent should have received, pursuant to Section 5.3(c)
hereof, the Compliance Certificate. The above pricing matrix does not modify or
waive, in any respect, the requirements of Section 5.7 hereof, the rights of the
Administrative Agent and the Lenders to charge the Default Rate, or the rights
and remedies of the Administrative Agent and the Lenders pursuant to Articles
VIII and IX hereof. Notwithstanding anything herein to the contrary, (i) during
any period when the Borrower shall have failed to timely deliver the
Consolidated financial statements pursuant to Section 5.3(a) or (b) hereof, or
the Compliance Certificate pursuant to Section 5.3(c) hereof, until such time as
the appropriate Consolidated financial statements and Compliance Certificate are
delivered, the Applicable Margin shall, at the election of the Administrative
Agent (which may be retroactively effective to the first day of the calendar
month following the date upon which the Administrative Agent should have
received the Consolidated financial statements pursuant to Section 5.3(a) or (b)
hereof, or pursuant to Section 5.3(c) hereof, the Compliance Certificate), be
the highest rate per annum indicated in the above pricing grid for Loans of that
type, regardless of the Leverage Ratio at such time, and (ii) in the event that
any financial information or certification provided to the Administrative Agent
in the Compliance Certificate is shown to be inaccurate (if this Agreement or
the Commitment is in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin for any period (an “Applicable Margin Period”) than the
Applicable Margin applied for such Applicable

4

--------------------------------------------------------------------------------




Margin Period, then (A) the Borrower shall promptly deliver to the
Administrative Agent a corrected Compliance Certificate for such Applicable
Margin Period, (B) the Applicable Margin shall be determined based on such
corrected Compliance Certificate, and (C) the Borrower shall promptly pay to the
Administrative Agent the accrued additional interest owing as a result of such
increased Applicable Margin for such Applicable Margin Period.


“Approved Fund” means any Person (other than a natural Person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an affiliate of a Lender, or (c) an entity or an
affiliate of an entity that administers or manages a Lender.


“Assignment Agreement” means an Assignment and Acceptance Agreement in the form
of the attached Exhibit E.


“Authorized Officer” means a Financial Officer or other individual authorized by
a Financial Officer in writing (with a copy to the Administrative Agent) to
handle certain administrative matters in connection with this Agreement.


“Bailee’s Waiver” means a bailee’s waiver, in form and substance satisfactory to
the Administrative Agent, delivered by a Credit Party in connection with this
Agreement, as such waiver may from time to time be amended, restated or
otherwise modified.


“Bank Product Agreements” means those certain cash management services and other
agreements entered into from time to time between a Company and the
Administrative Agent or a Lender (or an affiliate of a Lender) in connection
with any of the Bank Products.


“Bank Product Obligations” means all obligations, liabilities, contingent
reimbursement obligations, fees and expenses owing by a Company to the
Administrative Agent or any Lender (or an affiliate of a Lender) pursuant to or
evidenced by the Bank Product Agreements.


“Bank Products” means a service or facility extended to a Company by the
Administrative Agent or any Lender (or an affiliate of a Lender) for (a) credit
cards and credit card processing services, (b) debit cards, purchase cards and
stored value cards, (c) ACH transactions, and (d) cash management, including
controlled disbursement, accounts or services.


“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy”, as now or hereafter in effect, or any successor thereto, as
hereafter amended.


“Base Rate” means, for any day, a rate per annum equal to the highest of (a) the
Prime Rate, (b) one‑half of one percent (.50%) in excess of the Federal Funds
Effective Rate, and (c) one percent (1.00%) in excess of the London interbank
offered rate for loans in Eurodollars for a period of one month (or, if such day
is not a Business Day, such rate as calculated on the most recent Business Day).
Any change in the Base Rate shall be effective immediately from and after such
change in the Base Rate.



5

--------------------------------------------------------------------------------




“Base Rate Loan” means a Revolving Loan described in Section 2.2(a) hereof, that
shall be denominated in Dollars and on which the Borrower shall pay interest at
the Derived Base Rate.


“Borrower” means that term as defined in the first paragraph of this Agreement.


“Borrower Investment Policy” means the Investment Policy of the Borrower in
effect as of the Closing Date, together with such modifications as approved from
time to time by the board of directors of the Borrower.


“Business Day” means a day that is not a Saturday, a Sunday or another day of
the year on which national banks are authorized or required to close in
Cleveland, Ohio, and, in addition, if the applicable Business Day relates to a
Eurodollar Loan, is a day of the year on which dealings in Dollar deposits are
carried on in the London interbank Eurodollar market.


“Capital Distribution” means a payment made, liability incurred or other
consideration given by a Company to any Person that is not a Company, (a) for
the purchase, acquisition, redemption, repurchase, payment or retirement of any
capital stock or other equity interest of such Company, or (b) as a dividend,
return of capital or other distribution (other than any stock dividend, stock
split or other equity distribution payable only in capital stock or other equity
of such Company) in respect of such Company’s capital stock or other equity
interest.


“Capitalized Lease Obligations” means obligations of the Companies for the
payment of rent for any real or personal property under leases or agreements to
lease that, in accordance with GAAP, have been or should be capitalized on the
books of the lessee and, for purposes hereof, the amount of any such obligation
shall be the capitalized amount thereof determined in accordance with GAAP.


“Cash Collateral Account” means a commercial Deposit Account designated “cash
collateral account” and maintained by the Borrower with the Administrative
Agent, without liability by the Administrative Agent or the Lenders to pay
interest thereon, from which account the Administrative Agent, on behalf of the
Lenders, shall have the exclusive right to withdraw funds until all of the
Secured Obligations (other than unasserted contingent indemnity obligations) are
paid in full.


“Cash Equivalents” means (a) cash equivalents as determined in accordance with
GAAP, and (b) other investments permitted under the Borrower Investment Policy
that have a maturity of no more than two years, so long as the weighted average
maturity of all such investments permitted under the Borrower Investment Policy
does not exceed nine months.


“Cash Security” means all cash, instruments, Deposit Accounts, Securities
Accounts and cash equivalents, in each case whether matured or unmatured,
whether collected or in the process of collection, upon which a Credit Party
presently has or may hereafter have any claim or interest, wherever located,
including but not limited to any of the foregoing that are presently or may
hereafter be existing or maintained with, issued by, drawn upon, or in the
possession of the Administrative Agent or any Lender.


    

6

--------------------------------------------------------------------------------




“Change in Control” means:


(a)    the acquisition of, directly or indirectly, beneficially (within the
meaning of Rules 13d-3 and 13d-5 of the Exchange Act) or of record, on or after
the Closing Date, by any Person or group (within the meaning of Sections 13d and
14d of the Exchange Act), of shares representing more than thirty percent (30%)
of the aggregate ordinary Voting Power represented by the issued and outstanding
equity interests of the Borrower;


(b)    if, at any time during any period of twenty-four (24) consecutive months,
a majority of the members of the board of directors of the Borrower cease to be
composed of individuals (i) who were members of that board of directors on the
first day of such period, (ii) whose election or nomination to that board of
directors was approved by individuals referred to in subpart (i) hereof that
constituted, at the time of such election or nomination, at least a majority of
that board of directors, or (iii) whose election or nomination to that board of
directors was approved by individuals referred to in subparts (i) and (ii)
hereof that constituted, at the time of such election or nomination, at least a
majority of that board of directors; or


(c)    if the Borrower shall cease to own, directly or indirectly, one hundred
percent (100%) of the aggregate ordinary Voting Power represented by the issued
and outstanding equity interests of each of its Subsidiaries.


“Closing Date” means the effective date of this Agreement as set forth in the
first paragraph of this Agreement.


“Code” means the Internal Revenue Code of 1986, as amended, together with the
rules and regulations promulgated thereunder.


“Collateral” means (a) all of the Borrower’s existing and future (i) personal
property, (ii) Accounts, Investment Property, instruments, contract rights,
chattel paper, documents, supporting obligations, letter‑of‑credit rights,
Pledged Securities, Pledged Notes (if any), Commercial Tort Claims, General
Intangibles, Inventory and Equipment, (iii) funds now or hereafter on deposit in
the Cash Collateral Account, if any, and (iv) Cash Security; (b) the Mortgaged
Real Property; and (c) Proceeds and products of any of the foregoing; provided
that Collateral shall not include Excluded Collateral.


“Commercial Tort Claim” means a commercial tort claim, as that term is defined
in the U.C.C.


“Commitment” means the obligation hereunder of the Lenders, during the
Commitment Period, to make Loans and to participate in Swing Loans and the
issuance of Letters of Credit pursuant to the Revolving Credit Commitment, up to
the Total Commitment Amount.


“Commitment Increase Period” means the period from the Closing Date to the date
that is six months prior to the last day of the Commitment Period.

7

--------------------------------------------------------------------------------






“Commitment Percentage” means, for each Lender, such Lender’s percentage of the
Commitment as set forth opposite such Lender’s name under the column headed
“Commitment Percentage”, as listed in Schedule 1 hereto (taking into account any
reallocations pursuant to Section 2.5(f) hereof and assignments pursuant to
Section 11.10 hereof).


“Commitment Period” means the period from the Closing Date to September 9, 2020,
or such earlier date on which the Commitment shall have been terminated pursuant
to Article IX hereof.


“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, together with the rules and regulations
promulgated thereunder.


“Companies” means the Borrower and all Subsidiaries.


“Company” means the Borrower or a Subsidiary.


“Compliance Certificate” means a Compliance Certificate in the form of the
attached Exhibit D.


“Consideration” means, in connection with an Acquisition, the aggregate
consideration paid or to be paid, including borrowed funds, cash, deferred
payments, the issuance of securities or notes, the assumption or incurring of
liabilities (direct or contingent), the payment of consulting fees or fees for a
covenant not to compete and any other consideration paid or to be paid for such
Acquisition.


“Consignee’s Waiver” means a consignee’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.


“Consolidated” means the resultant consolidation of the financial statements of
the Borrower and its Subsidiaries in accordance with GAAP, including principles
of consolidation consistent with those applied in preparation of the
consolidated financial statements referred to in Section 6.14 hereof.


“Consolidated Depreciation and Amortization Charges” means, for any period, the
aggregate of all depreciation and amortization charges for fixed assets,
leasehold improvements and general intangibles (specifically including goodwill)
of the Borrower for such period, as determined on a Consolidated basis.


“Consolidated EBITDA” means, for any period, as determined on a Consolidated
basis, (a) Consolidated Net Earnings for such period plus, without duplication,
the aggregate amounts deducted in determining such Consolidated Net Earnings in
respect of (i) Consolidated Interest Expense, (ii) Consolidated Income Tax
Expense, (iii) Consolidated Depreciation and Amortization Charges, (iv)
reasonable non-recurring non-cash losses not incurred in the ordinary

8

--------------------------------------------------------------------------------




course of business, (v) non-cash expenses incurred in connection with
stock-based compensation, (vi) non-cash impairment expenses relating to store
closures or remodeling during such period, and (vii) amortization of fees
payable in connection with the incurrence of Indebtedness during such period;
minus (b) to the extent included in Consolidated Net Earnings for such period,
non-recurring non-cash gains not incurred in the ordinary course of business.


“Consolidated EBITDAR” means, for any period, as determined on a Consolidated
basis, (a) Consolidated EBITDA, plus (b) Consolidated Rent Expense.


“Consolidated Funded Indebtedness” means, at any date, all Indebtedness
(including, but not limited to, short‑term, long‑term and Subordinated
Indebtedness, if any) of the Borrower, as determined on a Consolidated basis.


“Consolidated Income Tax Expense” means, for any period, all provisions for
taxes based on the gross or net income of the Borrower (including, without
limitation, any additions to such taxes, and any penalties and interest with
respect thereto), as determined on a Consolidated basis.


“Consolidated Interest Expense” means, for any period, the interest expense
(including, without limitation, the “imputed interest” portion of Capitalized
Lease Obligations, synthetic leases and asset securitizations, if any, and
excluding deferred financing costs) of the Borrower for such period, as
determined on a Consolidated basis.


“Consolidated Net Earnings” means, for any period, the net income (loss) of the
Borrower for such period, as determined on a Consolidated basis.


“Consolidated Rent Expense” means, for any period, the total rent expense with
respect to real and personal property of the Borrower for such period, as
determined on a Consolidated basis and as reported in its financial statements.


“Control Agreement” means a Deposit Account Control Agreement or Securities
Account Control Agreement.


“Controlled Group” means a Company and each Person required to be aggregated
with a Company under Code Section 414(b), (c), (m) or (o).


“Credit Event” means the making by the Lenders of a Loan, the conversion by the
Lenders of a Base Rate Loan to a Eurodollar Loan, the continuation by the
Lenders of a Eurodollar Loan after the end of the applicable Interest Period,
the making by the Swing Line Lender of a Swing Loan, or the issuance (or
amendment or renewal) by the Issuing Lender of a Letter of Credit.


“Credit Party” means the Borrower, and any Subsidiary or other Affiliate that is
a Guarantor of Payment.


“Customary Setoffs” means, as to any Securities Intermediary or depository
institution, as applicable, with respect to any Securities Account or Deposit
Account, as applicable,

9

--------------------------------------------------------------------------------




maintained with such Person, setoffs and chargebacks by such Person against such
Securities Account or Deposit Account, as applicable, that directly relate to
the maintenance and administration thereof, including, without limitation, for
the following purposes: (a) administrative and maintenance fees and expenses;
(b) items deposited in or credited to the account and returned unpaid or
otherwise uncollected or subject to an adjustment entry; (c) adjustments or
corrections of posting or encoding errors; (d) any ACH credit or similar entries
that are subsequently returned thereafter; (e) items subject to a claim against
the depository bank/securities intermediary for breach of transfer, presentment,
encoding, retention or other warranty under Federal Reserve Regulations or
Operating Circulars, ACH or other clearing house rules, or applicable law
(including, without limitation, Articles 3, 4 and 4A of the U.C.C.); and (f)
chargebacks in connection with merchant card transactions.


“Default” means an event or condition that constitutes, or with the lapse of any
applicable grace period or the giving of notice or both would constitute, an
Event of Default.


“Default Rate” means (a) with respect to any Loan or other Obligation for which
a rate is specified, a rate per annum equal to two percent (2%) in excess of the
rate otherwise applicable thereto, and (b) with respect to any other amount, if
no rate is specified or available, a rate per annum equal to two percent (2%) in
excess of the Derived Base Rate from time to time in effect.


“Defaulting Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has failed (which failure has not been cured) to
fund any Loan or any participation interest in Letters of Credit required to be
made hereunder in accordance with the terms hereof (unless such Lender shall
have notified the Administrative Agent and the Borrower in writing of its good
faith determination that a condition under Section 4.1 hereof to its obligation
to fund any Loan shall not have been satisfied); (b) has notified the Borrower
or the Administrative Agent in writing that it does not intend to comply with
any of its funding obligations under this Agreement or has made a public
statement to the effect that it does not intend to comply with its funding
obligations under this Agreement or generally under other agreements in which it
commits to extend credit; (c) has failed, within three Business Days after
receipt of a written request from the Administrative Agent or the Borrower to
confirm that it will comply with the terms of this Agreement relating to its
obligation to fund prospective Loans or participations in Letters of Credit, and
such request states that the requesting party has reason to believe that the
Lender receiving such request may fail to comply with such obligation, and
states such reason; or (d) has failed to pay to the Administrative Agent or any
other Lender when due an amount owed by such Lender to the Administrative Agent
or any other Lender pursuant to the terms of this Agreement, unless such amount
is subject to a good faith dispute or such failure has been cured. Any
Defaulting Lender shall cease to be a Defaulting Lender when the Administrative
Agent determines, in its reasonable discretion, that such Defaulting Lender is
no longer a Defaulting Lender based upon the characteristics set forth in this
definition.


“Deposit Account” means a deposit account, as that term is defined in the U.C.C.


“Deposit Account Control Agreement” means each Deposit Account Control Agreement
among a Credit Party, the Administrative Agent and a depository institution,
dated on or after the

10

--------------------------------------------------------------------------------




Closing Date, to be in form and substance satisfactory to the Administrative
Agent, as the same may from time to time be amended, restated or otherwise
modified.


“Derived Base Rate” means a rate per annum equal to the sum of the Applicable
Margin (from time to time in effect) for Base Rate Loans plus the Base Rate.


“Derived Eurodollar Rate” means a rate per annum equal to the sum of the
Applicable Margin (from time to time in effect) for Eurodollar Loans plus the
Eurodollar Rate.


“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub.L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.


“Dollar” or the $ sign means lawful currency of the United States.


“Domestic Subsidiary” means a Subsidiary that is not a Foreign Subsidiary.


“Dormant Subsidiary” means a Company that (a) is not a Credit Party or the
direct or indirect equity holder of a Credit Party, (b) has aggregate assets of
less than Fifty Thousand Dollars ($50,000) (or the foreign currency equivalent
of such amount), and (c) has no direct or indirect Subsidiaries with aggregate
assets, for such Company and all such Subsidiaries, of more than Fifty Thousand
Dollars ($50,000) (or the foreign currency equivalent of such amount).


“Downgraded Lender” means a Lender that has a non-credit enhanced senior
unsecured debt rating below investment grade from either Moody’s or Standard &
Poor’s, or any other nationally recognized statistical rating organization
recognized as such by the SEC, and that has been designated by the
Administrative Agent, in its reasonable discretion, as a Downgraded Lender. Any
Downgraded Lender shall cease to be a Downgraded Lender when the Administrative
Agent determines, in its reasonable discretion, that such Downgraded Lender is
no longer a Downgraded Lender based upon the characteristics set forth in this
definition.


“Eligible Transferee” means (a) any Lender (other than an Affected Lender), any
affiliate of a Lender and any Approved Fund, and (b) any commercial bank,
insurance company, investment or mutual fund or other Person (other than a
natural Person or a holding company, investment vehicle or trust for, or owned
and operated for the primary benefit of, a natural Person) that extends credit
or buys loans of the type made hereunder as part of its principal business;
provided that no Company, no Affiliate of a Company, nor any Person acting at
the direction of, or in concert with, any such Person, shall be an Eligible
Transferee.


“Environmental Laws” means all provisions of law (including the common law),
statutes, ordinances, codes, rules, guidelines, policies, procedures,
orders-in-council, regulations, permits, licenses, judgments, writs,
injunctions, decrees, orders, awards and standards promulgated by a Governmental
Authority or by any court, agency, instrumentality, regulatory authority or
commission of any of the foregoing concerning environmental health or safety and
protection of, or regulation of the discharge of substances into, the
environment.


    

11

--------------------------------------------------------------------------------




“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.


“Equipment” means equipment, as that term is defined in the U.C.C.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations promulgated pursuant thereto.


“ERISA Event” means (a) the existence of a condition or event with respect to an
ERISA Plan that would reasonably be expected to result in the imposition of a
material excise tax under Chapter 43 of the Code or any other material liability
under ERISA on a Company or of the imposition of a Lien on the assets of a
Company pursuant to Section 430(k) of the Code or Section 4068 of ERISA; (b) the
engagement by a Company in a non-exempt “prohibited transaction” (as defined
under ERISA Section 406 or Code Section 4975) or a breach of a fiduciary duty
under ERISA with respect to an ERISA Plan that, in each case could reasonably be
expected to result in material liability to a Company; (c) the application by a
Controlled Group member for a waiver from the minimum funding requirements of
Code Section 412 or ERISA Section 302 or a Controlled Group member is required
to provide security under Code Section 401(a)(29) with respect to a Pension
Plan; (d) the occurrence of a Reportable Event with respect to any Pension Plan
as to which notice is required to be provided to the PBGC; (e) the withdrawal by
a Controlled Group member from a Multiemployer Plan in a “complete withdrawal”
or a “partial withdrawal” (as such terms are defined in ERISA Sections 4203 and
4205, respectively) that could reasonably be expected to result in material
liability to a Company; (f) the failure of an ERISA Plan (and any related trust)
that is intended to be qualified under Code Sections 401 and 501 to be so
qualified or the failure of any “cash or deferred arrangement” under any such
ERISA Plan to meet the requirements of Code Section 401(k) that, in each case,
could reasonably be expected to result in material liability to a Company; (g)
the taking by the PBGC of any steps to terminate a Pension Plan or appoint a
trustee to administer a Pension Plan, or the taking by a Controlled Group member
of any steps to terminate a Pension Plan that would reasonably be expected to
result in material liability to a Company; (h) the failure by a Controlled Group
member or an ERISA Plan to satisfy any requirements of law applicable to an
ERISA Plan that would reasonably be expected to result in material liability to
a Company; (i) the commencement, existence or, to the knowledge of a Company,
threatening of a claim, action, suit, audit or investigation with respect to an
ERISA Plan, other than a routine claim for benefits that would reasonably be
expected to result in material liability to a Company; or (j) any incurrence by
or any expectation of the incurrence by a Controlled Group member of any
liability for post-retirement benefits under any Welfare Plan, other than as
required by ERISA Section 601, et. seq. or Code Section 4980B or other
applicable law that would reasonably be expected to result in material liability
to a Company. As used in this definition of “ERISA Event”, “material” means the
measure of a matter of significance that shall be determined as being an amount
equal to Twelve Million Five Hundred Thousand Dollars ($12,500,000).

12

--------------------------------------------------------------------------------






“ERISA Plan” means an “employee benefit plan” (within the meaning of ERISA
Section 3(3)) that a Controlled Group member at any time sponsors, maintains,
contributes to, has liability with respect to or has an obligation to contribute
to such plan.


“Eurocurrency Liabilities” shall have the meaning assigned to that term in
Regulation D of the Board of Governors of the Federal Reserve System, as in
effect from time to time.


“Eurodollar” means a Dollar denominated deposit in a bank or branch outside of
the United States.


“Eurodollar Loan” means a Revolving Loan described in Section 2.2(a) hereof,
that shall be denominated in Dollars and on which the Borrower shall pay
interest at the Derived Eurodollar Rate.


“Eurodollar Rate” means, with respect to a Eurodollar Loan, for any Interest
Period, a rate per annum equal to the quotient obtained (rounded upwards, if
necessary, to the nearest 1/16th of 1%) by dividing (a) the rate of interest,
determined by the Administrative Agent in accordance with its usual procedures
(which determination shall be conclusive absent manifest error) as of
approximately 11:00 A.M. (London time) two Business Days prior to the beginning
of such Interest Period pertaining to such Eurodollar Loan, as listed as the
London interbank offered rate, as published by Thomson Reuters or Bloomberg (or,
if for any reason such rate is unavailable from Thomson Reuters or Bloomberg,
from any other similar company or service that provides rate quotations
comparable to those currently provided by Thomson Reuters or Bloomberg) for
Dollar deposits in immediately available funds with a maturity comparable to
such Interest Period, provided that, in the event that such rate quotation is
not available for any reason, then the Eurodollar Rate shall be the average
(rounded upward to the nearest 1/16th of 1%) of the per annum rates at which
deposits in immediately available funds in Dollars for the relevant Interest
Period and in the amount of the Eurodollar Loan to be disbursed or to remain
outstanding during such Interest Period, as the case may be, are offered to the
Administrative Agent (or an affiliate of the Administrative Agent, in the
Administrative Agent’s discretion) by prime banks in any Eurodollar market
reasonably selected by the Administrative Agent, determined as of 11:00 A.M.
(London time) (or as soon thereafter as practicable), two Business Days prior to
the beginning of the relevant Interest Period pertaining to such Eurodollar
Loan; by (b) 1.00 minus the Reserve Percentage. Notwithstanding the foregoing,
if at any time the Eurodollar Rate as determined above is less than zero, it
shall be deemed to be zero for purposes of this Agreement.


“Event of Default” means an event or condition that shall constitute an event of
default as defined in Article VIII hereof.


“Exchange Act” means the Securities Exchange Act of 1934, as amended.


“Excluded Collateral” means (a) any intent-to-use trademark application filed
with the United States Patent and Trademark Office in Washington D.C. pursuant
to 15 U.S.C. § 1051(b) to the extent such application would be deemed to be
transferred in violation of 15 U.S.C. § 1060(a) as a result of the security
interest granted herein, or otherwise invalidated or made

13

--------------------------------------------------------------------------------




unenforceable as a result of the execution or performance of this Agreement,
until such time as the circumstances that would give rise to such violation,
invalidation or unenforceability no longer exist, (b) any item of equipment or
general intangibles to the extent that such item is subject to a written
agreement or a law or regulation which prohibits or requires a consent of any
Person other than the Borrower or any Affiliate of the Borrower (which such
consent has not been obtained or waived) to the security interest granted by
this Agreement and such prohibition or requirement of consent is effective and
enforceable under applicable law and is not rendered ineffective by applicable
law, including, without limitation, Sections 9-406, 9-407, 9-408 or 9-409 of the
UCC, (c) any deposit or other account used with respect to the funds or property
held in the Select Comfort Executive Investment Plan Trust, and (d) any Deposit
Account that is a trust or “special account” on the records of the financial
institution where such Deposit Account is located that is exclusively comprised
of funds for payroll (and related payroll taxes).


“Excluded Swap Obligations” means, with respect to any Credit Party, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Credit Party of, or the grant by such Credit Party of a security interest to
secure, such Swap Obligation (or any guarantee thereof) is or becomes illegal
under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Credit Party’s failure to
constitute an “eligible contract participant” as defined in the Commodity
Exchange Act (determined after giving effect to any “keepwell, support or other
agreement” for the benefit of such Credit Party and any and all guarantees of
such Credit Party’s Swap Obligations by other Credit Parties), at the time such
guarantee or grant of security interest of such Credit Party becomes, or would
become, effective with respect to such Swap Obligation. If a Swap Obligation
arises under a master agreement governing more than one swap, such exclusion
shall apply only to the portion of such Swap Obligation that is attributable to
swaps for which such guarantee or security interest is, or becomes, illegal.


“Excluded Taxes” means, in the case of the Administrative Agent and each Lender,
(a) taxes imposed on or measured by its overall net income or revenue or branch
profits, franchise taxes and branch profit taxes, in each case (i) imposed on it
by the jurisdiction (or any political subdivision thereof) under the laws of
which the Administrative Agent or such Lender, as the case may be, is organized
or in which its principal office is located, or, in the case of any Lender, in
which its applicable lending office is located or (ii) that are Other Connection
Taxes, and (b) any withholding tax imposed with respect to the Administrative
Agent or such Lender, as the case may be, pursuant to FATCA.


“FATCA” means Section 1471 through 1474 of the Code as in effect on the Closing
Date (or any amended or successor version that is substantively comparable to
and not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.


“Federal Funds Effective Rate” means, for any day, the rate per annum (rounded
upward to the nearest one one-hundredth of one percent (1/100 of 1%)) announced
by the Federal Reserve Bank of New York (or any successor) on such day as being
the weighted average of the rates on overnight federal funds transactions
arranged by federal funds brokers on the previous

14

--------------------------------------------------------------------------------




trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the “Federal Funds
Effective Rate” as of the Closing Date.


“Fee Letter” means that certain Fee Letter, dated as of August 17, 2015, among
the Borrower, the Administrative Agent and BMO Harris Bank, N.A., as the same
may from time to time be amended, restated or otherwise modified.


“Financial Officer” means any of the following officers: chief executive
officer, president, chief financial officer, chief accounting officer or
treasurer. Unless otherwise qualified, all references to a Financial Officer in
this Agreement shall refer to a Financial Officer of the Borrower.


“Foreign Subsidiary” means a Subsidiary that is organized under the laws of any
jurisdiction other than the United States, a State thereof or the District of
Columbia.


“GAAP” means generally accepted accounting principles in the United States as
then in effect, which shall include the official interpretations thereof by the
Financial Accounting Standards Board, applied on a basis consistent with the
past accounting practices and procedures of the Borrower.


“General Intangibles” means (a) general intangibles, as that term is defined in
the U.C.C.; and (b) choses in action, causes of action, intellectual property,
customer lists, corporate or other business records, inventions, designs,
patents, patent applications, service marks, registrations, trade names,
trademarks, copyrights, licenses, goodwill, computer software, rights to
indemnification and tax refunds.


“Governmental Authority” means any nation or government, any state, province or
territory or other political subdivision thereof, any governmental agency,
department, authority, instrumentality, regulatory body, court, central bank or
other governmental entity exercising executive, legislative, judicial, taxing,
regulatory or administrative powers or functions of or pertaining to government,
any securities exchange and any self-regulatory organization exercising such
functions.


“Guarantor” means a Person that shall have pledged its credit or property in any
manner for the payment or other performance of the indebtedness, contract or
other obligation of another and includes (without limitation) any guarantor
(whether of payment or of collection), surety, co-maker, endorser or Person that
shall have agreed conditionally or otherwise to make any purchase, loan or
investment in order thereby to enable another to prevent or correct a default of
any kind.


“Guarantor of Payment” means each of the Companies designated a “Guarantor of
Payment” on Schedule 2 hereto, and any other Person that shall execute and
deliver a Guaranty of Payment (or Guaranty of Payment Joinder) to the
Administrative Agent subsequent to the Closing Date.



15

--------------------------------------------------------------------------------




“Guaranty of Payment” means each Guaranty of Payment executed and delivered on
or after the Closing Date in connection with this Agreement by the Guarantors of
Payment, as the same may from time to time be amended, restated or otherwise
modified.


“Guaranty of Payment Joinder” means each Guaranty of Payment Joinder, executed
and delivered by a Guarantor of Payment for the purpose of adding such Guarantor
of Payment as a party to a previously executed Guaranty of Payment.


“Hedge Agreement” means any (a) hedge agreement, interest rate swap, cap, collar
or floor agreement, or other interest rate, commodity or foreign exchange
management device entered into by a Company with any Person in connection with
any Indebtedness of such Company, or (b) currency swap agreement, forward
currency purchase agreement or similar arrangement or agreement designed to
protect against fluctuations in currency exchange rates entered into by a
Company.


“Indebtedness” means, for any Company, without duplication, (a) all obligations
to repay borrowed money, direct or indirect, incurred, assumed, or guaranteed,
(b) all obligations in respect of the deferred purchase price of property or
services (other than trade accounts payable in the ordinary course of business),
(c) all obligations under conditional sales or other title retention agreements,
(d) all obligations (contingent or otherwise) under any letter of credit or
banker’s acceptance, (e) all net obligations under any currency swap agreement,
interest rate or commodity swap, cap, collar or floor agreement or other
interest rate, commodity or foreign exchange management device or any Hedge
Agreement, (f) all synthetic leases, (g) all Capitalized Lease Obligations, (h)
all obligations of such Company with respect to asset securitization financing
programs, (i) all obligations to advance funds to, or to purchase assets,
property or services from, any other Person in order to maintain the financial
condition of such Person, (j) all indebtedness of the types referred to in
subparts (a) through (i) above of any partnership or joint venture (other than a
joint venture that is itself a corporation or limited liability company) in
which such Company is a general partner or joint venturer, unless such
indebtedness is expressly made non-recourse to such Company, (k) any other
transaction (including forward sale or purchase agreements) having the
commercial effect of a borrowing of money entered into by such Company to
finance its operations or capital requirements, and (l) any guaranty of any
obligation described in subparts (a) through (k) above (for purposes of this
subpart (l), the amount of any guaranty shall be deemed to be an amount equal to
the stated or determinable amount of the related primary obligations, or portion
thereof, in respect of which such guaranty is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof as
determined by the guarantor in good faith).


“Insolvent Lender” means a Lender, as reasonably determined by the
Administrative Agent, that (a) has become or is not Solvent or is the subsidiary
of a Person that has become or is not Solvent; or (b) has become the subject of
a proceeding under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency or similar law now or hereafter in effect, or has had a receiver,
conservator, trustee or custodian appointed for it, or has taken any action in
furtherance of, or indicating its consent to, approval of or acquiescence in any
such proceeding or appointment, or is a subsidiary of a Person that has become
the subject of a proceeding under the Bankruptcy Code or under any other
applicable bankruptcy, insolvency or similar law now or

16

--------------------------------------------------------------------------------




hereafter in effect, or has had a receiver, conservator, trustee or custodian
appointed for it, or has taken any action in furtherance of, or indicating its
consent to, approval of or acquiescence in any such proceeding or appointment;
provided that a Lender shall not be an Insolvent Lender solely by virtue of the
ownership or acquisition or control of an equity interest in such Lender or a
parent company thereof by a Governmental Authority or an instrumentality thereof
so long as such ownership interest does not result in or provide such Lender
with immunity from the jurisdiction of courts within the United States or from
the enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any Insolvent
Lender shall cease to be an Insolvent Lender when the Administrative Agent
determines, in its reasonable discretion, that such Insolvent Lender is no
longer an Insolvent Lender based upon the characteristics set forth in this
definition.


“Intellectual Property Security Agreement” means each Intellectual Property
Security Agreement, executed and delivered on or after the Closing Date by the
Borrower or a Guarantor of Payment in favor of the Administrative Agent, for the
benefit of the Lenders, granting a security interest in all intellectual
property owned by the Borrower or such Guarantor of Payment, as the same may
from time to time be amended, restated or otherwise modified.


“Interest Adjustment Date” means the last day of each Interest Period.


“Interest Coverage Ratio” means, as determined for the most recently completed
four Quarterly Reporting Periods of the Borrower, on a Consolidated basis, the
ratio of (a) Consolidated EBITDA to (b) Consolidated Interest Expense.


“Interest Period” means, with respect to a Eurodollar Loan, the period
commencing on the date such Eurodollar Loan is made and ending on the last day
of such period, as selected by the Borrower pursuant to the provisions hereof,
and, thereafter (unless such Eurodollar Loan is converted to a Base Rate Loan),
each subsequent period commencing on the last day of the immediately preceding
Interest Period and ending on the last day of such period, as selected by the
Borrower pursuant to the provisions hereof. The duration of each Interest Period
for a Eurodollar Loan shall be one month, two months, three months or six
months, in each case as the Borrower may select upon notice, as set forth in
Section 2.5 hereof; provided that, if the Borrower shall fail to so select the
duration of any Interest Period at least three Business Days prior to the
Interest Adjustment Date applicable to such Eurodollar Loan, the Borrower shall
be deemed to have converted such Eurodollar Loan to a Base Rate Loan at the end
of the then current Interest Period.


“Inventory” means inventory, as that term is defined in the U.C.C.


“Investment Property” means investment property, as that term is defined in the
U.C.C., unless the Uniform Commercial Code as in effect in another jurisdiction
would govern the perfection and priority of a security interest in investment
property, and, in such case, “investment property” shall be defined in
accordance with the law of that jurisdiction as in effect from time to time.


    

17

--------------------------------------------------------------------------------




“Issuing Lender” means, as to any Letter of Credit transaction hereunder, the
Administrative Agent as issuer of the Letter of Credit, or, in the event that
the Administrative Agent either shall be unable to issue or the Administrative
Agent shall agree that another Lender may issue, a Letter of Credit, such other
Lender as shall be acceptable to the Administrative Agent and shall agree to
issue the Letter of Credit in its own name, but in each instance on behalf of
the Lenders.


“KeyBank” means KeyBank National Association, and its successors and assigns.


“Landlord’s Waiver” means a landlord’s waiver or mortgagee’s waiver, each in
form and substance satisfactory to the Administrative Agent, delivered by a
Credit Party in connection with this Agreement, as such waiver may from time to
time be amended, restated or otherwise modified.


“Lender” means that term as defined in the first paragraph of this Agreement
and, as the context requires, shall include the Issuing Lender and the Swing
Line Lender.


“Lender Credit Exposure” means, with respect to any Lender, the outstanding
principal amount of Loans made by such Lender (other than Swing Loans made by
the Swing Line Lender), plus such Lender’s pro rata share, if any, of the Letter
of Credit Exposure and the Swing Line Exposure.


“Letter of Credit” means a commercial documentary letter of credit or standby
letter of credit that shall be issued by the Issuing Lender for the account of
the Borrower or a Guarantor of Payment, including amendments thereto, if any,
and shall have an expiration date no later than the earlier of (a) three hundred
sixty‑four (364) days after its date of issuance (provided that such Letter of
Credit may provide for the renewal thereof for additional one year periods), or
(b) ten (10) days prior to the last day of the Commitment Period.


“Letter of Credit Commitment” means the commitment of the Issuing Lender, on
behalf of the Lenders, to issue Letters of Credit in an aggregate face amount of
up to Ten Million Dollars ($10,000,000).


“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all issued and outstanding Letters of Credit, and (b) the
aggregate of the draws made on Letters of Credit that have not been reimbursed
by the Borrower or converted to a Revolving Loan pursuant to Section 2.2(b)(v)
hereof.


“Letter of Credit Fee” means, with respect to any Letter of Credit, for any day,
an amount equal to (a) the undrawn amount of such Letter of Credit, multiplied
by (b) the Applicable Margin for Revolving Loans that are Eurodollar Loans in
effect on such day divided by three hundred sixty (360).


“Leverage Ratio” means, as determined on a Consolidated basis, the ratio of (a)
the sum of (i) Consolidated Funded Indebtedness (as of the end of the most
recently completed Quarterly Reporting Period), plus (ii) eight multiplied by
Consolidated Rent Expense (for the most recently

18

--------------------------------------------------------------------------------




completed four Quarterly Reporting Periods), minus (iii) the aggregate amount of
unrestricted cash-on-hand and Cash Equivalents of the Borrower located in the
United States in excess of Forty Million Dollars ($40,000,000); to (b)
Consolidated EBITDAR (for the most recently completed four Quarterly Reporting
Periods).


“Lien” means any mortgage, deed of trust, security interest, lien (statutory or
other), charge, assignment, hypothecation, encumbrance on, pledge or deposit of,
or conditional sale, lease (other than Operating Leases), sale with a right of
redemption or other title retention agreement and any capitalized lease with
respect to any property (real or personal) or asset.


“Loan” means a Revolving Loan or a Swing Loan.


“Loan Documents” means, collectively, this Agreement, each Note, each Guaranty
of Payment, each Guaranty of Payment Joinder, all documentation relating to each
Letter of Credit, each Security Document, the Administrative Agent Fee Letter
and the Fee Letter, as any of the foregoing may from time to time be amended,
restated or otherwise modified or replaced, and any other document delivered
pursuant thereto.


“Mandate Letter” means that certain Mandate Letter, dated as of August 17, 2015,
among the Borrower, the Administrative Agent and BMO Harris Bank, N.A., as the
same may from time to time be amended, restated or otherwise modified.


“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, liabilities (actual or contingent), operations, condition (financial or
otherwise) or prospects of the Companies taken as a whole, (b) the rights and
remedies of the Administrative Agent or the Lenders under any Loan Document, (c)
the ability of any Credit Party to perform its material obligations under any
Loan Document to which it is a party, or (d) the legality, validity, binding
effect or enforceability against any Credit Party of any Loan Document to which
it is a party.


“Material Indebtedness Agreement” means any debt instrument, lease (capital,
operating or otherwise), guaranty, contract, commitment, agreement or other
arrangement evidencing or entered into in connection with any Indebtedness of
any Company or the Companies equal to or in excess of the principal amount of
Five Million Dollars ($5,000,000).


“Maximum Amount” means, for each Lender, the amount set forth opposite such
Lender’s name under the column headed “Maximum Amount” as set forth on Schedule
1 hereto, subject to (a) decreases pursuant to Section 2.9 (a) hereof, (b)
increases pursuant to Section 2.9(b) hereof, and (c) assignments of interests
pursuant to Section 11.10 hereof; provided that the Maximum Amount for the Swing
Line Lender shall exclude the Swing Line Commitment (other than its pro rata
share), and the Maximum Amount of the Issuing Lender shall exclude the Letter of
Credit Commitment (other than its pro rata share thereof).


“Maximum Rate” means that term as defined in Section 2.3(d) hereof.



19

--------------------------------------------------------------------------------




“Maximum Revolving Amount” means One Hundred Million Dollars ($100,000,000), as
such amount may be increased pursuant to Section 2.9(b) hereof, or decreased
pursuant to Section 2.9(a) hereof.


“Moody’s” means Moody’s Investors Service, Inc., and any successor to such
company.


“Mortgage” means each Open-End Mortgage, Assignment of Leases and Rents and
Security Agreement (or deed of trust or comparable document), relating to the
Mortgaged Real Property, executed and delivered by a Credit Party, to further
secure the Secured Obligations, as the same may from time to time be amended,
restated or otherwise modified.


“Mortgaged Real Property” means each parcel of real estate owned by a Credit
Party, as set forth on Schedule 4 hereto, together with all improvements and
buildings thereon and all appurtenances, easements or other rights thereto
belonging, and being defined collectively as the “Property” in each of the
Mortgages.


“Multiemployer Plan” means a Pension Plan that is subject to the requirements of
Subtitle E of Title IV of ERISA.


“Non‑Consenting Lender” means that term as defined in Section 11.3(c) hereof.


“Non-U.S. Lender” means that term as defined in Section 3.2(d) hereof.


“Note” means a Revolving Credit Note or the Swing Line Note, or any other
promissory note delivered pursuant to this Agreement.


“Notice of Loan” means a Notice of Loan in the form of the attached Exhibit C.


“Obligations” means, collectively, (a) all Indebtedness and other obligations
now owing or hereafter incurred by the Borrower to the Administrative Agent, the
Swing Line Lender, the Issuing Lender, or any Lender pursuant to this Agreement
and the other Loan Documents, and includes the principal of and interest on all
Loans, and all obligations of the Borrower or any other Credit Party pursuant to
Letters of Credit; (b) each extension, renewal, consolidation or refinancing of
any of the foregoing, in whole or in part; (c) the commitment and other fees,
and any prepayment fees, payable pursuant to this Agreement or any other Loan
Document; (d) all fees and charges in connection with Letters of Credit; (e)
every other liability, now or hereafter owing to the Administrative Agent or any
Lender by any Company pursuant to this Agreement or any other Loan Document; and
(f) all Related Expenses.


“Operating Leases” means all real or personal property leases under which any
Company is bound or obligated as a lessee or sublessee and which, under GAAP,
are not required to be capitalized on a balance sheet of such Company; provided
that Operating Leases shall not include any such lease under which any Company
is also bound as the lessor or sublessor.


“Organizational Documents” means, with respect to any Person (other than an
individual), such Person’s Articles (Certificate) of Incorporation, operating
agreement or

20

--------------------------------------------------------------------------------




equivalent formation documents, and Regulations (Bylaws), or equivalent
governing documents, and any amendments to any of the foregoing.


“Other Connection Taxes” means, with respect to the Administrative Agent and
each Lender, Taxes imposed as a result of a present or former connection between
the Administrative Agent or such Lender, as applicable, and the jurisdiction
imposing such Tax (other than connections arising from the Administrative Agent
or such Lender having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).


“Other Taxes” means any and all present or future stamp or documentary taxes or
any other excise, ad valorem or property taxes, goods and services taxes,
harmonized sales taxes and other sales taxes, use taxes, value added taxes,
charges or similar taxes or levies arising from any payment made hereunder or
under any other Loan Document, or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement or any other Loan Document.


“Participant” means that term as defined in Section 11.11 hereof.


“Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, USA
Patriot Act, Title III of Pub. L. 107-56, signed into law October 26, 2001, as
amended from time to time.


“PBGC” means the Pension Benefit Guaranty Corporation, and its successor.


“Pension Plan” means an ERISA Plan that is a “pension plan” (within the meaning
of ERISA Section 3(2)) that is subject to Title IV of ERISA.


“Person” means any individual, sole proprietorship, partnership, joint venture,
unincorporated organization, corporation, limited liability company, unlimited
liability company, institution, trust, estate, Governmental Authority or any
other entity.


“Pledge Agreement” means each of the Pledge Agreements, relating to the Pledged
Securities, executed and delivered by the Borrower or a Guarantor of Payment, as
applicable, in favor of the Administrative Agent, for the benefit of the
Lenders, dated on or after the Closing Date, as any of the foregoing may from
time to time be amended, restated or otherwise modified.


“Pledged Notes” means the promissory notes payable to the Borrower, as described
on Schedule 7.4 hereto, and any additional or future promissory notes that may
hereafter from time to time be payable to the Borrower.


“Pledged Securities” means all of the shares of capital stock or other equity
interest of a Subsidiary of a Credit Party, whether now owned or hereafter
acquired or created, and all proceeds thereof; provided that Pledged Securities
shall exclude (a) shares of capital stock or other equity interests of any
Foreign Subsidiary that is not a first-tier Foreign Subsidiary, and (b) shares
of voting capital stock or other voting equity interests in any first-tier
Foreign Subsidiary

21

--------------------------------------------------------------------------------




in excess of sixty-five percent (65%) of the total outstanding shares of voting
capital stock or other voting equity interest of such first-tier Foreign
Subsidiary. (Schedule 3 hereto lists, as of the Closing Date, all of the Pledged
Securities.)


“Prime Rate” means the interest rate established from time to time by the
Administrative Agent as the Administrative Agent’s generally applicable prime
rate, whether or not such rate shall be publicly announced; the Prime Rate may
not be the lowest interest rate charged by the Administrative Agent for
commercial or other extensions of credit. Each change in the Prime Rate shall be
effective immediately from and after such change.


“Proceeds” means (a) proceeds, as that term is defined in the U.C.C., and any
other proceeds, and (b) whatever is received upon the sale, exchange, collection
or other disposition of Collateral or proceeds, whether cash or non-cash. Cash
proceeds include, without limitation, moneys, checks and Deposit Accounts.
Proceeds include, without limitation, any Account arising when the right to
payment is earned under a contract right, any insurance payable by reason of
loss or damage to the Collateral, and any return or unearned premium upon any
cancellation of insurance. Except as expressly authorized in this Agreement, the
right of the Administrative Agent and the Lenders to Proceeds specifically set
forth herein, or indicated in any financing statement, shall never constitute an
express or implied authorization on the part of the Administrative Agent or any
Lender to a Company’s sale, exchange, collection or other disposition of any or
all of the collateral securing the Obligations.


“Processor’s Waiver” means a processor’s waiver (or similar agreement), in form
and substance reasonably satisfactory to the Administrative Agent, delivered by
a Credit Party in connection with this Agreement, as such waiver may from time
to time be amended, restated or otherwise modified.


“Quarterly Reporting Period” means the period established by the Borrower as a
fiscal quarter of the Borrower, as more specifically set forth on Schedule 5.3
hereto, as such Schedule 5.3 shall from time to time be replaced pursuant to
Section 5.3(g) hereof.


“Register” means that term as described in Section 11.10(i) hereof.


“Regularly Scheduled Payment Date” means the last day of each March, June,
September and December of each year.


“Related Expenses” means any and all costs, liabilities and expenses (including,
without limitation, losses, damages, penalties, claims, actions, reasonable
attorneys’ fees, legal expenses, judgments, suits and disbursements): (a)
incurred by the Administrative Agent, or imposed upon or asserted against the
Administrative Agent or any Lender, in any attempt by the Administrative Agent
to (i) obtain, preserve, perfect or enforce any Loan Document or any security
interest evidenced by any Loan Document; (ii) obtain payment, performance or
observance of any and all of the Obligations; or (iii) maintain, insure, audit,
collect, preserve, repossess or dispose of any of the collateral securing the
Obligations or any part thereof, including, without limitation, costs and
expenses for appraisals, assessments and audits of any Company or any such
collateral;

22

--------------------------------------------------------------------------------




or (b) incidental or related to subpart (a) above, including, without
limitation, interest thereupon from the date incurred, imposed or asserted until
paid at the Default Rate.


“Related Writing” means each Loan Document and any other assignment, mortgage,
security agreement, guaranty agreement, subordination agreement, financial
statement, audit report or other writing furnished by any Credit Party, or any
of its officers, to the Administrative Agent or the Lenders pursuant to or
otherwise in connection with this Agreement.


“Reportable Event” means a reportable event as that term is defined in Title IV
of ERISA, except actions of general applicability by the Secretary of Labor
under Section 110 of such Act.


“Required Lenders” means the holders of more than fifty percent (50%), based
upon each Lender’s Commitment Percentage, of an amount (the “Total Amount”)
equal to (a) during the Commitment Period, the Total Commitment Amount, or (b)
after the Commitment Period, the Revolving Credit Exposure; provided that (i)
the portion of the Total Amount held or deemed to be held by any Defaulting
Lender or Insolvent Lender shall be excluded for purposes of making a
determination of Required Lenders, and (ii) if there shall be two or more
Lenders (that are not Defaulting Lenders or Insolvent Lenders), Required Lenders
shall constitute at least two Lenders.


“Requirement of Law” means, as to any Person, any law, treaty, rule or
regulation or determination or policy statement or interpretation of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property.


“Reserve Percentage” means, for any day, that percentage (expressed as a
decimal) that is in effect on such day, as prescribed by the Board of Governors
of the Federal Reserve System (or any successor) for determining the maximum
reserve requirement (including, without limitation, all basic, supplemental,
marginal and other reserves and taking into account any transitional adjustments
or other scheduled changes in reserve requirements) for a member bank of the
Federal Reserve System in Cleveland, Ohio, in respect of Eurocurrency
Liabilities. The Eurodollar Rate shall be adjusted automatically on and as of
the effective date of any change in the Reserve Percentage.


“Restricted Payment” means, with respect to any Company, (a) any Capital
Distribution, (b) any amount paid by such Company in repayment, redemption,
retirement or repurchase, directly or indirectly, of any Subordinated
Indebtedness, or (c) any amount paid by such Company in respect of any
management, consulting or other similar arrangement with any equity holder
(other than (i) a Company, or (ii) customary and reasonable employment and
severance arrangements and directors’ fees to directors) of a Company or an
Affiliate.


“Revolving Credit Commitment” means the obligation hereunder, during the
Commitment Period, of (a) the Lenders (and each Lender) to make Revolving Loans,
(b) the Issuing Lender to issue, and each Lender to participate in, Letters of
Credit pursuant to the Letter of Credit Commitment, and (c) the Swing Line
Lender to make, and each Lender to participate

23

--------------------------------------------------------------------------------




in, Swing Loans pursuant to the Swing Line Commitment; up to an aggregate
principal amount outstanding at any time equal to the Maximum Revolving Amount.


“Revolving Credit Exposure” means, at any time, the sum of (a) the aggregate
principal amount of all Revolving Loans outstanding, (b) the Swing Line
Exposure, and (c) the Letter of Credit Exposure.


“Revolving Credit Note” means a Revolving Credit Note, in the form of the
attached Exhibit A, executed and delivered pursuant to Section 2.4(a) hereof.


“Revolving Loan” means a loan made to the Borrower by the Lenders in accordance
with Section 2.2(a) hereof.


“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control or the U.S.
Department of State or (b) the United Nations Security Council, the European
Union or Her Majesty’s Treasury of the United Kingdom.


“SEC” means the United States Securities and Exchange Commission, or any
governmental body or agency succeeding to any of its principal functions.


“Secured Obligations” means, collectively, (a) the Obligations, (b) all
obligations and liabilities of the Companies owing to a Lender (or an entity
that is an affiliate of a then existing Lender) under Hedge Agreements, and (c)
the Bank Product Obligations owing to a Lender (or an entity that is an
affiliate of a then existing Lender) under Bank Product Agreements; provided
that Secured Obligations of a Credit Party shall not include Excluded Swap
Obligations owing from such Credit Party.


“Securities Account” means a securities account, as that term is defined in the
U.C.C.


“Securities Account Control Agreement” means each Securities Account Control
Agreement among a Credit Party, the Administrative Agent and a Securities
Intermediary, dated on or after the Closing Date, to be in form and substance
satisfactory to the Administrative Agent, as the same may from time to time be
amended, restated or otherwise modified.


“Securities Intermediary” means a clearing corporation or a Person, including,
without limitation, a bank or broker, that in the ordinary course of its
business maintains Securities Accounts for others and is acting in that
capacity.


“Security Agreement” means each Security Agreement, executed and delivered by a
Guarantor of Payment in favor of the Administrative Agent, for the benefit of
the Lenders, dated on or after the Closing Date, as the same may from time to
time be amended, restated or otherwise modified.

24

--------------------------------------------------------------------------------






“Security Agreement Joinder” means each Security Agreement Joinder, executed and
delivered by a Guarantor of Payment for the purpose of adding such Guarantor of
Payment as a party to a previously executed Security Agreement.


“Security Document” means each Security Agreement, each Security Agreement
Joinder, each Pledge Agreement, each Intellectual Property Security Agreement,
each Processor’s Waiver, each Consignee’s Waiver, each Landlord’s Waiver, each
Bailee’s Waiver, each Mortgage, each Control Agreement, each U.C.C. Financing
Statement or similar filing as to a jurisdiction located outside of the United
States filed in connection herewith or perfecting any interest created in any of
the foregoing documents, and any other document pursuant to which any Lien is
granted by a Company or any other Person to the Administrative Agent, for the
benefit of the Lenders, as security for the Secured Obligations, or any part
thereof, and each other agreement executed or provided to the Administrative
Agent in connection with any of the foregoing, as any of the foregoing may from
time to time be amended, restated or otherwise modified or replaced.


“Select Comfort Executive Investment Plan” means that certain Select Comfort
Executive Investment Plan, as amended and restated on December 1, 2014, as the
same may be further amended or restated from time to time.


“Select Comfort Executive Investment Plan Trust” means that certain trust
established under the Non-Qualified Deferred Compensation Trust Agreement for
Select Comfort effective as of September 3, 2013, by and between the Borrower
and Charles Schwab Bank as trustee, as the same may be amended or restated from
time to time.


“Solvent” means, with respect to any Person, that (a) the fair value of such
Person’s assets is in excess of the total amount of such Person’s debts, as
determined in accordance with the Bankruptcy Code, (b) the present fair saleable
value of such Person’s assets is in excess of the amount that will be required
to pay such Person’s debts as such debts become absolute and matured, (c) such
Person is able to realize upon its assets and pay its debts and other
liabilities (including disputed, contingent and unliquidated liabilities) as
such liabilities mature in the normal course of business, (d) such Person does
not intend to, and does not believe that it will, incur debts or liabilities
beyond its ability to pay as such debts and liabilities mature, and (e) such
Person is not engaged in business or a transaction, and is not about to engage
in business or a transaction, for which its property would constitute an
unreasonably small amount of capital. As used in this definition, the term
“debts” includes any legal liability, whether matured or unmatured, liquidated
or unliquidated, absolute, fixed or contingent, as determined in accordance with
the Bankruptcy Code.


“Standard & Poor’s” means Standard & Poor’s Financial Services LLC, a subsidiary
of The McGraw-Hill Companies, Inc., and any successor to such company.


“Subordinated Indebtedness” means Indebtedness that shall have been subordinated
(by written terms or written agreement being, in either case, in form and
substance satisfactory to the Administrative Agent) in favor of the prior
payment in full of the Obligations.

25

--------------------------------------------------------------------------------






“Subsidiary” means (a) a corporation more than fifty percent (50%) of the Voting
Power of which is owned, directly or indirectly, by the Borrower or by one or
more other subsidiaries of the Borrower or by the Borrower and one or more
subsidiaries of the Borrower, (b) a partnership, limited liability company or
unlimited liability company of which the Borrower, one or more other
subsidiaries of the Borrower or the Borrower and one or more subsidiaries of the
Borrower, directly or indirectly, is a general partner or managing member, as
the case may be, or otherwise has an ownership interest greater than fifty
percent (50%) of all of the ownership interests in such partnership, limited
liability company or unlimited liability company, or (c) any other Person (other
than a corporation, partnership, limited liability company or unlimited
liability company) in which the Borrower, one or more other subsidiaries of the
Borrower or the Borrower and one or more subsidiaries of the Borrower, directly
or indirectly, has at least a majority interest in the Voting Power or the power
to elect or direct the election of a majority of directors or other governing
body of such Person.


“Swap Obligations” means, with respect to any Company, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.


“Swing Line Commitment” means the commitment of the Swing Line Lender to make
Swing Loans to the Borrower, on a discretionary basis, up to the aggregate
amount at any time outstanding of Ten Million Dollars ($10,000,000).


“Swing Line Exposure” means, at any time, the aggregate principal amount of all
Swing Loans outstanding.


“Swing Line Lender” means KeyBank, as holder of the Swing Line Commitment.


“Swing Line Note” means the Swing Line Note, in the form of the attached
Exhibit B executed and delivered pursuant to Section 2.4(b) hereof.


“Swing Loan” means a loan that shall be denominated in Dollars made to the
Borrower by the Swing Line Lender under the Swing Line Commitment, in accordance
with Section 2.2(c) hereof.


“Swing Loan Maturity Date” means, with respect to any Swing Loan, the earlier of
(a) ten (10) days after the date such Swing Loan is made, or (b) the last day of
the Commitment Period.


“Target Company” means that certain business entity disclosed by the Borrower to
the Administrative Agent and the Lenders prior to the Closing Date in connection
with the “Project Pebbles” acquisition.


“Target Company Acquisition” means the Acquisition by a Credit Party of the
Target Company pursuant to the Target Company Acquisition Agreements.

26

--------------------------------------------------------------------------------






“Target Company Acquisition Agreements” means those certain contracts and
agreements entered into in connection with, and delivered pursuant to, the
Target Company Acquisition.


“Taxes” means any and all present or future taxes of any kind, including, but
not limited to, levies, imposts, duties, surtaxes, charges, fees, deductions or
withholdings now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (together with any interest, penalties, fines,
additions to taxes or similar liabilities with respect thereto) other than
Excluded Taxes.


“Total Commitment Amount” means the principal amount of One Hundred Million
Dollars ($100,000,000), as such amount may be increased pursuant to Section
2.9(b) hereof, or decreased pursuant to Section 2.9(a) hereof.


“U.C.C.” means the Uniform Commercial Code, as in effect from time to time in
the State of New York.


“U.C.C. Financing Statement” means a financing statement filed or to be filed in
accordance with the Uniform Commercial Code, as in effect from time to time, in
the relevant state or states.


“United States” means the United States of America.


“Voting Power” means, with respect to any Person, the exclusive ability to
control, through the ownership of shares of capital stock, partnership
interests, membership interests or otherwise, the election of members of the
board of directors or other similar governing body of such Person. The holding
of a designated percentage of Voting Power of a Person means the ownership of
shares of capital stock, partnership interests, membership interests or other
interests of such Person sufficient to control exclusively the election of that
percentage of the members of the board of directors or similar governing body of
such Person.


“Welfare Plan” means an ERISA Plan that is a “welfare plan” within the meaning
of ERISA Section 3(l).


Section 1.2. Accounting Terms.


(a)    Any accounting term not specifically defined in this Article I shall have
the meaning ascribed thereto by GAAP.


(b)    If any change in the rules, regulations, pronouncements, opinions or
other requirements of the Financial Accounting Standards Board (or any successor
thereto or agency with similar function) with respect to GAAP, or if the
Borrower adopts the International Financial Reporting Standards, and such change
or adoption results in a change in the calculation of any component (or
components in the aggregate) of the financial covenants set forth in Section 5.7
hereof or the related financial definitions, at the option of the Administrative
Agent, the Required Lenders or the Borrower, the parties hereto will enter into
good faith negotiations to

27

--------------------------------------------------------------------------------




amend such financial covenants and financial definitions in such manner as the
parties shall agree, each acting reasonably, in order to reflect fairly such
change or adoption so that the criteria for evaluating the financial condition
of the Borrower shall be the same in commercial effect after, as well as before,
such change or adoption is made (in which case the method and calculating such
financial covenants and definitions hereunder shall be determined in the manner
so agreed); provided that, until so amended, such calculations shall continue to
be computed in accordance with GAAP as in effect prior to such change or
adoption.


Section 1.3. Terms Generally. The foregoing definitions shall be applicable to
the singular and plural forms of the foregoing defined terms. Unless otherwise
defined in this Article I, terms that are defined in the U.C.C. are used herein
as so defined.




ARTICLE II. AMOUNT AND TERMS OF CREDIT


Section 2.1. Amount and Nature of Credit.


(a)    Subject to the terms and conditions of this Agreement, the Lenders,
during the Commitment Period and to the extent hereinafter provided, shall make
Loans to the Borrower, participate in Swing Loans made by the Swing Line Lender
to the Borrower, and issue or participate in Letters of Credit at the request of
the Borrower, in such aggregate amount as the Borrower shall request pursuant to
the Commitment; provided that in no event shall the aggregate principal amount
of all Loans and Letters of Credit outstanding under this Agreement be in excess
of the Total Commitment Amount.


(b)    Each Lender, for itself and not one for any other, agrees to make Loans,
participate in Swing Loans, and issue or participate in Letters of Credit,
during the Commitment Period, on such basis that, immediately after the
completion of any borrowing by the Borrower or the issuance of a Letter of
Credit:


(i)    the aggregate outstanding principal amount of Loans made by such Lender
(other than Swing Loans made by the Swing Line Lender), when combined with such
Lender’s pro rata share, if any, of the Letter of Credit Exposure and the Swing
Line Exposure, shall not be in excess of the Maximum Amount for such Lender; and


(ii)    the aggregate outstanding principal amount of Loans (other than Swing
Loans) made by such Lender shall represent that percentage of the aggregate
principal amount then outstanding on all Loans (other than Swing Loans) that
shall be such Lender’s Commitment Percentage.


Each borrowing (other than Swing Loans which shall be risk participated on a pro
rata basis) from the Lenders shall be made pro rata according to the respective
Commitment Percentages of the Lenders.



28

--------------------------------------------------------------------------------




(c)    The Loans may be made as Revolving Loans as described in Section 2.2(a)
hereof, and as Swing Loans as described in Section 2.2(c) hereof, and Letters of
Credit may be issued in accordance with Section 2.2(b) hereof.


Section 2.2. Revolving Credit Commitment.


(a)    Revolving Loans. Subject to the terms and conditions of this Agreement,
during the Commitment Period, the Lenders shall make a Revolving Loan or
Revolving Loans to the Borrower in such amount or amounts as the Borrower,
through an Authorized Officer, may from time to time request, but not exceeding
in aggregate principal amount at any time outstanding hereunder the Revolving
Credit Commitment, when such Revolving Loans are combined with the Letter of
Credit Exposure and the Swing Line Exposure. The Borrower shall have the option,
subject to the terms and conditions set forth herein, to borrow Revolving Loans,
maturing on the last day of the Commitment Period, by means of any combination
of Base Rate Loans or Eurodollar Loans. Subject to the provisions of this
Agreement, the Borrower shall be entitled under this Section 2.2(a) to borrow
Revolving Loans, repay the same in whole or in part and re-borrow Revolving
Loans hereunder at any time and from time to time during the Commitment Period.
The aggregate outstanding amount of all Revolving Loans shall be payable in full
on the last day of the Commitment Period.


(b)    Letters of Credit.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Issuing Lender shall, in its own name, on behalf of
the Lenders, issue such Letters of Credit for the account of the Borrower or a
Guarantor of Payment, as the Borrower may from time to time request. The
Borrower shall not request any Letter of Credit (and the Issuing Lender shall
not be obligated to issue any Letter of Credit) if, after giving effect thereto,
(A) the Letter of Credit Exposure would exceed the Letter of Credit Commitment,
or (B) the Revolving Credit Exposure would exceed the Revolving Credit
Commitment. The issuance of each Letter of Credit shall confer upon each Lender
the benefits and liabilities of a participation consisting of an undivided pro
rata interest in the Letter of Credit to the extent of such Lender’s Commitment
Percentage.


(ii)    Request for Letter of Credit. Each request for a Letter of Credit shall
be delivered to the Administrative Agent (and to the Issuing Lender, if the
Issuing Lender is a Lender other than the Administrative Agent) by an Authorized
Officer not later than 11:00 A.M. (Eastern time) three Business Days prior to
the date of the proposed issuance of the Letter of Credit. Each such request
shall be in a form acceptable to the Administrative Agent (and the Issuing
Lender, if the Issuing Lender is a Lender other than the Administrative Agent)
and shall specify the face amount thereof, whether such Letter of Credit is a
commercial documentary or a standby Letter of Credit, the account party, the
beneficiary, the requested date of issuance, amendment, renewal or extension,
the expiry date thereof, and the nature of the transaction or obligation to be
supported thereby. Concurrently with each such request, the Borrower, and any
Guarantor of Payment for whose account the Letter of Credit is to be issued,
shall execute and deliver

29

--------------------------------------------------------------------------------




to the Issuing Lender an appropriate application and agreement, being in the
standard form of the Issuing Lender for such letters of credit, as amended to
conform to the provisions of this Agreement if required by the Administrative
Agent. The Administrative Agent shall give the Issuing Lender and each Lender
notice of each such request for a Letter of Credit.


(iii)    Commercial Documentary Letters of Credit Fees. With respect to each
Letter of Credit that shall be a commercial documentary letter of credit and the
drafts thereunder, whether issued for the account of the Borrower or a Guarantor
of Payment, the Borrower agrees to (A) pay to the Administrative Agent, for the
pro rata benefit of the Lenders, a non-refundable commission based upon the
undrawn amount of such Letter of Credit, which shall be paid quarterly in
arrears, on each Regularly Scheduled Payment Date, in an amount equal to the
aggregate sum of the Letter of Credit Fee for such Letter of Credit for each day
of such quarter; (B) pay to the Administrative Agent, for the sole benefit of
the Issuing Lender, a Letter of Credit fee, which shall be paid on the date that
such Letter of Credit is issued, amended or renewed, at the rate of one-fourth
percent (1/4%) of the face amount of such Letter of Credit; and (C) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the Issuing
Lender in respect of the issuance and administration of similar letters of
credit under its fee schedule as in effect from time to time.


(iv)    Standby Letters of Credit Fees. With respect to each Letter of Credit
that shall be a standby letter of credit and the drafts thereunder, if any,
whether issued for the account of the Borrower or a Guarantor of Payment, the
Borrower agrees to (A) pay to the Administrative Agent, for the pro rata benefit
of the Lenders, a non-refundable commission based upon the undrawn amount of
such Letter of Credit, which shall be paid quarterly in arrears, on each
Regularly Scheduled Payment Date, in an amount equal to the aggregate sum of the
Letter of Credit Fee for such Letter of Credit for each day of such quarter; (B)
pay to the Administrative Agent, for the sole benefit of the Issuing Lender, an
additional Letter of Credit fee, which shall be paid on each date that such
Letter of Credit shall be issued, amended or renewed at the rate of one-fourth
percent (1/4%) of the face amount of such Letter of Credit; and (C) pay to the
Administrative Agent, for the sole benefit of the Issuing Lender, such other
issuance, amendment, renewal, negotiation, draw, acceptance, telex, courier,
postage and similar transactional fees as are customarily charged by the Issuing
Lender in respect of the issuance and administration of similar letters of
credit under its fee schedule as in effect from time to time.


(v)    Refunding of Letters of Credit with Revolving Loans. Whenever a Letter of
Credit shall be drawn, the Borrower shall promptly reimburse the Issuing Lender
for the amount drawn. In the event that the amount drawn shall not have been
reimbursed by the Borrower within one Business Day of the drawing of such Letter
of Credit, at the sole option of the Administrative Agent (and the Issuing
Lender, if the Issuing Lender is a Lender other than the Administrative Agent),
the Borrower shall be deemed to have

30

--------------------------------------------------------------------------------




requested a Revolving Loan, subject to the provisions of Sections 2.2(a) and 2.5
hereof (other than the requirement set forth in Section 2.5(d) hereof), in the
amount drawn. Such Revolving Loan shall be evidenced by the Revolving Credit
Notes (or, if a Lender has not requested a Revolving Credit Note, by the records
of the Administrative Agent and such Lender). Each Lender agrees to make a
Revolving Loan on the date of such notice, subject to no conditions precedent
whatsoever. Each Lender acknowledges and agrees that its obligation to make a
Revolving Loan pursuant to Section 2.2(a) hereof when required by this Section
2.2(b)(v) shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, the occurrence and
continuance of a Default or Event of Default, and that its payment to the
Administrative Agent, for the account of the Issuing Lender, of the proceeds of
such Revolving Loan shall be made without any offset, abatement, recoupment,
counterclaim, withholding or reduction whatsoever and whether or not the
Revolving Credit Commitment shall have been reduced or terminated. The Borrower
irrevocably authorizes and instructs the Administrative Agent to apply the
proceeds of any borrowing pursuant to this Section 2.2(b)(v) to reimburse, in
full (other than the Issuing Lender’s pro rata share of such borrowing), the
Issuing Lender for the amount drawn on such Letter of Credit. Each such
Revolving Loan shall be deemed to be a Base Rate Loan unless otherwise requested
by and available to the Borrower hereunder. Each Lender is hereby authorized to
record on its records relating to its Revolving Credit Note (or, if such Lender
has not requested a Revolving Credit Note, its records relating to Revolving
Loans) such Lender’s pro rata share of the amounts paid and not reimbursed on
the Letters of Credit.


(vi)    Participation in Letters of Credit. If, for any reason, the
Administrative Agent (and the Issuing Lender if the Issuing Lender is a Lender
other than the Administrative Agent) shall be unable to or, in the opinion of
the Administrative Agent, it shall be impracticable to, convert any amount drawn
under a Letter of Credit to a Revolving Loan pursuant to the preceding
subsection, the Administrative Agent (and the Issuing Lender if the Issuing
Lender is a Lender other than the Administrative Agent) shall have the right to
request that each Lender fund a participation in the amount due with respect to
such Letter of Credit, and the Administrative Agent shall promptly notify each
Lender thereof (by facsimile or email (confirmed by telephone) or telephone
(confirmed in writing)). Upon such notice, but without further action, the
Issuing Lender hereby agrees to grant to each Lender, and each Lender hereby
agrees to acquire from the Issuing Lender, an undivided participation interest
in the amount due with respect to such Letter of Credit in an amount equal to
such Lender’s Commitment Percentage of the principal amount due with respect to
such Letter of Credit. In consideration and in furtherance of the foregoing,
each Lender hereby absolutely and unconditionally agrees, upon receipt of notice
as provided above, to pay to the Administrative Agent, for the account of the
Issuing Lender, such Lender’s ratable share of the amount due with respect to
such Letter of Credit (determined in accordance with such Lender’s Commitment
Percentage). Each Lender acknowledges and agrees that its obligation to acquire
participations in the amount due under any Letter of Credit that is drawn but
not reimbursed by the Borrower pursuant to this Section 2.2(b)(vi) shall be
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including,

31

--------------------------------------------------------------------------------




without limitation, the occurrence and continuance of a Default or Event of
Default, and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated. Each
Lender shall comply with its obligation under this Section 2.2(b)(vi) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.5 hereof with respect to Revolving Loans. Each Lender is hereby
authorized to record on its records such Lender’s pro rata share of the amounts
paid and not reimbursed on the Letters of Credit.


    (c)    Swing Loans.


(i)    Generally. Subject to the terms and conditions of this Agreement, during
the Commitment Period, the Swing Line Lender shall make a Swing Loan or Swing
Loans to the Borrower in such amount or amounts as the Borrower, through an
Authorized Officer, may from time to time request and to which the Swing Line
Lender may agree; provided that the Borrower shall not request any Swing Loan
if, after giving effect thereto, (A) the Revolving Credit Exposure would exceed
the Revolving Credit Commitment, or (B) the Swing Line Exposure would exceed the
Swing Line Commitment. Each Swing Loan shall be due and payable on the Swing
Loan Maturity Date applicable thereto. Each Swing Loan shall be made in Dollars.


(ii)    Refunding of Swing Loans. If the Swing Line Lender so elects, by giving
notice to the Borrower and the Lenders, the Borrower agrees that the Swing Line
Lender shall have the right, in its sole discretion, to require that the then
outstanding Swing Loans be refinanced as a Revolving Loan. Such Revolving Loan
shall be a Base Rate Loan unless otherwise requested by and available to the
Borrower hereunder. Upon receipt of such notice by the Borrower and the Lenders,
the Borrower shall be deemed, on such day, to have requested a Revolving Loan in
the principal amount of such Swing Loan in accordance with Sections 2.2(a) and
2.5 hereof (other than the requirement set forth in Section 2.5(d) hereof). Such
Revolving Loan shall be evidenced by the Revolving Credit Notes (or, if a Lender
has not requested a Revolving Credit Note, by the records of the Administrative
Agent and such Lender). Each Lender agrees to make a Revolving Loan on the date
of such notice, subject to no conditions precedent whatsoever. Each Lender
acknowledges and agrees that such Lender’s obligation to make a Revolving Loan
pursuant to Section 2.2(a) hereof when required by this Section 2.2(c)(ii) is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including, without limitation, the occurrence and continuance of a
Default or Event of Default, and that its payment to the Administrative Agent,
for the account of the Swing Line Lender, of the proceeds of such Revolving Loan
shall be made without any offset, abatement, recoupment, counterclaim,
withholding or reduction whatsoever and whether or not the Revolving Credit
Commitment shall have been reduced or terminated. The Borrower irrevocably
authorizes and instructs the Administrative Agent to apply the proceeds of any
borrowing pursuant to this Section 2.2(c)(ii) to repay in full such Swing Loan.
Each Lender is hereby authorized to record on its records relating to its
Revolving Credit Note (or, if such Lender has not requested a Revolving Credit
Note, its records

32

--------------------------------------------------------------------------------




relating to Revolving Loans) such Lender’s pro rata share of the amounts paid to
refund such Swing Loan.


(iii)    Participation in Swing Loans. If, for any reason, the Swing Line Lender
is unable to or, in the opinion of the Administrative Agent, it is impracticable
to, convert any Swing Loan to a Revolving Loan pursuant to the preceding Section
2.2(c)(ii), then on any day that a Swing Loan is outstanding (whether before or
after the maturity thereof), the Administrative Agent shall have the right to
request that each Lender fund a participation in such Swing Loan, and the
Administrative Agent shall promptly notify each Lender thereof (by facsimile or
email (confirmed by telephone) or telephone (confirmed in writing)). Upon such
notice, but without further action, the Swing Line Lender hereby agrees to grant
to each Lender, and each Lender hereby agrees to acquire from the Swing Line
Lender, an undivided participation interest in the right to share in the payment
of such Swing Loan in an amount equal to such Lender’s Commitment Percentage of
the principal amount of such Swing Loan. In consideration and in furtherance of
the foregoing, each Lender hereby absolutely and unconditionally agrees, upon
receipt of notice as provided above, to pay to the Administrative Agent, for the
benefit of the Swing Line Lender, such Lender’s ratable share of such Swing Loan
(determined in accordance with such Lender’s Commitment Percentage). Each Lender
acknowledges and agrees that its obligation to acquire participations in Swing
Loans pursuant to this Section 2.2(c)(iii) is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including, without
limitation, the occurrence and continuance of a Default or an Event of Default,
and that each such payment shall be made without any offset, abatement,
recoupment, counterclaim, withholding or reduction whatsoever and whether or not
the Revolving Credit Commitment shall have been reduced or terminated. Each
Lender shall comply with its obligation under this Section 2.2(c)(iii) by wire
transfer of immediately available funds, in the same manner as provided in
Section 2.5 hereof with respect to Revolving Loans to be made by such Lender.


Section 2.3. Interest.


(a)    Revolving Loans.


(i)    Base Rate Loan. The Borrower shall pay interest on the unpaid principal
amount of a Revolving Loan that is a Base Rate Loan outstanding from time to
time from the date thereof until paid at the Derived Base Rate from time to time
in effect. Interest on such Base Rate Loan shall be payable, commencing
September 30, 2015, and continuing on each Regularly Scheduled Payment Date
thereafter and at the maturity thereof.


(ii)    Eurodollar Loans. The Borrower shall pay interest on the unpaid
principal amount of each Revolving Loan that is a Eurodollar Loan outstanding
from time to time, with the interest rate to be fixed in advance on the first
day of the Interest Period applicable thereto through the last day of the
Interest Period applicable thereto (but subject to changes in the Applicable
Margin for Eurodollar Loans), at the Derived

33

--------------------------------------------------------------------------------




Eurodollar Rate. Interest on such Eurodollar Loan shall be payable on each
Interest Adjustment Date with respect to an Interest Period (provided that, if
an Interest Period shall exceed three months, the interest must also be paid
every three months, commencing three months from the beginning of such Interest
Period).


(b)    Swing Loans. The Borrower shall pay interest to the Administrative Agent,
for the sole benefit of the Swing Line Lender (and any Lender that shall have
funded a participation in such Swing Loan), on the unpaid principal amount of
each Swing Loan outstanding from time to time from the date thereof until paid
at the Derived Base Rate from time to time in effect. Interest on each Swing
Loan shall be payable on the Swing Loan Maturity Date applicable thereto. Each
Swing Loan shall bear interest for a minimum of one day.


(c)    Default Rate. Anything herein to the contrary notwithstanding, if an
Event of Default shall occur and be continuing, upon the election of the
Administrative Agent or the Required Lenders (i) the principal of each Loan and
the unpaid interest thereon shall bear interest, until paid, at the Default
Rate, (ii) the fee for the aggregate undrawn amount of all issued and
outstanding Letters of Credit shall be increased by two percent (2%) in excess
of the rate otherwise applicable thereto, and (iii) in the case of any other
amount not paid when due from the Borrower hereunder or under any other Loan
Document, such amount shall bear interest at the Default Rate; provided that,
during an Event of Default under Section 8.1 or 8.11 hereof, the applicable
Default Rate shall apply without any election or action on the part of the
Administrative Agent or any Lender, and shall no longer apply when no Event of
Default is continuing.


(d)    Limitation on Interest. In no event shall the rate of interest hereunder
exceed the maximum rate allowable by law. Notwithstanding anything to the
contrary contained in any Loan Document, the interest paid or agreed to be paid
under the Loan Documents shall not exceed the maximum rate of non-usurious
interest permitted by applicable law (the “Maximum Rate”). If the Administrative
Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower. In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable law, (i) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (ii) exclude voluntary
prepayments and the effects thereof, and (iii) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations.


Section 2.4. Evidence of Indebtedness.


(a)    Revolving Loans. Upon the request of a Lender, to evidence the obligation
of the Borrower to repay the portion of the Revolving Loans made by such Lender
and to pay interest thereon, the Borrower shall execute a Revolving Credit Note,
payable to the order of such Lender in the principal amount equal to its
Commitment Percentage of the Maximum Revolving Amount, or, if less, the
aggregate unpaid principal amount of Revolving Loans made by such

34

--------------------------------------------------------------------------------




Lender; provided that the failure of a Lender to request a Revolving Credit Note
shall in no way detract from the Borrower’s obligations to such Lender
hereunder.


(b)    Swing Loans. Upon the request of the Swing Line Lender, to evidence the
obligation of the Borrower to repay the Swing Loans and to pay interest thereon,
the Borrower shall execute a Swing Line Note, payable to the order of the Swing
Line Lender in the principal amount of the Swing Line Commitment, or, if less,
the aggregate unpaid principal amount of Swing Loans made by the Swing Line
Lender; provided that the failure of the Swing Line Lender to request a Swing
Line Note shall in no way detract from the Borrower’s obligations to the Swing
Line Lender hereunder.


Section 2.5. Notice of Loans and Credit Events; Funding of Loans.


(a)    Notice of Loans and Credit Events. The Borrower, through an Authorized
Officer, shall provide to the Administrative Agent a Notice of Loan prior to (i)
12:00 P.M. (Eastern time) on the proposed date of borrowing of, or conversion of
a Loan to, a Base Rate Loan, (ii) 12:00 P.M. (Eastern time) three Business Days
prior to the proposed date of borrowing of, continuation of, or conversion of a
Loan to, a Eurodollar Loan, and (iii) 3:00 P.M. (Eastern time) on the proposed
date of borrowing of a Swing Loan (or such later time as agreed to from time to
time by the Swing Line Lender). An Authorized Officer of the Borrower may
verbally request a Loan, so long as a Notice of Loan is received by the end of
the same Business Day, and, if the Administrative Agent or any Lender provides
funds or initiates funding based upon such verbal request, the Borrower shall
bear the risk with respect to any information regarding such funding that is
later determined to have been incorrect. The Borrower shall comply with the
notice provisions set forth in Section 2.2(b) hereof with respect to Letters of
Credit.


(b)    Funding of Loans. The Administrative Agent shall notify each Lender of
the date, amount and Interest Period (if applicable) promptly upon the receipt
of a Notice of Loan (other than for a Swing Loan, or a Revolving Loan to be
funded as a Swing Loan), and, in any event, by 2:00 P.M. (Eastern time) on the
date such Notice of Loan is received. On the date that the Credit Event set
forth in such Notice of Loan is to occur, each such Lender shall provide to the
Administrative Agent, not later than 3:00 P.M. (Eastern time), the amount in
Dollars, in federal or other immediately available funds, required of it. If the
Administrative Agent shall elect to advance the proceeds of such Loan prior to
receiving funds from such Lender, the Administrative Agent shall have the right,
upon prior notice to the Borrower, to debit any account of the Borrower or
otherwise receive such amount from the Borrower, promptly after demand, in the
event that such Lender shall fail to reimburse the Administrative Agent in
accordance with this subsection (b). The Administrative Agent shall also have
the right to receive interest from such Lender at the Federal Funds Effective
Rate in the event that such Lender shall fail to provide its portion of the Loan
on the date requested and the Administrative Agent shall elect to provide such
funds.


(c)    Conversion and Continuation of Loans.


(i)    At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the Lenders shall convert a
Base Rate

35

--------------------------------------------------------------------------------




Loan to one or more Eurodollar Loans at any time and shall convert a Eurodollar
Loan to a Base Rate Loan on any Interest Adjustment Date applicable thereto.
Swing Loans may be converted by the Swing Line Lender to Revolving Loans in
accordance with Section 2.2(c)(ii) hereof.


(ii)    At the request of the Borrower to the Administrative Agent, subject to
the notice and other provisions of this Agreement, the Lenders shall continue
one or more Eurodollar Loans as of the end of the applicable Interest Period as
a new Eurodollar Loan with a new Interest Period.


(d)    Minimum Amount for Loans. Each request for:


(i)    a Base Rate Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000);


(ii)    a Eurodollar Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), increased by increments of One Hundred Thousand
Dollars ($100,000); and


(iii)    a Swing Loan shall be in an amount of not less than Five Hundred
Thousand Dollars ($500,000), or such lower amount as may be agreed by the Swing
Line Lender.


(e)    Interest Periods. The Borrower shall not request that Eurodollar Loans be
outstanding for more than six different Interest Periods at the same time.


(f)    Additional Provisions with Respect to Affected Lenders.


(i)    Advancing of Non Pro-Rata Revolving Loans. Notwithstanding anything in
this Agreement to the contrary, if the Borrower requests a Revolving Loan
pursuant to Section 2.5(a) hereof (and all conditions precedent set forth in
Section 4.1 hereof are met) at a time when one or more Lenders are Defaulting
Lenders, the Administrative Agent shall have the option, in its sole discretion,
to require (and, at the request of the Borrower, shall require) the
non-Defaulting Lenders to honor such request by making a non pro-rata Revolving
Loan to the Borrower; provided that in no event shall the Lender Credit Exposure
of any Lender exceed the Maximum Amount of such Lender after giving effect to
the making of such Revolving Loan.


(ii)    Reallocation of Participations; Cash Collateralization and Repayment.
Notwithstanding anything in this Agreement to the contrary, if any Lender
becomes an Affected Lender, then, until such time as such Lender is no longer an
Affected Lender, to the extent permitted by applicable law, (A) all or any part
of such Affected Lender’s participation interest in Letters of Credit (pursuant
to Section 2.2(b)(vi) hereof) and Swing Loans (pursuant to Section 2.2(c)(iii)
hereof) shall be reallocated among the non-Affected Lenders in accordance with
their respective Commitment Percentages

36

--------------------------------------------------------------------------------




(calculated as if such Affected Lender did not have a Commitment Percentage of
the Commitment) but only to the extent that such reallocation does not cause the
aggregate Lender Credit Exposure of any non-Affected Lender to exceed the
Maximum Amount of such non-Defaulting Lender; provided that no reallocation
hereunder shall constitute a waiver or release of any claim of any party
hereunder against an Affected Lender arising from that Lender having become an
Affected Lender, including any claim of a non-Affected Lender as a result of
such non-Affected Lender’s increased exposure following such reallocation, and
(B) if the reallocation described in clause (A) above cannot, or can only
partially, be effected, the Borrower shall, within one Business Day following
the written request of the Administrative Agent (or the Swing Line Lender or
Issuing Lender), and without prejudice to any right or remedy available to it
hereunder or under law, (1) first, prepay Swing Loans in an amount equal to the
Swing Line Lender’s exposure with respect to such Affected Lender’s Commitment
Percentage of outstanding Swing Loans (other than Swing Loans as to which such
Affected Lender’s participation obligation has been reallocated to other
Lenders) and (2) second, cash collateralize the Issuing Lender’s exposure with
respect to issued Letters of Credit (other than those Letter of Credit
obligations as to which such Affected Lender’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof).


(iii)    New Swing Loans and Letters of Credit. So long as any Lender is an
Affected Lender, (A) the Swing Line Lender shall not be required to fund any
Swing Loans unless it is satisfied that it will have no exposure with respect to
such Affected Lender’s Commitment Percentage of outstanding Swing Loans (other
than Swing Loans as to which such Affected Lender’s participation obligation has
been reallocated to other Lenders) after giving effect to such Swing Loan, and
(B) the Issuing Lender shall not be required to issue, extend, renew or increase
any Letter of Credit unless it is satisfied that it will have no exposure with
respect to issued Letters of Credit (other than those Letter of Credit
obligations as to which such Affected Lender’s participation obligation has been
reallocated to other Lenders or cash collateralized in accordance with the terms
hereof) after giving effect thereto.


Section 2.6. Payment on Loans and Other Obligations.


(a)    Payments Generally. Each payment made hereunder by a Credit Party shall
be made without any offset, abatement, recoupment, counterclaim, withholding
(except as required or permitted under Section 3.2 hereof) or reduction
whatsoever.


(b)    Payments from Borrower. All payments (including prepayments) to the
Administrative Agent of the principal of or interest on each Loan or other
payment, including but not limited to principal, interest, fees or any other
amount owed by the Borrower under this Agreement, shall be made in Dollars. All
payments described in this subsection (b) shall be remitted to the
Administrative Agent, at the address of the Administrative Agent for notices
referred to in Section 11.4 hereof for the account of the Lenders (or the
Issuing Lender or the Swing Line Lender, as appropriate) not later than 3:00
P.M. (Eastern time) on the due date thereof in immediately available funds. Any
such payments received by the Administrative

37

--------------------------------------------------------------------------------




Agent (or the Issuing Lender or the Swing Line Lender) after 3:00 P.M. (Eastern
time) shall be deemed to have been made and received on the next Business Day.


(c)    Payments to Lenders. Upon the Administrative Agent’s receipt of payments
hereunder, the Administrative Agent shall immediately distribute to the Lenders
(except with respect to Swing Loans, which shall be paid to the Swing Line
Lender and any Lender that has funded a participation in the Swing Loans, or,
with respect to Letters of Credit, certain of which payments shall be paid to
the Issuing Lender) their respective ratable shares, if any, of the amount of
principal, interest, and commitment and other fees received by the
Administrative Agent for the account of such Lender. Payments received by the
Administrative Agent shall be delivered to the Lenders in immediately available
funds. Each Lender shall record any principal, interest or other payment, the
principal amounts of Base Rate Loans, Eurodollar Loans, Swing Loans and Letters
of Credit, all prepayments and the applicable dates, including Interest Periods,
with respect to the Loans made, and payments received by such Lender, by such
method as such Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Agreement or any Note. The aggregate unpaid amount of Loans, types of
Loans, Interest Periods and similar information with respect to the Loans and
Letters of Credit set forth on the records of the Administrative Agent shall be
rebuttably presumptive evidence with respect to such information, including the
amounts of principal, interest and fees owing to each Lender.


(d)    Timing of Payments. Whenever any payment to be made hereunder, including,
without limitation, any payment to be made on any Loan, shall be stated to be
due on a day that is not a Business Day, such payment shall be made on the next
Business Day and such extension of time shall in each case be included in the
computation of the interest payable on such Loan; provided that, with respect to
a Eurodollar Loan, if the next Business Day shall fall in the succeeding
calendar month, such payment shall be made on the preceding Business Day and the
relevant Interest Period shall be adjusted accordingly.


(e)     Affected Lenders; Application of Certain Cash Collateral. To the extent
that the Administrative Agent receives any payments or other amounts for the
account of an Affected Lender, at the discretion of the Administrative Agent,
such Affected Lender shall be deemed to have requested that the Administrative
Agent use such payment or other amount (or any portion thereof, at the
discretion of the Administrative Agent) first, to cash collateralize its
unfunded risk participation in Swing Loans and the Letters of Credit, and, with
respect to any Defaulting Lender, second, to fulfill its obligations to make
Loans. Notwithstanding anything to the contrary contained in this Agreement, any
cash collateral provided for in this Agreement in respect of Letters of Credit
shall be applied to the satisfaction of the applicable Affected Lender’s
obligation to fund participations in respect of Letters of Credit (including, as
to cash collateral provided by a Affected Lender, any interest accrued on such
obligation) for which the cash collateral was so provided, prior to any other
application of such property as may otherwise be provided for herein.


(f)    Payment of Non Pro-Rata Loans and Letters of Credit. Notwithstanding
anything in this Agreement to the contrary, at the sole discretion of the
Administrative Agent, any payment of principal, interest, fees or other amounts
hereunder may first be applied to such

38

--------------------------------------------------------------------------------




Loans, Letters of Credit and other obligations that were not advanced or
participated pro rata hereunder.


Section 2.7. Prepayment.


(a)    Right to Prepay.


(i)    The Borrower shall have the right at any time or from time to time to
prepay, on a pro rata basis for all of the Lenders (except with respect to Swing
Loans, which shall be paid to the Swing Line Lender and any Lender that has
funded a participation in such Swing Loan), all or any part of the principal
amount of the Loans then outstanding, as designated by the Borrower. Such
payment shall include interest accrued on the amount so prepaid to the date of
such prepayment and any amount payable under Article III hereof with respect to
the amount being prepaid. Prepayments of Base Rate Loans shall be without any
premium or penalty.


(ii)    The Borrower shall have the right, at any time or from time to time, to
prepay, for the benefit of the Swing Line Lender (and any Lender that has funded
a participation in such Swing Loan), all or any part of the principal amount of
the Swing Loans then outstanding, as designated by the Borrower, plus interest
accrued on the amount so prepaid to the date of such prepayment.


(iii)    Notwithstanding anything in this Section 2.7 or otherwise to the
contrary, at the discretion of the Administrative Agent, in order to prepay
Revolving Loans made to the Borrower that were not advanced pro rata by all of
the Lenders, any prepayment of a Loan shall first be applied to Revolving Loans
made by the Lenders during any period in which a Defaulting Lender or Insolvent
Lender shall exist.


(b)    Notice of Prepayment. The Borrower shall give the Administrative Agent
irrevocable written notice of prepayment of (i) a Base Rate Loan or Swing Loan
by no later than 11:00 A.M. (Eastern time) on the Business Day on which such
prepayment is to be made, and (ii) a Eurodollar Loan by no later than 1:00 P.M.
(Eastern time) three Business Days before the Business Day on which such
prepayment is to be made.


(c)    Minimum Amount for Eurodollar Loans. Each prepayment of a Eurodollar Loan
shall be in the principal amount of not less than the lesser of Five Hundred
Thousand Dollars ($500,000), or the principal amount of such Loan, or, with
respect to a Swing Loan, the principal balance of such Swing Loan, except in the
case of a mandatory payment pursuant to Section 2.11 or Article III hereof.


Section 2.8. Commitment and Other Fees.


(a)    Commitment Fee. The Borrower shall pay to the Administrative Agent, for
the ratable account of the Lenders, as a consideration for the Revolving Credit
Commitment, a commitment fee, for each day from the Closing Date through the
last day of the Commitment Period, in an amount equal to (i) (A) the Maximum
Revolving Amount at the end of such day,

39

--------------------------------------------------------------------------------




minus (B) the Revolving Credit Exposure (exclusive of the Swing Line Exposure)
at the end of such day, multiplied by (ii) the Applicable Commitment Fee Rate in
effect on such day divided by three hundred sixty (360). The commitment fee
shall be payable quarterly in arrears, commencing on September 30, 2015 and
continuing on each Regularly Scheduled Payment Date thereafter, and on the last
day of the Commitment Period.


(b)    Administrative Agent Fee. The Borrower shall pay to the Administrative
Agent, for its sole benefit, the fees set forth in the Administrative Agent Fee
Letter.


(c)    Authorization to Debit Account. The Borrower hereby agrees that the
Administrative Agent has the right to debit from any Deposit Account of the
Borrower held by the Administrative Agent, amounts owing and then due to the
Administrative Agent and the Lenders by the Borrower under this Agreement and
the Loan Documents for payment of fees, expenses and other amounts incurred or
owing, and in each case, then due, in connection therewith.


Section 2.9. Modifications to Commitment.


(a)    Optional Reduction of Revolving Credit Commitment. The Borrower may at
any time and from time to time permanently reduce in whole or ratably in part
the Maximum Revolving Amount to an amount not less than the then existing
Revolving Credit Exposure, by giving the Administrative Agent not fewer than
three Business Days’ written notice of such reduction, provided that any such
partial reduction shall be in an aggregate amount, for all of the Lenders, of
not less than Five Million Dollars ($5,000,000), increased in increments of One
Million Dollars ($1,000,000). The Administrative Agent shall promptly notify
each Lender of the date of each such reduction and such Lender’s proportionate
share thereof. After each such partial reduction, the commitment fees payable
hereunder shall be calculated upon the Maximum Revolving Amount as so reduced.
If the Borrower reduces in whole the Revolving Credit Commitment, on the
effective date of such reduction (the Borrower having prepaid in full the unpaid
principal balance, if any, of the Loans, together with all interest (if any) and
commitment and other fees accrued and unpaid with respect thereto, and provided
that no Letter of Credit Exposure or Swing Line Exposure shall exist), all of
the Revolving Credit Notes shall be delivered to the Administrative Agent marked
“Canceled” and the Administrative Agent shall redeliver such Revolving Credit
Notes to the Borrower. Any partial reduction in the Maximum Revolving Amount
shall be effective during the remainder of the Commitment Period. Upon each
decrease of the Maximum Revolving Amount, the Total Commitment Amount shall be
decreased by the same amount.


(b)    Increase in Commitment.


(i)    At any time during the Commitment Increase Period, the Borrower may
request that the Administrative Agent increase the Total Commitment Amount by
increasing the Maximum Revolving Amount; provided that the aggregate amount of
all such increases made pursuant to this Section 2.9(b) shall not exceed Fifty
Million Dollars ($50,000,000). Each such request for an increase shall be in an
amount of at least Ten Million Dollars ($10,000,000), and may be made by either
(A) increasing, for one or

40

--------------------------------------------------------------------------------




more Lenders, with their prior written consent, their respective Revolving
Credit Commitments, or (B) including one or more Additional Lenders, each with a
new commitment under the Revolving Credit Commitment, as a party to this
Agreement (each an “Additional Commitment” and, collectively, the “Additional
Commitments”).


(ii)    During the Commitment Increase Period, all of the Lenders agree that the
Administrative Agent, in its sole discretion, may permit one or more Additional
Commitments upon satisfaction of the following requirements: (A) each Additional
Lender, if any, shall execute an Additional Lender Assumption Agreement, (B)
each Additional Commitment from an Additional Lender, if any, shall be in an
amount of at least Ten Million Dollars ($10,000,000), (C) the Administrative
Agent shall provide to the Borrower and each Lender a revised Schedule 1 to this
Agreement, including revised Commitment Percentages for each of the Lenders, if
appropriate, at least three Business Days prior to the date of the effectiveness
of such Additional Commitments (each an “Additional Lender Assumption Effective
Date”), and (D) the Borrower shall execute and deliver to the Administrative
Agent and the Lenders such replacement or additional Revolving Credit Notes as
shall be required by the Administrative Agent (and requested by the Lenders).
The Lenders hereby authorize the Administrative Agent to execute each Additional
Lender Assumption Agreement on behalf of the Lenders.


(iii)    On each Additional Lender Assumption Effective Date, the Lenders shall
make adjustments among themselves with respect to the Loans then outstanding and
amounts of principal, interest, commitment fees and other amounts paid or
payable with respect thereto as shall be necessary, in the opinion of the
Administrative Agent, in order to reallocate among such Lenders such outstanding
amounts, based on the revised Commitment Percentages and to otherwise carry out
fully the intent and terms of this Section 2.9(b) (and the Borrower shall pay to
the Lenders any amounts that would be payable pursuant to Section 3.3 hereof if
such adjustments among the Lenders would cause a prepayment of one or more
Eurodollar Loans). In connection therewith, it is understood and agreed that the
Maximum Amount of any Lender will not be increased (or decreased except pursuant
to subsection (a) hereof) without the prior written consent of such Lender. The
Borrower shall not request any increase in the Total Commitment Amount pursuant
to this Section 2.9(b) if a Default or an Event of Default shall then exist, or,
after giving pro forma effect to any such increase, would exist. At the time of
any such increase, at the request of the Administrative Agent, the Credit
Parties and the Lenders shall enter into an amendment to evidence such increase
and to address related provisions as deemed necessary or appropriate by the
Administrative Agent. Upon each increase of the Maximum Revolving Amount, the
Total Commitment Amount shall be increased by the same amount.


    Section 2.10. Computation of Interest and Fees. With the exception of Base
Rate Loans, interest on Loans, Letter of Credit fees, Related Expenses and
commitment and other fees and charges hereunder shall be computed on the basis
of a year having three hundred sixty (360) days and calculated for the actual
number of days elapsed. With respect to Base Rate Loans, interest shall be
computed on the basis of a year having three hundred sixty-five (365) days or
three

41

--------------------------------------------------------------------------------




hundred sixty-six (366) days, as the case may be, and calculated for the actual
number of days elapsed.


Section 2.11. Mandatory Payments.


(a)    Revolving Credit Exposure. If, at any time, the Revolving Credit Exposure
shall exceed the Revolving Credit Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Revolving Loans sufficient to bring the Revolving Credit
Exposure within the Revolving Credit Commitment.


(b)    Swing Line Exposure. If, at any time, the Swing Line Exposure shall
exceed the Swing Line Commitment, the Borrower shall, as promptly as
practicable, but in no event later than the next Business Day, pay an aggregate
principal amount of the Swing Loans sufficient to bring the Swing Line Exposure
within the Swing Line Commitment.


(c)    Application of Mandatory Payments. Unless otherwise designated by the
Borrower, each prepayment pursuant to Section 2.11 hereof shall be applied in
the following order (i) first, on a pro rata basis for the Lenders, to
outstanding Base Rate Loans, and (ii) second, on a pro rata basis for the
Lenders, to outstanding Eurodollar Loans; provided that, if the outstanding
principal amount of any Eurodollar Loan shall be reduced to an amount less than
the minimum amount set forth in Section 2.5(d) hereof as a result of such
prepayment, then such Eurodollar Loan shall be converted into a Base Rate Loan
on the date of such prepayment. Any prepayment of a Eurodollar Loan or Swing
Loan pursuant to this Section 2.11 shall be subject to the prepayment provisions
set forth in Article III hereof.


Section 2.12. Swap Obligations Make-Well Provision. The Borrower, to the extent
that it is an “eligible contract participant” as defined in the Commodity
Exchange Act, hereby absolutely, unconditionally and irrevocably undertakes to
provide such funds or other support as may be needed from time to time by each
other Credit Party in order for such Credit Party to honor its obligations under
the Loan Documents in respect of the Swap Obligations. The obligations of the
Borrower under this Section 2.12 shall remain in full force and effect until all
Obligations are paid in full. The Borrower intends that this Section 2.12
constitute, and this Section 2.12 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each other Credit Party for all
purposes of Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.




ARTICLE III. ADDITIONAL PROVISIONS RELATING TO
EURODOLLAR LOANS; INCREASED CAPITAL; TAXES


Section 3.1. Requirements of Law.


(a)    If, after the Closing Date, (i) the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof by a
Governmental Authority, or (ii) the

42

--------------------------------------------------------------------------------




compliance by any Lender with any request or directive (whether or not having
the force of law) from any central bank or other Governmental Authority:


(A)    shall subject any Lender to any tax of any kind whatsoever with respect
to this Agreement, any Letter of Credit or any Eurodollar Loan made by it, or
change the basis of taxation of payments to such Lender in respect thereof
(except for Taxes and Excluded Taxes which are governed by Section 3.2 hereof);


(B)    shall impose, modify or hold applicable any reserve, special deposit,
insurance charge, compulsory loan or similar requirement against assets held by,
deposits or other liabilities in or for the account of, advances, loans or other
extensions of credit by, or any other acquisition of funds by, any office of
such Lender that is not otherwise included in the determination of the
Eurodollar Rate; or


(C)    shall impose on such Lender any other condition;


and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining Eurodollar Loans or issuing
or participating in Letters of Credit, or to reduce any amount receivable
hereunder in respect thereof, then, in any such case, the Borrower shall pay to
such Lender, promptly after receipt of a written request therefor, any
additional amounts necessary to compensate such Lender for such increased cost
or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this subsection (a), such Lender shall promptly
notify the Borrower in reasonable detail (with a copy to the Administrative
Agent) of the event by reason of which it has become so entitled.


(b)    If any Lender shall have determined that, after the Closing Date, the
adoption of or any change in any Requirement of Law regarding capital adequacy
or liquidity, or liquidity requirements, or in the interpretation or application
thereof by a Governmental Authority or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any
Governmental Authority shall have the effect of reducing the rate of return on
such Lender’s or such corporation’s capital as a consequence of its obligations
hereunder, or under or in respect of any Letter of Credit, to a level below that
which such Lender or such corporation could have achieved but for such adoption,
change or compliance (taking into consideration the policies of such Lender or
such corporation with respect to capital adequacy and liquidity), then from time
to time, upon submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor (which shall include the
method for calculating such amount and reasonable detail with respect to such
calculation), the Borrower shall promptly pay or cause to be paid to such Lender
such additional amount or amounts as will compensate such Lender or such
corporation for such reduction.


(c)    For purposes of this Section 3.1 and Section 3.5(a) hereof, the
Dodd-Frank Act, any requests, rules, guidelines or directives concerning capital
adequacy promulgated by the Bank for International Settlements, or the Basel
Committee on Banking Regulations and Supervisory Practices (or any successor or
similar authority) under Basel III, and any rules, regulations, orders,
requests, guidelines and directives adopted, promulgated or implemented in

43

--------------------------------------------------------------------------------




connection with any of the foregoing, regardless of the date adopted, issued,
promulgated or implemented, are deemed to have been introduced and adopted after
the Closing Date.


(d)    A certificate as to any additional amounts payable pursuant to this
Section 3.1 together with a reasonably detailed calculation and description of
such amounts contemplated by this Section 3.1, submitted by any Lender to the
Borrower (with a copy to the Administrative Agent) shall be conclusive absent
manifest error. In determining any such additional amounts, such Lender may use
any method of averaging and attribution that it (in its sole discretion) shall
deem applicable. The obligations of the Borrower pursuant to this Section 3.1
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder. The Borrower shall not be required to
compensate a Lender pursuant to this Section 3.1 for any increased costs or
reductions to the extent such Lender notifies the Borrower thereof more than one
hundred eighty (180) days after such Lender becomes aware of such right to
additional compensation (except that, if the circumstances giving rise to such
increased costs or reductions are retroactive, then the one hundred eighty (180)
day period referred to above shall be extended to include the period of
retroactive effect thereof).


Section 3.2. Taxes.


(a)    All payments made by any Credit Party under any Loan Document shall be
made free and clear of, and without deduction or withholding for or on account
of, any Taxes or Other Taxes. If any Taxes or Other Taxes are required to be
deducted or withheld from any amounts payable to the Administrative Agent or any
Lender hereunder, the amounts so payable to the Administrative Agent or such
Lender shall be increased to the extent necessary to yield to the Administrative
Agent or such Lender (after deducting, withholding and payment of all Taxes and
Other Taxes) interest or any such other amounts payable hereunder at the rates
or in the amounts specified in the Loan Documents.


(b)    Whenever any Taxes or Other Taxes are required to be withheld and paid by
a Credit Party, such Credit Party shall timely withhold and pay such taxes to
the relevant Governmental Authorities. As promptly as possible thereafter, the
Borrower shall send to the Administrative Agent for its own account or for the
account of the relevant Lender, as the case may be, a certified copy of an
original official receipt received by such Credit Party showing payment thereof
or other evidence of payment reasonably acceptable to the Administrative Agent
or such Lender. If such Credit Party shall fail to pay any Taxes or Other Taxes
when due to the appropriate Governmental Authority or fails to remit to the
Administrative Agent the required receipts or other required documentary
evidence, such Credit Party and the Borrower shall indemnify the Administrative
Agent and the appropriate Lenders on demand for any incremental Taxes or Other
Taxes paid or payable by the Administrative Agent or such Lender as a result of
any such failure.


(c)    If any Lender shall be so indemnified by a Credit Party, such Lender
shall use reasonable efforts to obtain the benefits of any refund, deduction or
credit for any taxes or other amounts with respect to the amount paid by such
Credit Party and shall reimburse such Credit Party to the extent, but only to
the extent, that such Lender shall receive a refund with respect to the amount
paid by such Credit Party or an effective net reduction in taxes or other
governmental

44

--------------------------------------------------------------------------------




charges (including any taxes imposed on or measured by the total net income of
such Lender) of the United States or any state or subdivision or any other
Governmental Authority thereof by virtue of any such deduction or credit, after
first giving effect to all other deductions and credits otherwise available to
such Lender. If, at the time any audit of such Lender’s income tax return is
completed, such Lender determines, based on such audit, that it shall not have
been entitled to the full amount of any refund reimbursed to such Credit Party
as aforesaid or that its net income taxes shall not have been reduced by a
credit or deduction for the full amount reimbursed to such Credit Party as
aforesaid, such Credit Party, upon request of such Lender, shall promptly pay to
such Lender the amount so refunded to which such Lender shall not have been so
entitled, or the amount by which the net income taxes of such Lender shall not
have been so reduced, as the case may be.


(d)    Each Lender that is not (i) a citizen or resident of the United States,
(ii) a corporation, partnership or other entity created or organized in or under
the laws of the United States (or any jurisdiction thereof), or (iii) an estate
or trust that is subject to federal income taxation regardless of the source of
its income (any such Person, a “Non-U.S. Lender”) shall deliver to the Borrower
and the Administrative Agent two copies of either U.S. Internal Revenue Service
Form W‑8BEN, Form W-8IMY or Form W-8ECI, or, in the case of a Non-U.S. Lender
claiming exemption from U.S. federal withholding tax under Section 871(h) or
881(c) of the Code with respect to payments of “portfolio interest”, a statement
with respect to such interest and two copies of a Form W-8BEN, or any subsequent
versions thereof or successors thereto, properly completed and duly executed by
such Non-U.S. Lender claiming complete exemption from, or a reduced rate of,
U.S. federal withholding tax on all payments by Credit Parties under this
Agreement and the other Loan Documents. Such forms shall be delivered by each
Non-U.S. Lender on or before the date it becomes a party to this Agreement or
such other Loan Document. In addition, each Non-U.S. Lender shall deliver such
forms or appropriate replacements promptly upon the obsolescence or invalidity
of any form previously delivered by such Non-U.S. Lender. Each Non-U.S. Lender
shall promptly notify the Borrower at any time it determines that such Lender is
no longer in a position to provide any previously delivered certificate to the
Borrower (or any other form of certification adopted by the U.S. taxing
authorities for such purpose). Notwithstanding any other provision of this
subsection (c), a Non-U.S. Lender shall not be required to deliver any form
pursuant to this subsection (c) that such Non-U.S. Lender is not legally able to
deliver.


(e)    Any Lender that is not a Non-U.S. Lender shall deliver to the Borrower
and the Administrative Agent, upon the reasonable written request of the
Borrower or the Administrative Agent, executed originals of IRS Form W-9
certifying that such Lender is exempt from U.S. federal backup withholding tax.


(f)    A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under any Loan Document shall use reasonable efforts to deliver to the
Borrower (with a copy to the Administrative Agent), at the time or times
prescribed by applicable law or reasonably requested by the Borrower, such
properly completed and executed documentation prescribed by applicable law as
will permit such payments to be made without withholding or at a reduced rate;
provided that (i) such

45

--------------------------------------------------------------------------------




Lender is legally entitled to complete, execute and deliver such documentation
and in such Lender’s judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender, and (ii) to the extent
that such Lender fails to comply with the requirements of this subpart (f), such
Lender shall not be entitled to additional compensation otherwise payable under
this Section 3.2 if such additional compensation would not have been required
had such Lender so complied.


(g)    If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.


(h)    Each Lender agrees that if any form or certification it previously
delivered expires or becomes obsolete or inaccurate in any respect, it shall
update such form or certification or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so.


(i)    The agreements in this Section 3.2 shall survive the termination of the
Loan Documents and the payment of the Loans and all other amounts payable
hereunder.


Section 3.3. Funding Losses. The Borrower agrees to indemnify each Lender,
promptly after receipt of a written request therefor, and to hold each Lender
harmless from, any loss or expense that such Lender may sustain or incur as a
consequence of (a) default by the Borrower in making a borrowing of, conversion
into or continuation of Eurodollar Loans after the Borrower has given a notice
(including a written or verbal notice that is subsequently revoked) requesting
the same in accordance with the provisions of this Agreement, (b) default by the
Borrower in making any prepayment of or conversion from Eurodollar Loans after
the Borrower has given a notice (including a written or verbal notice that is
subsequently revoked) thereof in accordance with the provisions of this
Agreement, (c) the making of a prepayment of a Eurodollar Loan on a day that is
not the last day of an Interest Period applicable thereto, (d) any conversion of
a Eurodollar Loan to a Base Rate Loan on a day that is not the last day of an
Interest Period applicable thereto, or (e) any compulsory assignment of such
Lender’s interests, rights and obligations under this Agreement pursuant to
Section 11.3(c) or 11.12 hereof. Such indemnification shall be in an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amounts so prepaid, or not so borrowed, converted or continued,
for the period from the date of such prepayment or of such failure to borrow,
convert or continue to the last day of such Interest Period (or, in the case of
a failure to borrow, convert or continue, the Interest Period that would have
commenced on the date of such failure) in each case at the

46

--------------------------------------------------------------------------------




applicable rate of interest for such Loans provided for herein over (ii) the
amount of interest (as reasonably determined by such Lender) that would have
accrued to such Lender on such amount by placing such amount on deposit for a
comparable period with leading banks in the appropriate London interbank market,
along with any administration fee charged by such Lender. A certificate as to
any amounts payable pursuant to this Section 3.3 submitted to the Borrower (with
a copy to the Administrative Agent) by any Lender together with a reasonably
detailed calculation and description of such amounts, shall be conclusive absent
manifest error. The obligations of the Borrower pursuant to this Section 3.3
shall survive the termination of this Agreement and the payment of the Loans and
all other amounts payable hereunder.


Section 3.4. Change of Lending Office. Each Lender agrees that, upon the
occurrence of any event giving rise to the operation of Section 3.1 or 3.2(a)
hereof with respect to such Lender, it will, if requested by the Borrower, use
reasonable efforts (subject to overall policy considerations of such Lender) to
designate another lending office (or an affiliate of such Lender, if practical
for such Lender) for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to Section
3.1 or 3.2(a) hereof.


Section 3.5. Eurodollar Rate Lending Unlawful; Inability to Determine Rate.


(a)    If any Lender shall determine (which determination shall, upon notice
thereof to the Borrower and the Administrative Agent, be conclusive and binding
on the Borrower) that, after the Closing Date, (i) the introduction of or any
change in or in the interpretation of any law makes it unlawful, or (ii) any
Governmental Authority asserts that it is unlawful, for such Lender to make or
continue any Loan as, or to convert (if permitted pursuant to this Agreement)
any Loan into, a Eurodollar Loan, the obligations of such Lender to make,
continue or convert into any such Eurodollar Loan shall, upon such
determination, be suspended until such Lender shall notify the Administrative
Agent that the circumstances causing such suspension no longer exist, and all
outstanding Eurodollar Loans payable to such Lender shall automatically convert
(if conversion is permitted under this Agreement) into a Base Rate Loan, or be
repaid (if no conversion is permitted) at the end of the then current Interest
Periods with respect thereto or sooner, if required by law or such assertion.


(b)    If the Administrative Agent or the Required Lenders determine that for
any reason adequate and reasonable means do not exist for determining the
Eurodollar Rate for any requested Interest Period with respect to a proposed
Eurodollar Loan, or that the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Loan does not adequately and fairly
reflect the cost to the Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, the obligation
of the Lenders to make or maintain such Eurodollar Loan shall be suspended until
the Administrative Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a borrowing of, conversion to or continuation of

47

--------------------------------------------------------------------------------




such Eurodollar Loan or, failing that, will be deemed to have converted such
request into a request for a borrowing of a Base Rate Loan in the amount
specified therein.


Section 3.6. Replacement of Lenders. The Borrower shall be permitted to replace
any Lender that requests reimbursement for amounts owing pursuant to Section 3.1
or 3.2(a) hereof, or asserts its inability to make a Eurodollar Loan pursuant to
Section 3.5 hereof; provided that (a) such replacement does not conflict with
any Requirement of Law, (b) no Default or Event of Default shall have occurred
and be continuing at the time of such replacement, (c) prior to any such
replacement, such Lender shall have taken no action under Section 3.4 hereof so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 3.1 or 3.2(a) hereof or, if it has taken any action, such request has
still been made, (d) the replacement financial institution shall purchase, at
par, all Loans and other amounts owing to such replaced Lender on or prior to
the date of replacement and assume all commitments and obligations of such
replaced Lender, (e) the Borrower shall be liable to such replaced Lender under
Section 3.3 hereof if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(f) the replacement Lender, if not already a Lender, shall be satisfactory to
the Administrative Agent, (g) the replaced Lender shall be obligated to make
such replacement in accordance with the provisions of Section 11.10 hereof
(provided that the Borrower (or the succeeding Lender, if such Lender is
willing) shall be obligated to pay the assignment fee referred to therein), (h)
until such time as such replacement shall be consummated, the Borrower shall pay
all additional amounts (if any) required pursuant to Section 3.1 or 3.2(a)
hereof, as the case may be; provided that a Lender shall not be required to make
any such assignment if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to replace such Lender cease
to apply, and (i) if more than one Lender shall request such reimbursement based
on the same circumstances giving rise to such request, the Borrower shall not be
permitted to replace only one of such Lenders.


Section 3.7. Discretion of Lenders as to Manner of Funding. Notwithstanding any
provision of this Agreement to the contrary, each Lender shall be entitled to
fund and maintain its funding of all or any part of such Lender’s Loans in any
manner such Lender deems to be appropriate; it being understood, however, that
for the purposes of this Agreement all determinations hereunder shall be made as
if such Lender had actually funded and maintained each Eurodollar Loan during
the applicable Interest Period for such Loan through the purchase of deposits
having a maturity corresponding to such Interest Period and bearing an interest
rate equal to the Eurodollar Rate for such Interest Period.




ARTICLE IV. CONDITIONS PRECEDENT


Section 4.1. Conditions to Each Credit Event. The obligation of the Lenders, the
Issuing Lender and the Swing Line Lender to participate in any Credit Event
shall be conditioned, in the case of each Credit Event, upon the following:


(a)    all conditions precedent as listed in Section 4.2 hereof required to be
satisfied prior to the first Credit Event shall have been satisfied prior to or
as of the first Credit Event;

48

--------------------------------------------------------------------------------




(b)    the Borrower shall have submitted a Notice of Loan (or with respect to a
Letter of Credit, complied with the provisions of Section 2.2(b)(ii) hereof) and
otherwise complied with Section 2.5 hereof;


(c)    no Default or Event of Default shall then exist or immediately after such
Credit Event would exist; and


(d)    each of the representations and warranties contained in Article VI hereof
shall be true in all material respects as if made on and as of the date of such
Credit Event, except to the extent that any thereof expressly relate to an
earlier date.


Each request by the Borrower for a Credit Event shall be deemed to be a
representation and warranty by the Borrower as of the date of such request as to
the satisfaction of the conditions precedent specified in subsections (c) and
(d) above.


Section 4.2. Conditions to the First Credit Event. The Borrower shall cause the
following conditions to be satisfied on or prior to the Closing Date. The
obligation of the Lenders, the Issuing Lender and the Swing Line Lender to
participate in the first Credit Event is subject to the Borrower satisfying each
of the following conditions prior to or concurrently with such Credit Event:


(a)    Notes as Requested. The Borrower shall have executed and delivered to (i)
each Lender requesting a Revolving Credit Note such Lender’s Revolving Credit
Note, and (ii) the Swing Line Lender the Swing Line Note, if requested by the
Swing Line Lender.


(b)    Subsidiary Documents. Each Guarantor of Payment shall have executed and
delivered to the Administrative Agent (i) a Guaranty of Payment, in form and
substance satisfactory to the Administrative Agent, and (ii) a Security
Agreement and such other documents or instruments, as may be required by the
Administrative Agent to create or perfect the Liens of the Administrative Agent
in the assets of such Guarantor of Payment, all to be in form and substance
satisfactory to the Administrative Agent.


(c)    Pledge Agreements. The Borrower and each Guarantor of Payment that has a
Subsidiary shall have (i) executed and delivered to the Administrative Agent,
for the benefit of the Lenders, a Pledge Agreement, in form and substance
satisfactory to the Administrative Agent, with respect to the Pledged
Securities, (ii) executed and delivered to the Administrative Agent, for the
benefit of the Lenders, appropriate transfer powers for each of the Pledged
Securities that are certificated, and (iii) delivered to the Administrative
Agent, for the benefit of the Lenders, the Pledged Securities (to the extent
such Pledged Securities are certificated).


(d)    Intellectual Property Security Agreements. The Borrower and each
Guarantor of Payment that owns federally registered intellectual property shall
have executed and delivered to the Administrative Agent, for the benefit of the
Lenders, an Intellectual Property Security Agreement, in form and substance
satisfactory to the Administrative Agent.

49

--------------------------------------------------------------------------------




(e)    Lien Searches. With respect to the property owned or leased by the
Borrower and each Guarantor of Payment, and any other property securing the
Obligations, the Borrower shall have caused to be delivered to the
Administrative Agent (i) the results of Uniform Commercial Code lien searches,
satisfactory to the Administrative Agent and the Lenders, (ii) the results of
federal and state tax lien and judicial lien searches, satisfactory to the
Administrative Agent and the Lenders, and (iii) Uniform Commercial Code
termination statements reflecting termination of all U.C.C. Financing Statements
previously filed by any Person and not expressly permitted pursuant to Section
5.9 hereof.


(f)    Officer’s Certificate, Resolutions, Organizational Documents. The
Borrower shall have delivered to the Administrative Agent an officer’s
certificate (or comparable domestic or foreign documents) certifying the names
of the officers of each Credit Party authorized to sign the Loan Documents,
together with the true signatures of such officers and certified copies of (i)
the resolutions of the board of directors (or comparable domestic or foreign
documents) of such Credit Party evidencing approval of the execution, delivery
and performance of the Loan Documents and the execution and performance of other
Related Writings to which such Credit Party is a party, and the consummation of
the transactions contemplated thereby, and (ii) the Organizational Documents of
such Credit Party.


(g)    Good Standing and Full Force and Effect Certificates. The Borrower shall
have delivered to the Administrative Agent a good standing certificate or full
force and effect certificate (or comparable document, if neither certificate is
available in the applicable jurisdiction), as the case may be, for each Credit
Party, issued on or about the Closing Date by the Secretary of State in the
state or states where such Credit Party is incorporated or formed.


(h)    Legal Opinion. The Borrower shall have delivered to the Administrative
Agent an opinion of counsel for the Borrower and each other Credit Party, in
form and substance satisfactory to the Administrative Agent and the Lenders.


(i)    Borrower Investment Policy. The Borrower shall have delivered to the
Administrative Agent a copy of the Borrower Investment Policy as in effect on
the Closing Date.


(j)    Insurance Certificates. The Borrower shall have delivered to the
Administrative Agent certificates of insurance on ACORD 25 and 27 or 28 form and
satisfactory to the Administrative Agent and the Lenders, providing for adequate
real property, personal property and liability insurance for each Company, with
the Administrative Agent, on behalf of the Lenders, listed as mortgagee,
lender’s loss payee and additional insured, as appropriate.


(k)    Pro-Forma Projections. The Borrower shall have delivered to the
Administrative Agent annual pro-forma projections of financial statements (which
report shall include balance sheets and statements of income (loss) and
cash-flow) of the Borrower for the fiscal year ending January 2, 2016, prepared
on a Consolidated basis, in form and substance satisfactory to the
Administrative Agent.


(l)    Fees. The Borrower shall have (i) paid all fees required to be paid to
the Administrative Agent on the Closing Date, including as set forth in the
Administrative Agent Fee

50

--------------------------------------------------------------------------------




Letter, (ii) paid to the Administrative Agent, for the benefit of the Lenders,
the fees required to be paid on the Closing Date as set forth in the Fee Letter,
and (iii) paid all legal fees and expenses of the Administrative Agent in
connection with the preparation and negotiation of the Loan Documents.


(m)    Existing Credit Agreement. The Borrower shall have delivered to the
Administrative Agent an executed payoff letter with respect to the Credit
Agreement between the Borrower and Wells Fargo Bank, National Association, as
agent, dated as of March 26, 2010, as amended, and shall have terminated such
agreement, which termination shall be deemed to have occurred upon payment in
full of all of the Indebtedness outstanding thereunder and termination of the
commitments established therein.


(n)    Closing Certificate. The Borrower shall have delivered to the
Administrative Agent and the Lenders an officer’s certificate certifying that,
as of the Closing Date, (i) all conditions precedent set forth in this Article
IV have been satisfied, (ii) no Default or Event of Default exists or
immediately after the first Credit Event will exist, and (iii) each of the
representations and warranties contained in Article VI hereof are true and
correct as of the Closing Date.


(o)    Letter of Direction. The Borrower shall have delivered to the
Administrative Agent a letter of direction authorizing the Administrative Agent,
on behalf of the Lenders, to disburse the proceeds of the Loans, which letter of
direction includes the authorization to transfer funds under this Agreement and
the wire instructions that set forth the locations to which such funds shall be
sent.


(p)    No Material Adverse Change. No material adverse change, in the opinion of
the Administrative Agent, shall have occurred in the financial condition,
operations or prospects of the Companies since January 3, 2015.


(q)    Miscellaneous. The Borrower shall have provided to the Administrative
Agent and the Lenders such other items and shall have satisfied such other
conditions as may be reasonably required by the Administrative Agent or the
Lenders.


Section 4.3. Post-Closing Conditions. On or before the date specified in this
Section 4.3 (unless a longer period is agreed to in writing by the
Administrative Agent, in its reasonable discretion), the Borrower shall satisfy
each of the following items specified in the subsections below:


(a)    Insurance Endorsements. No later than forty-five (45) days after the
Closing Date, the Borrower shall deliver to the Administrative Agent proof of
insurance endorsements satisfactory to the Administrative Agent, evidencing,
with respect to the real property, personal property and liability insurance for
each Company, the inclusion of the Administrative Agent, as mortgagee, lender’s
loss payee and additional insured, as appropriate.


(b)    Control Agreements. No later than forty-five (45) days after the Closing
Date, the Borrower shall use commercially reasonable efforts to deliver to the
Administrative Agent an

51

--------------------------------------------------------------------------------




executed Control Agreement, in form and substance satisfactory to the
Administrative Agent, for each Deposit Account and each Securities Account
maintained by a Credit Party; provided that the Borrower shall not be required
to deliver a Control Agreement with respect to any Deposit Account or Securities
Account if it would not be required to deliver a Control Agreement pursuant to
Section 5.21(d) hereof.


(c)    Landlords’ Waivers. No later than sixty (60) days after the Closing Date,
the Borrower shall use commercially reasonable efforts to deliver a Landlord’s
Waiver, in form and substance satisfactory to the Administrative Agent, for each
location of a Credit Party where any of the collateral securing any part of the
Obligations is located, unless such location is owned by the Company that owns
the collateral located there; provided that the Borrower shall not be required
to deliver a Landlord’s Waiver with respect to any such location if it would not
be required to deliver a Landlord’s Waiver pursuant to Section 5.21(e) hereof.


(d)    Real Estate Matters. No later than sixty (60) days after the Closing
Date, with respect to each parcel of the Mortgaged Real Property, the Borrower
shall deliver to the Administrative Agent (i) the results of title and lien
searches in the county wherein such Mortgaged Real Property is located, (ii)
evidence to the Administrative Agent’s satisfaction in its sole discretion
indicating whether such Mortgaged Real Property is located in a Special Flood
Hazard Area or is otherwise classified as Class A or Class BX on the Flood Maps
maintained by the Federal Emergency Management Agency and, if so, evidence of
reasonable satisfactory flood insurance, (iii) an opinion of counsel with
respect to such Mortgaged Real Property, in form and substance satisfactory to
the Administrative Agent, and (iv) an executed original of the Mortgage with
respect to such Mortgaged Real Property.




ARTICLE V. COVENANTS


So long as any Obligations (other than unasserted contingent indemnity
obligations) remain unpaid or the Commitment remains outstanding, the Borrower
will (or, as applicable, cause each other Company to) comply with the following
requirements, unless the Required Lenders (or the Administrative Agent, with the
consent of the Required Lenders) shall otherwise consent in writing:


Section 5.1. Insurance. Each Company (other than a Dormant Subsidiary) shall at
all times maintain insurance upon its Inventory, Equipment and other personal
and real property (including, if applicable, insurance required by the National
Flood Insurance Reform Act of 1994) in such form, written by such companies, in
such amounts, for such periods, and against such risks as may be reasonably
acceptable to the Administrative Agent, with provisions satisfactory to the
Administrative Agent for, with respect to Credit Parties, payment of all losses
thereunder to the Administrative Agent, for the benefit of the Lenders, and such
Company as their interests may appear (with lender’s loss payable and additional
insured endorsements, as appropriate, in favor of the Administrative Agent, for
the benefit of the Lenders), and, if required by the Administrative Agent, the
Borrower shall deposit the policies with the Administrative Agent. Any such
policies of insurance shall provide for no fewer than thirty (30) days prior
written notice of cancellation to the Administrative Agent and the Lenders. If
any Event of

52

--------------------------------------------------------------------------------




Default then exists, any sums received by the Administrative Agent, for the
benefit of the Lenders, in payment of insurance losses, returns, or unearned
premiums under the policies may, at the option of the Administrative Agent or
the Required Lenders, be applied upon the Obligations whether or not the same is
then due and payable, or may be delivered to the Companies for the purpose of
replacing, repairing, or restoring the insured property; provided that if an
Event of Default does not then exist, any such sums received by the
Administrative Agent shall be delivered to the Borrower. The Administrative
Agent is hereby authorized to act as attorney-in-fact for the Companies, after
the occurrence and during the continuance of an Event of Default, in obtaining,
adjusting, settling and canceling such insurance and indorsing any drafts. In
the event of failure to provide such insurance as herein provided, the
Administrative Agent may, at its option, provide such insurance and the Borrower
shall pay to the Administrative Agent, upon demand, the cost thereof. Should the
Borrower fail to pay such sum to the Administrative Agent upon demand, interest
shall accrue thereon, from the date of demand until paid in full, at the Default
Rate. Within ten days of the Administrative Agent’s written request, the
Borrower shall furnish to the Administrative Agent such information about the
insurance of the Companies as the Administrative Agent may from time to time
reasonably request, which information shall be prepared in form and detail
satisfactory to the Administrative Agent and certified by a Financial Officer.


Section 5.2. Money Obligations. Each Company shall pay in full (a) prior in each
case to the date when penalties would attach, all taxes, assessments and
governmental charges and levies (except only those so long as and to the extent
that the same shall be contested in good faith by appropriate and timely
proceedings and for which adequate provisions have been established in
accordance with GAAP) for which it may be or become liable or to which any or
all of its properties may be or become subject; (b) all of its material wage
obligations to its employees in compliance with the Fair Labor Standards Act (29
U.S.C. §§ 206‑207) or any comparable provisions; and (c) all of its other
material obligations calling for the payment of money (except only those so long
as and to the extent that the same shall be contested in good faith and for
which adequate provisions have been established in accordance with GAAP) before
such payment becomes overdue.


Section 5.3. Financial Statements and Information.


(a)    Quarterly Financials. The Borrower shall deliver to the Administrative
Agent and the Lenders, within forty-five (45) days after the end of each of the
first three Quarterly Reporting Periods of each fiscal year of the Borrower (or,
if earlier, within five days after the date which Borrower shall be required to
submit its Form 10-Q), balance sheets of the Companies as of the end of such
period and statements of income (loss), stockholders’ equity and cash flow for
the Quarterly Reporting Period and fiscal year to date periods, all prepared on
a Consolidated (in accordance with GAAP, except for the absence of footnotes and
year-end adjustments) basis, in form and detail satisfactory to the
Administrative Agent and the Lenders and certified by a Financial Officer;
provided that delivery pursuant to subsection (f) below of copies of the Form
10-Q quarterly report of the Borrower for such quarterly period filed with the
SEC shall be deemed to satisfy the requirements of this subsection (a).

53

--------------------------------------------------------------------------------






(b)    Annual Audit Report. The Borrower shall deliver to the Administrative
Agent and the Lenders, within ninety (90) days after the end of each fiscal year
of the Borrower (or, if earlier, within five days after the date which Borrower
shall be required to submit its Form 10‑K), an annual audit report of the
Companies for that year prepared on a Consolidated (in accordance with GAAP)
basis, in form and detail satisfactory to the Administrative Agent and the
Lenders and certified by an unqualified opinion of an independent public
accountant satisfactory to the Administrative Agent, which report shall include
balance sheets and statements of income (loss), stockholders’ equity and
cash-flow for that period; provided that delivery pursuant to subsection (f)
below of copies of the Form 10-K annual report of the Borrower for such period
filed with the SEC shall be deemed to satisfy the requirements of this
subsection (b).


(c)    Compliance Certificate. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the financial
statements set forth in subsections (a) and (b) above, a Compliance Certificate.


(d)    Management Reports. The Borrower shall deliver to the Administrative
Agent and the Lenders, concurrently with the delivery of the quarterly and
annual financial statements set forth in subsections (a) and (b) above, a copy
of any management report, letter or similar writing furnished to the Companies
by the accountants in respect of the systems, operations, financial condition or
properties of the Companies.


(e)    Pro-Forma Projections. The Borrower shall deliver to the Administrative
Agent and the Lenders, within ninety (90) days after the end of each fiscal year
of the Borrower, annual pro-forma projections of the Companies for the then
current fiscal year, to be in form and detail acceptable to the Administrative
Agent and presented on a quarterly year-to-date basis.


(f)    Shareholder and SEC Documents. The Borrower shall deliver to the
Administrative Agent and the Lenders (or give notice of the availability thereof
on the SEC Edgar website), as soon as available, (i) copies of Form 10-Q
quarterly reports, Form 10‑K annual reports and Form 8-K current reports, (ii)
notice of (and upon the request of the Administrative Agent, copies of) any
other filings made by the Borrower with the SEC, and (iii) notice of (and, upon
the request of the Administrative Agent, copies of) any other information that
is provided by the Borrower to its shareholders generally.


(g)    Reporting Periods. If, at any time, the information set forth on Schedule
5.3 hereto becomes inaccurate, or does not set forth each Quarterly Reporting
Period for the following fiscal year of the Borrower, the Borrower shall
promptly deliver to the Administrative Agent a replacement Schedule 5.3 that
includes such additional or corrected information, in form and substance
satisfactory to Lender.


(h)    Financial Information of the Companies. The Borrower shall deliver to the
Administrative Agent and the Lenders, within ten days of the written request of
the Administrative Agent or any Lender, such other information about the
financial condition, properties and operations of any Company as the
Administrative Agent or such Lender may from time to time reasonably request,
which information shall be submitted in form and detail

54

--------------------------------------------------------------------------------




satisfactory to the Administrative Agent or such Lender and certified by a
Financial Officer of the Company or Companies in question.


Section 5.4. Financial Records. Each Company shall at all times maintain true
and complete records and books of account, including, without limiting the
generality of the foregoing, appropriate provisions for possible losses and
liabilities, all in accordance with GAAP, and at all reasonable times (during
normal business hours and upon reasonable notice to such Company) permit the
Administrative Agent or any Lender, or any representative of the Administrative
Agent or such Lender, to examine such Company’s books and records and to make
excerpts therefrom and transcripts thereof.


Section 5.5. Franchises; Change in Business.


(a)    Each Company (other than a Dormant Subsidiary) shall preserve and
maintain at all times its existence, and its rights and franchises necessary for
its business, except as otherwise permitted pursuant to Section 5.12 hereof.


(b)    No Company shall engage in any business if, as a result thereof, the
general nature of the business of the Companies taken as a whole would be
substantially changed from the general nature of the business the Companies are
engaged in on the Closing Date.


Section 5.6. ERISA Pension and Benefit Plan Compliance. No Company shall incur
any material accumulated funding deficiency within the meaning of ERISA, or any
material liability to the PBGC (other than premiums payable in the ordinary
course), established thereunder in connection with any Pension Plan. The
Borrower shall furnish to the Administrative Agent and the Lenders as soon as
possible and in any event within thirty (30) days after any Company knows or has
reason to know that any Reportable Event with respect to any Pension Plan has
occurred, a statement of a Financial Officer of such Company, setting forth
details as to such Reportable Event and the action that such Company proposes to
take with respect thereto, together with a copy of the notice of such Reportable
Event given to the PBGC if a copy of such notice is available to such Company.
The Borrower shall promptly notify the Administrative Agent of any material
taxes assessed, proposed to be assessed or that the Borrower has reason to
believe are likely to be assessed against a Company by the Internal Revenue
Service with respect to any ERISA Plan. As used in this Section 5.6, “material”
means the measure of a matter of significance that shall be determined as being
an amount equal to Twelve Million Five Hundred Thousand Dollars ($12,500,000).
As soon as practicable, and in any event within twenty (20) days, after any
Company shall become aware that an ERISA Event shall have occurred that could
reasonably be expected to result in material liability to a Company, such
Company shall provide the Administrative Agent with notice of such ERISA Event
with a certificate by a Financial Officer of such Company setting forth the
details of the event and the action such Company or another Controlled Group
member proposes to take with respect thereto. The Borrower shall, at the
reasonable request of the Administrative Agent, deliver or cause to be delivered
to the Administrative Agent true and correct copies of any documents relating to
the ERISA Plan of any Company.


Section 5.7. Financial Covenants.

55

--------------------------------------------------------------------------------






(a)    Leverage Ratio. The Borrower shall not suffer or permit at any time the
Leverage Ratio, as of the end of any Quarterly Reporting Period, to exceed 4.75
to 1.00.


(b)    Interest Coverage Ratio. The Borrower shall not suffer or permit at any
time the Interest Coverage Ratio, as of the end of any Quarterly Reporting
Period, to be less than 3.00 to 1.00.


Section 5.8. Borrowing. No Company shall create, incur or have outstanding any
Indebtedness of any kind; provided that this Section 5.8 shall not apply to the
following:


(a)    the Loans, the Letters of Credit and any other Indebtedness under this
Agreement;


(b)    any loans or other credit granted to, or Capitalized Lease Obligations
entered into by, any Company for the purchase or lease of fixed assets (and
refinancings of such loans, credit or Capitalized Lease Obligations), which
loans, credit and Capitalized Lease Obligations shall only be secured by the
fixed assets being purchased or leased, so long as the aggregate principal
amount of all such loans and Capitalized Lease Obligations for all Companies
shall not exceed Ten Million Dollars ($10,000,000) at any time outstanding;


(c)    the Indebtedness existing on the Closing Date, in addition to the other
Indebtedness permitted to be incurred pursuant to this Section 5.8, as set forth
in Schedule 5.8 hereto (and any extension, renewal or refinancing thereof but
only to the extent that the principal amount thereof does not increase after the
Closing Date);


(d)    loans to, and guaranties of Indebtedness of, a Company from a Company so
long as each such Company is a Credit Party;


(e)    loans to, and guaranties of Indebtedness of, a Foreign Subsidiary by a
Credit Party in an aggregate amount not to exceed Ten Million Dollars
($10,000,000) at any time outstanding;


(f)    Indebtedness under any Hedge Agreement, so long as such Hedge Agreement
shall have been entered into in the ordinary course of business and not for
speculative purposes;


(g)    unsecured Subordinated Indebtedness on terms reasonably acceptable to the
Administrative Agent and in an aggregate amount not to exceed Five Million
Dollars ($5,000,000), so long as such Subordinated Indebtedness is subject to a
subordination agreement prepared by and in form and substance satisfactory to
the Administrative Agent; and


(h)    other unsecured Indebtedness, in addition to the Indebtedness listed
above, in an aggregate principal amount for all Companies not to exceed Five
Million Dollars ($5,000,000) at any time outstanding.


Section 5.9. Liens. No Company shall create, assume or suffer to exist (upon the
happening of a contingency or otherwise) any Lien upon any of its property or
assets, whether now owned or hereafter acquired; provided that this Section 5.9
shall not apply to the following:

56

--------------------------------------------------------------------------------






(a)    Liens for taxes not yet due or that are being actively contested in good
faith by appropriate proceedings and for which adequate reserves shall have been
established in accordance with GAAP;


(b)    other statutory Liens, including, without limitation, statutory Liens of
landlords, carriers, warehousers, utilities, mechanics, repairmen, workers and
materialmen, incidental to the conduct of its business or the ownership of its
property and assets that (i) were not incurred in connection with the incurring
of Indebtedness or the obtaining of advances or credit, and (ii) do not in the
aggregate materially detract from the value of its property or assets or
materially impair the use thereof in the operation of its business;


(c)    any Lien granted to the Administrative Agent, for the benefit of the
Lenders (and affiliates thereof);


(d)    the Liens existing on the Closing Date as set forth in Schedule 5.9
hereto and replacements, extensions, renewals, refundings or refinancings
thereof, but only to the extent that the amount of debt secured thereby, and the
amount and description of property subject to such Liens, shall not be
increased;


(e)    purchase money Liens on fixed assets securing the loans and Capitalized
Lease Obligations pursuant to Section 5.8(b) hereof, provided that such Lien is
limited to the purchase price and only attaches to the property being acquired,
and replacements, extensions, renewals, refundings or refinancings thereof, but
only to the extent that the amount of debt secured thereby, and the amount and
description of property subject to such Liens, shall not be increased;;


(f)    easements or other minor defects or irregularities in title of real
property not interfering in any material respect with the use of such property
in the business of any Company;


(g)    Liens securing Indebtedness of a Foreign Subsidiary permitted pursuant to
Section 5.8(e) hereof; or


(h)    other Liens, in addition to the Liens listed above, not incurred in
connection with the incurring of Indebtedness securing amounts, in the aggregate
for all Companies, not to exceed One Million Dollars ($1,000,000) at any time.


No Company shall enter into any contract or agreement (other than a contract or
agreement entered into in connection with the purchase or lease of fixed assets
that prohibits Liens on such fixed assets) that would prohibit the
Administrative Agent or the Lenders from acquiring a security interest, mortgage
or other Lien on, or a collateral assignment of, any of the property or assets
of such Company.


Section 5.10. Regulations T, U and X. No Company shall take any action that
would result in any non‑compliance of the Loans or Letters of Credit with
Regulations T, U or X, or any other applicable regulation, of the Board of
Governors of the Federal Reserve System.

57

--------------------------------------------------------------------------------






Section 5.11. Investments, Loans and Guaranties. No Company shall (a) create,
acquire or hold any Subsidiary, (b) make or hold any investment in any stocks,
bonds or securities of any kind, (c) be or become a party to any joint venture
or other partnership, (d) make or keep outstanding any advance or loan to any
Person, or (e) be or become a Guarantor of any kind (other than a Guarantor of
Payment under the Loan Documents); provided that this Section 5.11 shall not
apply to the following:


(i)    any endorsement of a check or other medium of payment for deposit or
collection through normal banking channels or similar transaction in the normal
course of business;


(ii)    any investment in direct obligations of the United States or in
certificates of deposit issued by a member bank (having capital resources in
excess of Five Hundred Million Dollars ($500,000,000)) of the Federal Reserve
System;


(iii)    any investment in (A) commercial paper or securities that at the time
of such investment is assigned the highest quality rating in accordance with the
rating systems employed by either Moody’s or Standard & Poor’s, (B) other Cash
Equivalents, or (C) any other investment made in accordance with the Borrower
Investment Policy;


(iv)    the holding of each of the Subsidiaries listed on Schedule 6.1 hereto,
and the creation, acquisition and holding of and any investment in any new
Subsidiary after the Closing Date so long as such new Subsidiary shall have been
created, acquired or held, and investments made, in accordance with the terms
and conditions of this Agreement;


(v)    loans to, investments in and guaranties of the Indebtedness (permitted
under Section 5.8(d) hereof) of, a Company from or by a Company so long as each
such Company is a Credit Party;


(vi)    loans to, investments in and guaranties of the Indebtedness (permitted
under Section 5.8(e) hereof) of, a Foreign Subsidiary from or by a Credit Party;


(vii)    investments by the Borrower in the capital stock of a Foreign
Subsidiary in an aggregate amount not to exceed Three Million Dollars
($3,000,000) at any time outstanding;


(viii)    any advance or loan to an officer or employee of a Company made in the
ordinary course of such Company’s business, so long as all such advances and
loans from all Companies aggregate not more than the maximum principal sum of
Five Hundred Thousand Dollars ($500,000) at any time outstanding;


(ix)    advances in the form of progress payments, prepaid rent or security
deposits;

58

--------------------------------------------------------------------------------






(x)    investments (including debt obligations) received in connection with the
bankruptcy or reorganization of suppliers and customers and in good faith
settlement of delinquent obligations of, and other disputes with, customers and
suppliers arising in the ordinary course of business;


(xi)    Investments in Hedge Agreements, so long as such Hedge Agreement shall
have been entered into in the ordinary course of business and not for
speculative purposes; or


(xii)    other investments in an aggregate amount not to exceed Two Million Five
Hundred Thousand Dollars ($2,500,000) during the term of this Agreement.


For purposes of this Section 5.11, the amount of any investment in equity
interests shall be based upon the initial amount invested and shall not include
any appreciation in value or return on such investment but shall take into
account replacements, redemptions and return of capital.


Section 5.12. Merger and Sale of Assets. No Company shall merge, amalgamate or
consolidate with any other Person, or sell, lease or transfer or otherwise
dispose of any assets to any Person other than in the ordinary course of
business, except that, if no Default or Event of Default shall then exist or
immediately thereafter shall begin to exist:


(a)    a Company (other than the Borrower) may merge with (i) the Borrower
(provided that the Borrower shall be the continuing or surviving Person) or (ii)
any one or more Guarantors of Payment (provided that at least one Guarantor of
Payment shall be the continuing or surviving Person);


(b)    a Company may sell, lease, transfer or otherwise dispose of any of its
assets to (i) the Borrower or (ii) any Guarantor of Payment;


(c)    a Company (other than a Credit Party) may merge with or sell, lease,
transfer or otherwise dispose of any of its assets to any other Company;


(d)    a Company may sell, lease, transfer or otherwise dispose of any assets
that are obsolete or no longer useful in such Company’s business or the subject
of a condemnation or, subject to the insurance payment provisions of Section 5.1
hereof, casualty loss;


(e)    a Company may transfer cash or other property or otherwise make payments
in connection with transactions permitted under Sections 5.8, 5.11, 5.13 and
5.15 under this Agreement; and


(f)     other transfers or dispositions in an aggregate amount not to exceed Two
Million Five Hundred Thousand Dollars ($2,500,000) during any twelve month
consecutive period.


Section 5.13. Acquisitions. No Company shall effect an Acquisition; provided,
however, that a Company may effect an Acquisition so long as:

59

--------------------------------------------------------------------------------






(a)    such Acquisition is the Target Company Acquisition, so long as (i) no
Default or Event of Default shall exist prior to or, after giving pro forma
effect to such Acquisition, thereafter shall begin to exist, and (ii) the
aggregate Consideration paid or to be payable for such Acquisition does not
exceed Seventy-Five Million Dollars ($75,000,000); or


(b)    such Acquisition meets all of the following requirements:


(i)    in the case of an Acquisition that involves a merger, amalgamation or
other combination including the Borrower, the Borrower shall be the surviving
entity;


(ii)    in the case of an Acquisition that involves a merger, amalgamation or
other combination including a Credit Party (other than the Borrower), a Credit
Party shall be the surviving entity;


(iii)    the business to be acquired shall be similar, or related to, or
incidental to the lines of business of the Companies;


(iv)    the Companies shall be in full compliance with the Loan Documents both
prior to and after giving pro forma effect to such Acquisition;


(v)    no Default or Event of Default shall exist prior to or, after giving pro
forma effect to such Acquisition, thereafter shall begin to exist;


(vi)    the Borrower shall have provided to the Administrative Agent and the
Lenders, at least five Business Days prior to such Acquisition, in form and
substance satisfactory to the Administrative Agent, historical financial
statements of the target entity and a pro forma financial statement of the
Companies accompanied by a certificate of a Financial Officer showing pro forma
compliance with Section 5.7 hereof, both before and after giving effect to the
proposed Acquisition;


(vii)    such Acquisition is not actively opposed by the board of directors (or
similar governing body) of the selling Persons or the Persons whose equity
interests are to be acquired; and


(viii)    the aggregate Consideration paid by the Companies, when added to all
other Acquisitions (other than the Target Company Acquisition) for all Companies
would not exceed the aggregate amount of (A) Fifty Million Dollars ($50,000,000)
for the twelve month period immediately prior to such Acquisition, and (B) One
Hundred Million Dollars ($100,000,000) during the Commitment Period.


Section 5.14. Notice. The Borrower shall cause a Financial Officer to promptly
notify the Administrative Agent and the Lenders, in writing, whenever any of the
following shall occur:


(a)    a Default or Event of Default has occurred hereunder or any
representation or warranty made in Article VI hereof or elsewhere in this
Agreement or in any Related Writing is

60

--------------------------------------------------------------------------------




determined for any reason to have not been true and complete cease in any
material respect when made;
(b)    the Borrower learns of a litigation or proceeding against the Borrower
before a court, administrative agency or arbitrator that, if successful, might
have a Material Adverse Effect; or


(c)    the Borrower learns that there has occurred or begun to exist any event,
condition or thing that is reasonably likely to have a Material Adverse Effect.


Section 5.15. Restricted Payments. No Company shall make or commit itself to
make any Restricted Payment at any time, except that so long as no Default or
Event of Default shall then exist or, after giving pro forma effect to such
payment, thereafter shall begin to exist, the Companies may make Capital
Distributions.


Section 5.16. Environmental Compliance. Each Company shall comply in all
material respects with any and all Environmental Laws and Environmental Permits
including, without limitation, all Environmental Laws in jurisdictions in which
such Company owns or operates a facility or site, arranges for disposal or
treatment of hazardous substances, solid waste or other wastes, accepts for
transport any hazardous substances, solid waste or other wastes or holds any
interest in real property or otherwise, except where the failure to comply would
not result in a material expenditure or loss to such Company. The Borrower shall
furnish to the Administrative Agent and the Lenders, promptly after receipt
thereof, a copy of any material notice any Company may receive from any
Governmental Authority or private Person, or otherwise, that any material
litigation or proceeding pertaining to any environmental, health or safety
matter has been filed or is threatened against such Company, any real property
in which such Company holds any interest or any past or present operation of
such Company. No Company shall allow the release or disposal of hazardous waste,
solid waste or other wastes on, under or to any real property in which any
Company holds any ownership interest or performs any of its operations, in
violation of any Environmental Law, except where the release or disposal or the
failure to comply would not result in a material expenditure or loss to such
Company. As used in this Section 5.16, “litigation or proceeding” means any
demand, claim, notice, suit, suit in equity action, administrative action,
investigation or inquiry whether brought by any Governmental Authority or
private Person, or otherwise. The Borrower shall defend, indemnify and hold the
Administrative Agent and the Lenders harmless against all costs, expenses,
claims, damages, penalties and liabilities of every kind or nature whatsoever
(including attorneys’ fees) arising out of or resulting from the noncompliance
of any Company with any Environmental Law. Such indemnification shall survive
any termination of this Agreement.


Section 5.17. Affiliate Transactions. No Company shall, directly or indirectly,
enter into or permit to exist any transaction or series of transactions
(including, without limitation, the purchase, sale, lease or exchange of any
property or the rendering of any service) with any Affiliate (other than a
Company that is a Credit Party or a Foreign Subsidiary) on terms that shall be
less favorable to such Company than those that might be obtained at the time in
a transaction with a Person that is not an Affiliate; provided that the
foregoing shall not prohibit the payment

61

--------------------------------------------------------------------------------




of customary and reasonable employment and severance arrangements with its
employees and directors’ fees to directors who are not employees of a Company or
an Affiliate.


Section 5.18. Use of Proceeds. The Borrower’s use of the proceeds of the Loans
shall be for working capital and other general corporate purposes of the
Companies and for the refinancing of existing Indebtedness and for Acquisitions
permitted hereunder. The Borrower will not, directly or indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, to fund
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions.


Section 5.19. Corporate Names and Locations of Collateral. No Company shall (a)
change its corporate name, or (b) change its state, province or other
jurisdiction, or form of organization, or extend or continue its existence in or
to any other jurisdiction (other than its jurisdiction of organization at the
date of this Agreement); unless, in each case, the Borrower shall have provided
the Administrative Agent and the Lenders with at least ten (10) days prior
written notice thereof. The Borrower shall also:


(i)    provide written notice to the Administrative Agent within forty-five (45)
days after the end of each of the first three fiscal quarters of each fiscal
year of the Borrower and within ninety (90) days after the end of each fiscal
year of the Borrower, of any interest (including but not limited to any fee
simple or leasehold interest) in any real property (including the name of any
landlord (other than a retail store landlord) and the address of any such real
property and whether such location will have or could reasonably be expected to
have at any time Inventory and Equipment (excluding leasehold improvements) of
the Credit Parties having an aggregate value in excess of Two Hundred Fifty
Thousand Dollars ($250,000)) not previously disclosed on Schedule 6.9 hereto or
previously disclosed in writing by the Borrower to the Administrative Agent
pursuant to this Section 5.19, and upon the Administrative Agent’s receipt of
such written notice from the Borrower, such interest in real property so
disclosed in such written notice shall be deemed to be included on Schedule 6.9
hereto;


(ii)     promptly notify the Administrative Agent of any change in the location
of the office where any Company’s records pertaining to its Accounts are kept;
and


(iii)    promptly notify the Administrative Agent any change in the location of
any Company’s chief executive office.


In the event of any of the foregoing or if otherwise deemed appropriate by the
Administrative Agent, the Administrative Agent is hereby authorized to file new
U.C.C. Financing Statements describing the Collateral and otherwise in form and
substance sufficient for recordation wherever necessary or appropriate, as
determined in the Administrative Agent’s sole discretion, to perfect or continue
perfected the security interest of the Administrative Agent, for the benefit of
the Lenders, in the Collateral. The Borrower shall pay all filing and recording
fees and taxes in connection with the filing or recordation of such U.C.C.
Financing Statements and security interests and shall promptly reimburse the
Administrative Agent therefor if the Administrative

62

--------------------------------------------------------------------------------




Agent pays the same. Such amounts not so paid or reimbursed shall be Related
Expenses hereunder.


Section 5.20. Subsidiary Guaranties, Security Documents and Pledge of Stock or
Other Ownership Interest.


(a)    Guaranties and Security Documents. Each Domestic Subsidiary (that is not
a Dormant Subsidiary) created, acquired or held subsequent to the Closing Date,
shall promptly execute and deliver to the Administrative Agent, for the benefit
of the Lenders, a Guaranty of Payment (or a Guaranty of Payment Joinder) of all
of the Obligations and a Security Agreement (or a Security Agreement Joinder)
and Mortgages, as appropriate, such agreements to be prepared by the
Administrative Agent and in form and substance acceptable to the Administrative
Agent, along with any such other supporting documentation, Security Documents,
corporate governance and authorization documents, and an opinion of counsel as
may be deemed necessary or advisable by the Administrative Agent. With respect
to a Subsidiary that has been classified as a Dormant Subsidiary, at such time
that such Subsidiary no longer meets the requirements of a Dormant Subsidiary,
the Borrower shall provide to the Administrative Agent prompt written notice
thereof, and shall provide, with respect to such Subsidiary, all of the
documents referenced in the foregoing sentence.


(b)    Pledge of Stock or Other Ownership Interest. With respect to the creation
or acquisition of a Domestic Subsidiary or first-tier Foreign Subsidiary of the
Borrower or a Domestic Subsidiary, the Borrower shall deliver to the
Administrative Agent, for the benefit of the Lenders, all of the share
certificates (or other evidence of equity) owned by a Credit Party pursuant to
the terms of a Pledge Agreement prepared by the Administrative Agent and in form
and substance satisfactory to the Administrative Agent, and executed by the
appropriate Credit Party; provided that no such pledge shall include (i) shares
of capital stock or other equity interests of any Foreign Subsidiary that is not
a first-tier Foreign Subsidiary, and (ii) shares of voting capital stock or
other voting equity interests in any first‑tier Foreign Subsidiary in excess of
sixty‑five percent (65%) of the total outstanding shares of voting capital stock
or other voting equity interest of such first‑tier Foreign Subsidiary.


(c)    Perfection or Registration of Interest in Foreign Shares. With respect to
any foreign shares pledged to the Administrative Agent, for the benefit of the
Lenders, on or after the Closing Date, the Administrative Agent shall at all
times, in the discretion of the Administrative Agent or the Required Lenders,
have the right to perfect, at the Borrower’s cost, payable upon request therefor
(including, without limitation, any foreign counsel, or foreign notary, filing,
registration or similar, fees, costs or expenses), its security interest in such
shares in the respective foreign jurisdiction. Such perfection may include the
requirement that the applicable Company promptly execute and deliver to the
Administrative Agent a separate pledge document (prepared by the Administrative
Agent and in form and substance satisfactory to the Administrative Agent),
covering such equity interests, that conforms to the requirements of the
applicable foreign jurisdiction, together with an opinion of local counsel as to
the perfection of the security interest provided for therein, and all other
documentation necessary or desirable to effect the foregoing and to permit the
Administrative Agent to exercise any of its rights and remedies in respect
thereof. Notwithstanding the foregoing, if the Administrative Agent, in its

63

--------------------------------------------------------------------------------




reasonable discretion, after consultation with the Borrower, determines that the
cost of perfecting in a foreign jurisdiction, the security interest of the
Administrative Agent, for the benefit of the Lenders, in the Pledged Securities
relating to any Foreign Subsidiary, (i) is impractical or cost-prohibitive or
(ii) the benefits obtained by such action are outweighed by the burdens of
obtaining the same, then the Administrative Agent may agree to forego (until
such time as the Administrative Agent determines it is practical to so perfect
such interest) the foreign perfection of such security interest.


Section 5.21. Collateral. Each Credit Party shall:


(a)    at all reasonable times and, except after the occurrence and during the
continuance of an Event of Default, upon reasonable notice, allow the
Administrative Agent and the Lenders by or through any of the Administrative
Agent’s officers, agents, employees, attorneys or accountants to (i) examine,
inspect and make extracts from such Credit Party’s books and other records,
including, without limitation, the tax returns of such Credit Party, (ii)
arrange for verification of such Credit Party’s Accounts, under reasonable
procedures, directly with Account Debtors or by other methods, and (iii) examine
and inspect such Credit Party’s Inventory and Equipment, wherever located;


(b)    promptly furnish to the Administrative Agent or any Lender upon request
(i) additional statements and information with respect to the Collateral, and
all writings and information relating to or evidencing any of such Credit
Party’s Accounts (including, without limitation, computer printouts or
typewritten reports listing the mailing addresses of all present Account
Debtors), and (ii) any other writings and information as the Administrative
Agent or such Lender may request;


(c)    promptly notify the Administrative Agent in writing upon the acquisition
or creation of any Account (other than any tax refund), in excess of One Million
Dollars ($1,000,000) with respect to which the Account Debtor is the United
States or any other Governmental Authority, or any business that is located in a
foreign country;


(d)    promptly notify the Administrative Agent in writing upon the acquisition
or creation by any Credit Party of a Deposit Account or Securities Account not
listed on the notice provided to the Administrative Agent pursuant to Section
6.19 hereof, and, prior to or simultaneously with the creation of such Deposit
Account or Securities Account, provide for the execution of a Deposit Account
Control Agreement or Securities Account Control Agreement with respect thereto,
if required by the Administrative Agent or the Required Lenders; provided that a
Control Agreement shall not be required for a Deposit Account or Securities
Account (i) that constitutes Excluded Collateral, (ii) so long as no Event of
Default has occurred and is continuing, that is a retail store Deposit Account
provided that the aggregate amount maintained in all such retail store Deposit
Accounts does not exceed Three Million Dollars ($3,000,000) for any two
consecutive Business Days during the ninety (90) day period immediately
preceding such time of determination, or (iii) that is a disbursement account
that automatically has a zero balance at the end of each day.

64

--------------------------------------------------------------------------------






(e)    with respect to any Equipment or Inventory of a Credit Party located at a
location of a third party (other than another Credit Party), use commercially
reasonable efforts to cause to be executed any Landlord’s Waiver, Bailee’s
Waiver, Processor’s Waiver, Consignee’s Waiver or similar document or notice
that may be required by the Administrative Agent or the Required Lenders;
provided that a Credit Party shall not be required to deliver a Landlord’s
Waiver, Bailee’s Waiver, Processor’s Waiver, Consignee’s Waiver or similar
document for any Equipment or Inventory located at such location to the extent
that the aggregate value of all Equipment (excluding leasehold improvements) and
Inventory of all Companies maintained at such location does not exceed Two
Hundred Fifty Thousand Dollars ($250,000).


(f)    promptly notify the Administrative Agent and the Lenders in writing of
any information that such Credit Party has or may receive with respect to the
Collateral or the Mortgaged Real Property that might reasonably be determined to
materially and adversely affect the value thereof or the rights of the
Administrative Agent and the Lenders with respect thereto;


(g)    maintain such Credit Party’s Equipment used in its business in good
operating condition and repair, ordinary wear and tear and obsolescence
excepted, making all necessary replacements thereof so that the value and
operating efficiency thereof shall at all times be maintained and preserved;


(h)    deliver to the Administrative Agent, to hold as security for the Secured
Obligations all certificated Investment Property owned by such Credit Party, to
the extent not otherwise excluded from such requirements hereunder in suitable
form for transfer by delivery, or accompanied by duly executed instruments of
transfer or assignment in blank, all in form and substance satisfactory to the
Administrative Agent, or in the event such Investment Property is in the
possession of a Securities Intermediary or credited to a Securities Account,
execute with the related Securities Intermediary a Securities Account Control
Agreement over such Securities Account in favor of the Administrative Agent, for
the benefit of the Lenders, in form and substance satisfactory to the
Administrative Agent;


(i)    provide to the Administrative Agent, on a quarterly basis (as necessary),
a list of any patents, trademarks or copyrights that have been federally
registered by such Credit Party during such quarter, and provide for the
execution of an appropriate Intellectual Property Security Agreement; and


(j)    upon request of the Administrative Agent, promptly take such action and
promptly make, execute and deliver all such additional and further items, deeds,
assurances, instruments and any other writings as the Administrative Agent may
from time to time deem necessary or appropriate, including, without limitation,
chattel paper, to carry into effect the intention of this Agreement, or so as to
completely vest in and ensure to the Administrative Agent and the Lenders their
respective rights hereunder and in or to the Collateral and the Mortgaged Real
Property.


Each Credit Party hereby authorizes the Administrative Agent, on behalf of the
Lenders, to file U.C.C. Financing Statements or other appropriate notices with
respect to the Collateral. If certificates of title or applications for title
are issued or outstanding with respect to any of the

65

--------------------------------------------------------------------------------




Inventory or Equipment of any Credit Party with an aggregate value in excess of
Five Hundred Thousand Dollars ($500,000), such Credit Party shall, upon request
of the Administrative Agent, (i) execute and deliver to the Administrative Agent
a short form security agreement, prepared by the Administrative Agent and in
form and substance satisfactory to the Administrative Agent, and (ii) deliver
such certificate or application to the Administrative Agent and cause the
interest of the Administrative Agent, for the benefit of the Lenders, to be
properly noted thereon. Each Credit Party hereby authorizes the Administrative
Agent or the Administrative Agent’s designated agent (but without obligation by
the Administrative Agent to do so) to incur Related Expenses (whether prior to,
upon, or subsequent to any Default or Event of Default), and the Borrower shall
promptly repay, reimburse, and indemnify the Administrative Agent and the
Lenders for any and all Related Expenses. If any Credit Party fails to keep and
maintain its Equipment (other than Equipment that is obsolete or no longer
useful in such Credit Party’s business) in good operating condition, ordinary
wear and tear excepted, the Administrative Agent may (but shall not be required
to) so maintain or repair all or any part of such Credit Party’s Equipment and
the cost thereof shall be a Related Expense. All Related Expenses are payable to
the Administrative Agent upon demand therefor; the Administrative Agent may, at
its option, debit Related Expenses directly to any Deposit Account of a Company
located at the Administrative Agent or the Revolving Loans.


Section 5.22. Property Acquired Subsequent to the Closing Date and Right to Take
Additional Collateral. The Borrower shall provide the Administrative Agent with
prompt written notice with respect to any real or personal property constituting
Collateral (other than in the ordinary course of business and excluding
Accounts, Inventory, Equipment and General Intangibles and other property
acquired in the ordinary course of business) acquired by any Credit Party
subsequent to the Closing Date. In addition to any other right that the
Administrative Agent and the Lenders may have pursuant to this Agreement or
otherwise, upon written request of the Administrative Agent, whenever made, the
Borrower shall, and shall cause each Guarantor of Payment to, grant to the
Administrative Agent, for the benefit of the Lenders, as additional security for
the Secured Obligations, a first Lien on any real or personal property of the
Borrower and each Guarantor of Payment constituting Collateral (other than for
leased equipment or equipment subject to a purchase money security interest in
which the lessor or purchase money lender of such equipment holds a first
priority security interest, in which case, the Administrative Agent shall have
the right to obtain a security interest junior only to such lessor or purchase
money lender), including, without limitation, such property acquired subsequent
to the Closing Date, in which the Administrative Agent does not have a first
priority Lien. The Borrower agrees that, within twenty (20) days after the date
of such written request, to secure all of the Secured Obligations by delivering
to the Administrative Agent security agreements, intellectual property security
agreements and pledge agreements with respect to any of the Credit Parties and
relating to the Collateral. In addition, the Borrower agrees that, within thirty
(30) days after the date of such written request, it will use commercially
reasonable efforts to deliver to the Administrative Agent mortgages (or deeds of
trust, if applicable) or other documents, instruments or agreements or such
thereof as the Administrative Agent may require with respect to any of the
Credit Parties and relating to the Collateral. The Borrower shall pay all
recordation, legal and other expenses in connection therewith.

66

--------------------------------------------------------------------------------






Section 5.23. Restrictive Agreements. Except as set forth in this Agreement, the
Borrower shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly, create or otherwise cause or suffer to exist or become effective any
encumbrance or restriction on the ability of any Subsidiary to (a) make,
directly or indirectly, any Capital Distribution to the Borrower, (b) make,
directly or indirectly, loans or advances or capital contributions to the
Borrower or (c) transfer, directly or indirectly, any of the properties or
assets of such Subsidiary to the Borrower; except for such encumbrances or
restrictions existing under or by reason of (i) applicable law, (ii) customary
non-assignment provisions in license agreements, leases or other agreements
entered in the ordinary course of business and consistent with past practices,
or (iii) customary restrictions in license agreements, security agreements or
mortgages securing Indebtedness, or capital leases, of a Company to the extent
such restrictions shall only restrict the transfer of the property subject to
such license agreement, security agreement, mortgage or lease.


Section 5.24. Other Covenants and Provisions. Other Covenants and Provisions. In
the event that any Company shall enter into, or shall have entered into, any
Material Indebtedness Agreement, wherein the covenants, representations and
agreements contained therein shall be more restrictive than the covenants,
representations and agreements set forth herein, then the Companies shall
immediately be bound hereunder (without further action) by such more restrictive
covenants, representations and agreements with the same force and effect as if
such covenants, representations and agreements were written herein for as long
as such more restrictive provisions are applicable to such Company with respect
to such Material Indebtedness Agreement. In addition to the foregoing, the
Borrower shall provide prompt written notice to the Administrative Agent of the
creation or existence of any Material Indebtedness Agreement that has such more
restrictive provisions, and shall, within fifteen (15) days thereafter (if
requested by the Administrative Agent), execute and deliver to the
Administrative Agent an amendment to this Agreement that incorporates such more
restrictive provisions for as long as such more restrictive provisions are
applicable to such Company with respect to such Material Indebtedness Agreement,
with such amendment to be in form and substance satisfactory to the
Administrative Agent.
 
Section 5.25. Guaranty Under Material Indebtedness Agreement. No Company (other
than the Borrower) shall be or become a primary obligor or Guarantor of the
Indebtedness incurred pursuant to any Material Indebtedness Agreement unless
such Company shall also be a Guarantor of Payment under this Agreement prior to
or concurrently therewith.


Section 5.26. Amendment of Organizational Documents. Without the prior written
consent of the Administrative Agent, no Company shall (a) amend its
Organizational Documents in any manner adverse to the Lenders, or (b) amend its
Organizational Documents to change its name or state, province or other
jurisdiction of organization, or its form of organization.


Section 5.27. Fiscal Year of Borrower. The Borrower shall not change the date of
its fiscal year-ends listed on Schedule 5.3 hereto without the prior written
consent of the Administrative Agent.
Section 5.28. Further Assurances. The Borrower shall, and shall cause each other
Credit Party to, promptly upon request by the Administrative Agent, or the
Required Lenders through

67

--------------------------------------------------------------------------------




the Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or the Required Lenders through the Administrative Agent,
may reasonably require from time to time in order to carry out more effectively
the purposes of the Loan Documents.


Section 5.29. Contributions to the Select Comfort Executive Investment Plan
Trust. The Borrower will not, and will not permit any Subsidiary to, make any
contribution or other deposit of cash or other property to the Select Comfort
Executive Investment Plan Trust other than the deposit of actual deferrals of
compensation made by or on behalf of employees of the Borrower and the
Subsidiaries who are participants in the Select Comfort Executive Investment
Plan, pursuant to the terms of the Select Comfort Executive Investment Plan.




ARTICLE VI. REPRESENTATIONS AND WARRANTIES


Section 6.1. Corporate Existence; Subsidiaries; Foreign Qualification. Each
Company is duly organized, validly existing, and in good standing (or comparable
concept in the applicable jurisdiction) under the laws of its state or
jurisdiction of incorporation or organization, and is duly qualified and
authorized to do business and is in good standing (or comparable concept in the
applicable jurisdiction) as a foreign entity in the jurisdictions set forth
opposite its name on Schedule 6.1 hereto, which are all of the states or
jurisdictions as of the Closing Date where the character of its property or its
business activities makes such qualification necessary, except where a failure
to so qualify would not reasonably be expected to have a Material Adverse
Effect. Schedule 6.1 hereto sets forth, as of the Closing Date, each Subsidiary
of the Borrower (and whether such Subsidiary is a Dormant Subsidiary), its state
(or jurisdiction) of formation, its relationship to the Borrower, including the
percentage of each class of stock or other equity interest owned by a Company,
each Person that owns the stock or other equity interest of each Company, its
tax identification number, the location of its chief executive office and its
principal place of business. Except as set forth on Schedule 6.1 hereto, as of
the Closing Date the Borrower, directly or indirectly, owns all of the equity
interests of each of its Subsidiaries.


Section 6.2. Corporate Authority. Each Credit Party has the right and power and
is duly authorized and empowered to enter into, execute and deliver the Loan
Documents to which it is a party and to perform and observe the provisions of
the Loan Documents. The Loan Documents to which each Credit Party is a party
have been duly authorized and approved by such Credit Party’s board of directors
or other governing body, as applicable, and are the legal, valid and binding
obligations of such Credit Party, enforceable against such Credit Party in
accordance with their respective terms, except to the extent that enforcement
thereof may be limited by an applicable bankruptcy, insolvency or similar laws
now or hereafter in effect affecting creditors’ rights generally and by general
principles of equity. The execution, delivery and performance of the Loan
Documents do not conflict with, result in a breach in any of the provisions of,
constitute a default under, or result in the creation of a Lien (other than
Liens permitted under Section 5.9 hereof) upon any assets or property of any
Company under the provisions of, such Company’s Organizational Documents or any
material agreement to which such Company is a party.

68

--------------------------------------------------------------------------------






Section 6.3. Compliance with Laws and Contracts. Each Company:


(a)    holds permits, certificates, licenses, orders, registrations, franchises,
authorizations, and other approvals from any Governmental Authority necessary
for the conduct of its business and is in compliance with all applicable laws
relating thereto, except where the failure to do so would not have a Material
Adverse Effect;


(b)    is in compliance with all federal, state, local, or foreign applicable
statutes, rules, regulations, and orders including, without limitation, those
relating to environmental protection, occupational safety and health, and equal
employment practices, except where the failure to be in compliance would not
have a Material Adverse Effect;


(c)    is not in violation of or in default under any agreement to which it is a
party or by which its assets are subject or bound, except with respect to any
violation or default that would not have a Material Adverse Effect;


(d)    has ensured that no Company, or to the knowledge of any Company, any
director or officer of a Company, is a Person that is, or is owned or controlled
by Persons that are (i) the subject of any Sanctions, or (ii) located, organized
or resident in a country or territory that is, or whose government is, the
subject of Sanctions;


(e)    is in material compliance with all applicable Bank Secrecy Act (“BSA”)
and anti-money laundering laws and regulations;


(f)    is in compliance with Anti-Corruption Laws; and


(g)    is in compliance, in all material respects, with the Patriot Act.


Section 6.4. Litigation and Administrative Proceedings. Except as disclosed in
writing to the Administrative Agent, there are (a) no lawsuits, actions,
investigations, examinations or other proceedings pending or threatened against
any Company, or in respect of which any Company may have any liability, in any
court or before or by any Governmental Authority, arbitration board, or other
tribunal that could reasonably be expected to have a Material Adverse Effect,
(b) no orders, writs, injunctions, judgments, or decrees of any court or
Governmental Authority to which any Company is a party or by which the property
or assets of any Company are bound that could reasonably be expected to have a
Material Adverse Effect, and (c) no grievances, disputes, or controversies
outstanding with any union or other organization of the employees of any
Company, or threats of work stoppage, strike, or pending demands for collective
bargaining that could reasonably be expected to have a Material Adverse Effect
not fully covered by insurance and which is likely to result in any material
adverse change in the Borrower’s or any Subsidiary’s business, operations,
properties or assets or its condition, financial or otherwise.


Section 6.5. Title to Assets. Each Company has good title to and ownership of
all property it purports to own, which property is free and clear of all Liens,
except those permitted

69

--------------------------------------------------------------------------------




under Section 5.9 hereof. As of the Closing Date, the Companies own the real
estate listed on Schedule 6.5 hereto.


Section 6.6. Liens and Security Interests. On and after the Closing Date, except
for Liens permitted pursuant to Section 5.9 hereof, (a) there is and will be no
U.C.C. Financing Statement or similar notice of Lien outstanding covering any
personal property of any Company, except for any such U.C.C. Financing Statement
as to which the referenced secured party has provided written authorization to
be terminated; (b) there is and will be no mortgage or charge outstanding
covering any real property of any Company; and (c) no real or personal property
of any Company is subject to any Lien of any kind. The Administrative Agent, for
the benefit of the Lenders, upon the filing of the U.C.C. Financing Statements
and taking such other actions necessary to perfect its Lien against collateral
of the corresponding type as authorized hereunder will have a valid and
enforceable first Lien on the collateral securing the Obligations (other than
with respect to Commercial Tort Claims and as otherwise specifically provided
pursuant to Section 5.9 hereof). No Company has entered into any contract or
agreement (other than a contract or agreement entered into in connection with
the purchase or lease of fixed assets that prohibits Liens on such fixed assets)
that exists on or after the Closing Date that would prohibit the Administrative
Agent or the Lenders from acquiring a Lien on, or a collateral assignment of,
any of the property or assets of any Company.


Section 6.7. Tax Returns. All federal, state, provincial and local tax returns
and other reports required by law to be filed in respect of the income,
business, properties and employees of each Company have been filed and all
taxes, assessments, fees and other governmental charges that are due and payable
have been paid, except as otherwise permitted herein. The provision for taxes on
the books of each Company is adequate for all years not closed by applicable
statutes and for the current fiscal year.


Section 6.8. Environmental Laws. Each Company is in compliance with all
Environmental Laws, including, without limitation, all Environmental Laws in all
jurisdictions in which any Company owns or operates, or has owned or operated, a
facility or site, arranges or has arranged for disposal or treatment of
hazardous substances, solid waste or other wastes, accepts or has accepted for
transport any hazardous substances, solid waste or other wastes or holds or has
held any interest in real property or otherwise, except where the release or
disposal or the failure to comply would not result in a material expenditure or
loss to such Company. No material litigation or proceeding arising under,
relating to or in connection with any Environmental Law or Environmental Permit
is pending or, to the best knowledge of each Company, threatened, against any
Company, any real property in which any Company holds or has held an interest or
any past or present operation of any Company. No release, threatened release or
disposal of hazardous waste, solid waste or other wastes is occurring, or has
occurred (other than those that are currently being remediated in accordance
with Environmental Laws), on, under or to any real property in which any Company
holds any interest or performs any of its operations, in violation of any
Environmental Law, except where the release or disposal or the failure to comply
would not result in a material expenditure or loss to such Company. As used in
this Section 6.8, “litigation or proceeding” means any demand, claim, notice,
suit, suit in equity, action, administrative action, investigation or inquiry
whether brought by any Governmental Authority or private Person, or otherwise.

70

--------------------------------------------------------------------------------






Section 6.9. Locations. As of the Closing Date, the Companies have places of
business or maintain their Accounts, Inventory and Equipment at the locations
(including third party locations) set forth on Schedule 6.9 hereto, and each
Company’s chief executive office is set forth on Schedule 6.9 hereto. Schedule
6.9 hereto further specifies whether each location, as of the Closing Date, (a)
is owned by the Companies, or (b) is leased by a Company from a third party,
and, if leased by a Company from a third party, if a Landlord’s Waiver has been
requested. As of the Closing Date, Schedule 6.9 hereto correctly identifies the
name and address of each third party location where assets of the Companies are
located.


Section 6.10. Continued Business. There exists no actual, pending, or, to the
Borrower’s knowledge, any threatened termination, cancellation or limitation of,
or any modification or change in the business relationship of any Company and
any customer or supplier, or any group of customers or suppliers, whose
purchases or supplies, individually or in the aggregate, are material to the
business of any Company, and there exists no present condition or state of facts
or circumstances that would have a Material Adverse Effect or prevent a Company
from conducting such business or the transactions contemplated by this Agreement
in substantially the same manner in which it was previously conducted.


Section 6.11. Employee Benefits Plans. Schedule 6.11 hereto identifies each
ERISA Plan as of the Closing Date. No ERISA Event has occurred with respect to
an ERISA Plan that could reasonably be expected to have a Material Adverse
Effect. Except as could not reasonably be expected to have a Material Adverse
Effect, (a) full payment has been made of all amounts that a Controlled Group
member is required, under applicable law or under the governing documents, to
have paid as a contribution to or a benefit under each ERISA Plan; (b) the
liability of each Controlled Group member with respect to each ERISA Plan has
been fully funded based upon reasonable and proper actuarial assumptions, has
been fully insured, or has been fully reserved for on its financial statements,
and (c) no changes have occurred or are expected to occur that would cause a
material increase in the cost of providing benefits under the ERISA Plan. With
respect to each ERISA Plan that is intended to be qualified under Code Section
401(a), except as could not reasonably be expected to have a Material Adverse
Effect, (i) the ERISA Plan and any associated trust operationally comply with
the applicable requirements of Code Section 401(a); (ii) the ERISA Plan and any
associated trust have been amended to comply with all such requirements as
currently in effect, other than those requirements for which a retroactive
amendment can be made within the “remedial amendment period” available under
Code Section 401(b) (as extended under Treasury Regulations and other Treasury
pronouncements upon which taxpayers may rely); (iii) the ERISA Plan and any
associated trust have received a favorable determination letter from the
Internal Revenue Service or is in the form of a prototype or volume submitter
plan that is the subject of a favorable opinion letter from the Internal Revenue
Service, unless the ERISA Plan was first adopted at a time for which the
above-described “remedial amendment period” has not yet expired and subject to
changes the Internal Revenue Service makes to the determination letter process;
(iv) the ERISA Plan currently satisfies the requirements of Code Section 410(b);
and (v) no contribution made to the ERISA Plan is subject to an excise tax under
Code Section 4972. With respect to any Pension Plan, the “accumulated benefit
obligation” of Controlled Group members with respect to the Pension Plan (as
determined in accordance with Statement of Accounting Standards No. 87,

71

--------------------------------------------------------------------------------




“Employers’ Accounting for Pensions”) does not exceed the fair market value of
Pension Plan assets by an amount that would reasonably be expected to have a
Material Adverse Effect.


Section 6.12. Consents or Approvals. No consent, approval or authorization of,
or filing (other than any filing or recording necessary to perfect any Lien
granted to the Lenders hereunder) registration or qualification with, any
Governmental Authority or any other Person is required to be obtained or
completed by any Company in connection with the execution, delivery or
performance of any of the Loan Documents, that has not already been obtained or
completed.


Section 6.13. Solvency. The Borrower has received consideration that is the
reasonably equivalent value of the obligations and liabilities that the Borrower
has incurred to the Administrative Agent and the Lenders. The Borrower is not
insolvent as defined in any applicable state, federal or relevant foreign
statute, nor will the Borrower be rendered insolvent by the execution and
delivery of the Loan Documents to the Administrative Agent and the Lenders. The
Borrower is not engaged or about to engage in any business or transaction for
which the assets retained by it are or will be an unreasonably small amount of
capital, taking into consideration the obligations to the Administrative Agent
and the Lenders incurred hereunder. The Borrower does not intend to, nor does it
believe that it will, incur debts beyond its ability to pay such debts as they
mature.


Section 6.14. Financial Statements. The audited Consolidated financial
statements of the Borrower for the fiscal year ended January 3, 2015, and the
unaudited Consolidated financial statements of the Borrower for the Quarterly
Reporting Period ended July 4, 2015, furnished to the Administrative Agent and
the Lenders, are true and complete, have been prepared in accordance with GAAP,
and fairly present the financial condition of the Companies as of the dates of
such financial statements and the results of their operations for the periods
then ending. Since the dates of such statements, there has been no material
adverse change in any Company’s financial condition, properties or business or,
except as required by GAAP, any change in any Company’s accounting procedures.


Section 6.15. Regulations. No Company is engaged principally or as one of its
important activities, in the business of extending credit for the purpose of
purchasing or carrying any “margin stock” (within the meaning of Regulation U of
the Board of Governors of the Federal Reserve System of the United States).
Neither the granting of any Loan (or any conversion thereof) or Letter of Credit
nor the use of the proceeds of any Loan or Letter of Credit will violate, or be
inconsistent with, the provisions of Regulation T, U or X or any other
Regulation of such Board of Governors.


Section 6.16. Material Agreements. Except as disclosed on Schedule 6.16 hereto,
as of the Closing Date, no Company is a party to any (a) debt instrument
(excluding the Loan Documents); (b) lease (capital, operating or otherwise),
whether as lessee or lessor thereunder; (c) contract, commitment, agreement, or
other arrangement involving the purchase or sale of any inventory by it, or the
license of any right to or by it; (d) contract, commitment, agreement, or other
arrangement with any of its “Affiliates” (as such term is defined in the
Exchange Act) other than a Company; (e) management or employment contract or
contract for personal services with any of its Affiliates that is not otherwise
terminable at will or on less than ninety (90) days’

72

--------------------------------------------------------------------------------




notice without liability; (f) collective bargaining agreement; or (g) other
contract, agreement, understanding, or arrangement with a third party; that, as
to subparts (a) through (g) above, if violated, breached, or terminated for any
reason, would have or would be reasonably expected to have a Material Adverse
Effect.


Section 6.17. Intellectual Property. Each Company owns, or has the right to use,
all of the patents, patent applications, industrial designs, designs,
trademarks, service marks, copyrights and licenses, and rights with respect to
the foregoing, necessary for the conduct of its business without any known
material infringement of valid rights of others to any of the foregoing.
Schedule 6.17 hereto sets forth all patents, trademarks, copyrights and service
marks owned by each Company which are federally registered as of the Closing
Date and all material license agreements of any the foregoing by any Company to
another party, as of the Closing Date.


Section 6.18. Insurance. Each Company maintains with financially sound and
reputable insurers insurance with coverage (including, if applicable, insurance
required by the National Flood Insurance Reform Act of 1994) and limits as
required by law and as is customary with Persons engaged in the same businesses
as the Companies. Schedule 6.18 hereto sets forth all insurance carried by the
Companies on the Closing Date, setting forth in detail the amount and type of
such insurance.


Section 6.19. Deposit Accounts and Securities Accounts. The Borrower has
provided to the Administrative Agent a list of all banks, other financial
institutions and Securities Intermediaries at which any Credit Party maintains
Deposit Accounts or Securities Accounts as of the Closing Date, which list
correctly identifies the name, address and telephone number of each such
financial institution or Securities Intermediary, the name in which the account
is held, a description of the purpose of the account, and the complete account
number therefor.


Section 6.20. Accurate and Complete Statements. Neither the Loan Documents nor
any written statement made by any Company in connection with any of the Loan
Documents contains any untrue statement of a material fact or omits to state a
material fact necessary to make the statements contained therein or in the Loan
Documents not misleading. After due inquiry by the Borrower, there is no known
fact that any Company has not disclosed to the Administrative Agent and the
Lenders that has or is likely to have a Material Adverse Effect.


Section 6.21. Investment Company; Other Restrictions. No Company is (a) an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or (b) subject to
any foreign, federal, state or local statute or regulation limiting its ability
to incur Indebtedness.


Section 6.22. Defaults. No Default or Event of Default exists, nor will any
begin to exist immediately after the execution and delivery hereof.




ARTICLE VII. SECURITY

73

--------------------------------------------------------------------------------








Section 7.1. Security Interest in Collateral. In consideration of and as
security for the full and complete payment of all of the Secured Obligations,
the Borrower hereby grants to the Administrative Agent, for the benefit of the
Lenders (and affiliates thereof that hold Secured Obligations), a security
interest in the Collateral.


Section 7.2. Collections and Receipt of Proceeds by Borrower.


(a)    Prior to the exercise by the Administrative Agent and the Required
Lenders of their rights under Article IX hereof, both (i) the lawful collection
and enforcement of all of the Borrower’s Accounts, and (ii) the lawful receipt
and retention by the Borrower of all Proceeds of all of the Borrower’s Accounts
and Inventory shall be as the agent of the Administrative Agent and the Lenders.


(b)    Upon written notice to the Borrower from the Administrative Agent after
the occurrence and during the continuance of an Event of Default, a Cash
Collateral Account shall be opened by the Borrower at the main office of the
Administrative Agent (or such other office as shall be designated by the
Administrative Agent) and all such lawful collections of the Borrower’s Accounts
and such Proceeds of the Borrower’s Accounts and Inventory shall be remitted
daily by the Borrower to the Administrative Agent in the form in which they are
received by the Borrower, either by mailing or by delivering such collections
and Proceeds to the Administrative Agent, appropriately endorsed for deposit in
the Cash Collateral Account. In the event that such notice is given to the
Borrower from the Administrative Agent, the Borrower shall not commingle such
collections or Proceeds with any of the Borrower’s other funds or property, but
shall hold such collections and Proceeds separate and apart therefrom upon an
express trust for the Administrative Agent, for the benefit of the Lenders. In
such case, the Administrative Agent may, in its sole discretion, and shall, at
the request of the Required Lenders, at any time and from time to time after the
occurrence and during the continuance of an Event of Default, apply all or any
portion of the account balance in the Cash Collateral Account as a credit
against (i) the outstanding principal or interest of the Loans, or (ii) any
other Secured Obligations in accordance with this Agreement. If any remittance
shall be dishonored, or if, upon final payment, any claim with respect thereto
shall be made against the Administrative Agent on its warranties of collection,
the Administrative Agent may charge the amount of such item against the Cash
Collateral Account or any other Deposit Account maintained by the Borrower with
the Administrative Agent or with any other Lender, and, in any event, retain the
same and the Borrower’s interest therein as additional security for the Secured
Obligations. The Administrative Agent may, in its sole discretion, at any time
and from time to time, release funds from the Cash Collateral Account to the
Borrower for use in the Borrower’s business. The balance in the Cash Collateral
Account may be withdrawn by the Borrower upon termination of this Agreement and
payment in full of all of the Secured Obligations (other than unasserted
contingent indemnity obligations).


(c)    After the occurrence and during the continuance of an Event of Default,
at the Administrative Agent’s written request, the Borrower shall cause all
remittances representing collections and Proceeds of Collateral to be mailed to
a lockbox at a location acceptable to the Administrative Agent, to which the
Administrative Agent shall have access for the processing of

74

--------------------------------------------------------------------------------




such items in accordance with the provisions, terms and conditions of the
customary lockbox agreement of the Administrative Agent.


(d)    The Administrative Agent, or the Administrative Agent’s designated agent,
is hereby constituted and appointed attorney‑in‑fact for the Borrower with
authority and power to endorse, after the occurrence and during the continuance
of an Event of Default, any and all instruments, documents, and chattel paper
upon the failure of the Borrower to do so. Such authority and power, being
coupled with an interest, shall be (i) irrevocable until all of the Secured
Obligations (other than unasserted contingent indemnity obligations) are paid,
(ii) exercisable by the Administrative Agent at any time and without any request
upon the Borrower by the Administrative Agent to so endorse, and (iii)
exercisable in the name of the Administrative Agent or the Borrower. The
Borrower hereby waives presentment, demand, notice of dishonor, protest, notice
of protest, and any and all other similar notices with respect thereto,
regardless of the form of any endorsement thereof. Neither the Administrative
Agent nor the Lenders shall be bound or obligated to take any action to preserve
any rights therein against prior parties thereto.


Section 7.3. Collections and Receipt of Proceeds by Administrative Agent. The
Borrower hereby constitutes and appoints the Administrative Agent, or the
Administrative Agent’s designated agent, as the Borrower’s attorney-in-fact to
exercise, at any time, after the occurrence and during the continuance of an
Event of Default, all or any of the following powers which, being coupled with
an interest, shall be irrevocable until the complete and full payment of all of
the Secured Obligations (other than unasserted contingent indemnity
obligations):


(a)    to receive, retain, acquire, take, endorse, assign, deliver, accept, and
deposit, in the name of the Administrative Agent or the Borrower, any and all of
the Borrower’s cash, instruments, chattel paper, documents, Proceeds of
Accounts, Proceeds of Inventory, collection of Accounts, and any other writings
relating to any of the Collateral. The Borrower hereby waives presentment,
demand, notice of dishonor, protest, notice of protest, and any and all other
similar notices with respect thereto, regardless of the form of any endorsement
thereof. The Administrative Agent shall not be bound or obligated to take any
action to preserve any rights therein against prior parties thereto;


(b)    to transmit to Account Debtors, on any or all of the Borrower’s Accounts,
notice of assignment to the Administrative Agent, for the benefit of the
Lenders, thereof and the security interest therein, and to request from such
Account Debtors at any time, in the name of the Administrative Agent or the
Borrower, information concerning the Borrower’s Accounts and the amounts owing
thereon;


(c)    to transmit to purchasers of any or all of the Borrower’s Inventory
(other than with respect to individual consumers), notice of the Administrative
Agent’s security interest therein, and to request from such purchasers at any
time, in the name of the Administrative Agent or the Borrower, information
concerning the Borrower’s Inventory and the amounts owing thereon by such
purchasers;

75

--------------------------------------------------------------------------------




(d)    to notify and require Account Debtors on the Borrower’s Accounts and
purchasers of the Borrower’s Inventory on credit granted by the Borrower to make
payment of their obligations to the Borrower directly to the Administrative
Agent;


(e)    to enter into or assent to such amendment, compromise, extension, release
or other modification of any kind of, or substitution for, the Accounts, or any
thereof, as the Administrative Agent, in its sole discretion, may deem to be
advisable;


(f)    to enforce the Accounts or any thereof, or any other Collateral, by suit
or otherwise, to maintain any such suit or other proceeding in the name of the
Administrative Agent or the Borrower, and to withdraw any such suit or other
proceeding. The Borrower agrees to lend every assistance requested by the
Administrative Agent in respect of the foregoing, all at no cost or expense to
the Administrative Agent and including, without limitation, the furnishing of
such witnesses and of such records and other writings as the Administrative
Agent may require in connection with making legal proof of any Account. The
Borrower agrees to reimburse the Administrative Agent in full for all court
costs and attorneys’ fees and every other cost, expense or liability, if any,
incurred or paid by the Administrative Agent in connection with the foregoing,
which obligation of the Borrower shall constitute Obligations, shall be secured
by the Collateral and shall bear interest, until paid, at the Default Rate;


(g)    to take or bring, in the name of the Administrative Agent or the
Borrower, all steps, actions, suits, or proceedings deemed by the Administrative
Agent necessary or desirable to effect the receipt, enforcement, and collection
of the Collateral; and


(h)    to accept all collections in any form relating to the Collateral,
including remittances that may reflect deductions, and to deposit the same into
the Cash Collateral Account or, at the option of the Administrative Agent, to
apply them as a payment against the Loans or any other Secured Obligations in
accordance with this Agreement.


Section 7.4. Administrative Agent’s Authority Under Pledged Notes. For the
better protection of the Administrative Agent and the Lenders hereunder, the
Borrower has executed (or will execute, with respect to future Pledged Notes) an
appropriate endorsement on (or separate from) each Pledged Note and has
deposited (or will deposit, with respect to future Pledged Notes) such Pledged
Note with the Administrative Agent, for the benefit of the Lenders. The Borrower
irrevocably authorizes and empowers the Administrative Agent, for the benefit of
the Lenders, to, after the occurrence and during the continuance of an Event of
Default, (a) ask for, demand, collect and receive all payments of principal of
and interest on the Pledged Notes; (b) compromise and settle any dispute arising
in respect of the foregoing; (c) execute and deliver vouchers, receipts and
acquittances in full discharge of the foregoing; (d) exercise, in the
Administrative Agent’s discretion, any right, power or privilege granted to the
holder of any Pledged Note by the provisions thereof including, without
limitation, the right to demand security or to waive any default thereunder; (e)
endorse the Borrower’s name to each check or other writing received by the
Administrative Agent as a payment or other proceeds of or otherwise in
connection with any Pledged Note; (f) enforce delivery and payment of the
principal and/or interest on the Pledged Notes, in each case by suit or
otherwise as the Administrative Agent may desire; and (g) enforce the security,
if any, for the Pledged Notes by instituting

76

--------------------------------------------------------------------------------




foreclosure proceedings, by conducting public or other sales or otherwise, and
to take all other steps as the Administrative Agent, in its discretion, may deem
advisable in connection with the forgoing; provided, however, that nothing
contained or implied herein or elsewhere shall obligate the Administrative Agent
to institute any action, suit or proceeding or to make or do any other act or
thing contemplated by this Section 7.4 or prohibit the Administrative Agent from
settling, withdrawing or dismissing any action, suit or proceeding or require
the Administrative Agent to preserve any other right of any kind in respect of
the Pledged Notes and the security, if any, therefor.


Section 7.5. Commercial Tort Claims. The Borrower has provided to the
Administrative Agent a list of all Commercial Tort Claims of the Companies in
existence as of the Closing Date. If the Borrower shall at any time hold or
acquire a Commercial Tort Claim, the Borrower shall, no later than the date the
next Compliance Certificate is due, notify the Administrative Agent thereof in a
writing signed by the Borrower, that sets forth the details thereof and grants
to the Administrative Agent (for the benefit of the Lenders) a Lien thereon and
on the Proceeds thereof, all upon the terms of this Agreement, with such writing
to be prepared by and in form and substance reasonably satisfactory to the
Administrative Agent.


Section 7.6. Use of Inventory and Equipment. Until the exercise by the
Administrative Agent and the Required Lenders of their rights under Article IX
hereof, the Borrower may (a) retain possession of and use its Inventory and
Equipment in any lawful manner not inconsistent with this Agreement or with the
terms, conditions, or provisions of any policy of insurance thereon; (b) sell or
lease its Inventory in the ordinary course of business or as otherwise permitted
by this Agreement; and (c) use and consume any raw materials or supplies, the
use and consumption of which are necessary in order to carry on the Borrower’s
business.




ARTICLE VIII. EVENTS OF DEFAULT


Any of the following specified events shall constitute an Event of Default (each
an “Event of Default”):


Section 8.1. Payments. If (a) the interest on any Loan, any commitment or other
fee, or any other Obligation not listed in subpart (b) hereof, shall not be paid
in full when due and payable or within three Business Days thereafter, or (b)
the principal of any Loan, any reimbursement obligation under any Letter of
Credit that has been drawn, or any amount owing pursuant to Section 2.11(a) or
(b) hereof shall not be paid in full when due and payable.


Section 8.2. Special Covenants. If any Company shall fail or omit to perform and
observe Section 5.7, 5.8, 5.9, 5.11, 5.12, 5.13, 5.15, 5.24 or 5.25 hereof.


Section 8.3. Other Covenants. If any Company shall fail or omit to perform and
observe any agreement or other provision (other than those referred to in
Section 8.1 or 8.2 hereof) contained or referred to in this Agreement or any
other Related Writing that is on such Company’s part to be complied with, and
that Default shall not have been fully corrected within fifteen (15) days after
the earlier of (a) any Financial Officer of such Company becomes aware of

77

--------------------------------------------------------------------------------




the occurrence thereof, or (b) the giving of written notice thereof to the
Borrower by the Administrative Agent or the Required Lenders that the specified
Default is to be remedied.


Section 8.4. Representations and Warranties. If any representation, warranty or
statement made in or pursuant to this Agreement or any other Related Writing or
any other material information furnished by any Company to the Administrative
Agent or the Lenders, or any thereof, shall be false or erroneous.


Section 8.5. Cross Default. If any Company shall default in the payment of
principal or interest due and owing under any Material Indebtedness Agreement
beyond any period of grace provided with respect thereto or in the performance
or observance of any other agreement, term or condition contained in any
agreement under which such obligation is created, if the effect of such default
is to allow the acceleration of the maturity of such Indebtedness or to permit
the holder thereof to cause such Indebtedness to become due prior to its stated
maturity.


Section 8.6. ERISA Default. The occurrence of one or more ERISA Events that (a)
the Required Lenders determine could reasonably be expected to have a Material
Adverse Effect, or (b) results in a Lien on any of the assets of any Company.


Section 8.7. Change in Control. If any Change in Control shall occur.


Section 8.8. Judgments. There is entered against any Company a final judgment or
order for the payment of money by a court of competent jurisdiction, that
remains unpaid or unstayed and undischarged for a period (during which execution
shall not be effectively stayed) of thirty (30) days after the date on which the
right to appeal has expired, provided that such occurrence shall constitute an
Event of Default only if the aggregate of all such judgments for all such
Companies, shall exceed Two Million Five Hundred Thousand Dollars ($2,500,000)
(less any amount that will be covered by the proceeds of insurance and is not
subject to dispute by the insurance provider).


Section 8.9. Security. If any Lien granted in this Agreement or any other Loan
Document in favor of the Administrative Agent, for the benefit of the Lenders,
shall be determined to be (a) void, voidable or invalid, or is subordinated or
not otherwise given the priority contemplated by this Agreement and the Borrower
(or the appropriate Credit Party) has failed to promptly execute appropriate
documents to correct such matters, or (b) unperfected as to any material amount
of Collateral (as determined by the Administrative Agent, in its reasonable
discretion) and the Borrower (or the appropriate Credit Party) has failed to
promptly execute appropriate documents to correct such matters.


Section 8.10. Validity of Loan Documents. If (a) any material provision, in the
sole opinion of the Administrative Agent, of any Loan Document shall at any time
cease to be valid, binding and enforceable against any Credit Party; (b) the
validity, binding effect or enforceability of any Loan Document against any
Credit Party shall be contested by any Credit Party; (c) any Credit Party shall
deny that it has any or further liability or obligation under any Loan Document;
or (d) any Loan Document shall be terminated, invalidated or set aside, or be

78

--------------------------------------------------------------------------------




declared ineffective or inoperative or in any way cease to give or provide to
the Administrative Agent and the Lenders the benefits purported to be created
thereby.


Section 8.11. Solvency. If any Company (other than a Dormant Subsidiary) shall
(a) except as permitted pursuant to Section 5.12 hereof, discontinue business;
(b) generally not pay its debts as such debts become due; (c) make a general
assignment for the benefit of creditors; (d) apply for or consent to the
appointment of an interim receiver, a receiver, a receiver and manager, an
administrator, a sequestrator, a monitor, a custodian, a trustee, an interim
trustee, a liquidator, an agent or any other similar official of all or a
substantial part of its assets or of such Company; (e) be adjudicated a debtor
or insolvent or have entered against it an order for relief under the Bankruptcy
Code, or under any other bankruptcy insolvency, liquidation, winding-up,
corporate or similar statute or law, foreign, federal, state or provincial, in
any applicable jurisdiction, now or hereafter existing, as any of the foregoing
may be amended from time to time, or other applicable statute for jurisdictions
outside of the United States, as the case may be; (f) file a voluntary petition
under the Bankruptcy Code or seek relief under any bankruptcy or insolvency or
analogous law in any jurisdiction outside of the United States, or file a
proposal or notice of intention to file such petition; (g) have an involuntary
proceeding under the Bankruptcy Code filed against it and the same shall not be
controverted within ten days, or shall continue undismissed for a period of
sixty (60) days from commencement of such proceeding or case; (h) file a
petition, an answer, an application or a proposal seeking reorganization or an
arrangement with creditors or seeking to take advantage of any other law
(whether federal, provincial or state, or, if applicable, other jurisdiction)
relating to relief of debtors, or admit (by answer, by default or otherwise) the
material allegations of a petition filed against it in any bankruptcy,
reorganization, insolvency or other proceeding (whether federal, provincial or
state, or, if applicable, other jurisdiction) relating to relief of debtors; (i)
suffer or permit to continue unstayed and in effect for sixty (60) consecutive
days any judgment, decree or order entered by a court of competent jurisdiction,
that approves a petition or an application or a proposal seeking its
reorganization or appoints an interim receiver, a receiver and manager, an
administrator, custodian, trustee, interim trustee or liquidator of all or a
substantial part of its assets, or of such Company; (j) have an administrative
receiver appointed over the whole or substantially the whole of its assets, or
of such Company; (k) have assets, the value of which is less than its
liabilities; or (l) have a moratorium declared in respect of any of its
Indebtedness, or any analogous procedure or step is taken in any jurisdiction.




ARTICLE IX. REMEDIES UPON DEFAULT


Notwithstanding any contrary provision or inference herein or elsewhere:


Section 9.1. Optional Defaults. If any Event of Default referred to in Section
8.1, 8.2, 8.3, 8.4, 8.5, 8.6, 8.7, 8.8, 8.9 or 8.10 hereof shall occur, the
Administrative Agent may, with the consent of the Required Lenders, and shall,
at the written request of the Required Lenders, give written notice to the
Borrower to:


(a)    terminate the Commitment, if not previously terminated, and, immediately
upon such election, the obligations of the Lenders, and each thereof, to make
any further Loan, and the

79

--------------------------------------------------------------------------------




obligation of the Issuing Lender to issue any Letter of Credit, immediately
shall be terminated; and/or


(b)    accelerate the maturity of all of the Obligations (if the Obligations are
not already due and payable), whereupon all of the Obligations shall become and
thereafter be immediately due and payable in full without any presentment or
demand and without any further or other notice of any kind, all of which are
hereby waived by the Borrower.


Section 9.2. Automatic Defaults. If any Event of Default referred to in Section
8.11 hereof shall occur:


(a)    all of the Commitment shall automatically and immediately terminate, if
not previously terminated, and no Lender thereafter shall be under any
obligation to grant any further Loan, nor shall the Issuing Lender be obligated
to issue any Letter of Credit; and


(b)    the principal of and interest then outstanding on all of the Loans, and
all of the other Obligations, shall thereupon become and thereafter be
immediately due and payable in full (if the Obligations are not already due and
payable), all without any presentment, demand or notice of any kind, which are
hereby waived by the Borrower.


Section 9.3. Letters of Credit. If the maturity of the Obligations shall be
accelerated pursuant to Section 9.1 or 9.2 hereof, the Borrower shall
immediately deposit with the Administrative Agent, as security for the
obligations of the Borrower and any Guarantor of Payment to reimburse the
Administrative Agent and the Lenders for any then outstanding Letters of Credit,
cash equal to one hundred five percent (105%) of the sum of the aggregate
undrawn balance of any then outstanding Letters of Credit. The Administrative
Agent and the Lenders are hereby authorized, at their option, to deduct any and
all such amounts from any deposit balances then owing by any Lender (or any
affiliate of such Lender, wherever located) to or for the credit or account of
any Company, as security for the obligations of the Borrower and any Guarantor
of Payment to reimburse the Administrative Agent and the Lenders for any then
outstanding Letters of Credit.


Section 9.4. Offsets.


(a)    If there shall occur or exist any Event of Default referred to in Section
8.11 hereof or if the maturity of the Obligations is accelerated pursuant to
Section 9.1 or 9.2 hereof, each Lender shall have the right at any time to set
off against, and to appropriate and apply toward the payment of, any and all of
the Obligations then owing by the Borrower or a Guarantor of Payment to such
Lender (including, without limitation, any participation purchased or to be
purchased pursuant to Section 2.2(b), 2.2(c) or 9.5 hereof), whether or not the
same shall then have matured, any and all deposit (general or special) balances
and all other indebtedness then held or owing by such Lender (including, without
limitation, by branches and agencies or any affiliate of such Lender, wherever
located) to or for the credit or account of the Borrower or any Guarantor of
Payment, all without notice to or demand upon the Borrower or any other Person,
all such notices and demands being hereby expressly waived by the Borrower.

80

--------------------------------------------------------------------------------




(b)    Notwithstanding anything in this Agreement to the contrary, if a Lender
acts as a Securities Intermediary or a depository institution for a Credit
Party, and the applicable Securities Accounts or Deposit Accounts of such Credit
Party with such Lender (or an affiliate of a Lender) are not subject to a
Control Agreement, then such Lender agrees that such accounts are subject to the
Lien of the Administrative Agent (to the extent granted pursuant to the Security
Documents) and it will not set off against or appropriate toward the payment of,
any Indebtedness owing to such Lender that does not constitute Obligations
(other than Customary Setoffs with respect to such Deposit Accounts or
Securities Accounts).


Section 9.5. Equalization Provisions. Each Lender agrees with the other Lenders
that, if it at any time shall obtain any Advantage over the other Lenders, or
any thereof, in respect of the Obligations (except as to Swing Loans and Letters
of Credit prior to the Administrative Agent’s giving of notice to participate
and except under Article III hereof), it shall purchase from the other Lenders,
for cash and at par, such additional participation in the Obligations as shall
be necessary to nullify such Advantage. If any such Advantage resulting in the
purchase of an additional participation as aforesaid shall be recovered in whole
or in part from the Lender receiving such Advantage, each such purchase shall be
rescinded, and the purchase price restored (but without interest unless the
Lender receiving such Advantage is required to pay interest on such Advantage to
the Person recovering such Advantage from such Lender) ratably to the extent of
the recovery. Each Lender further agrees with the other Lenders that (a) if it
at any time shall receive any payment for or on behalf of the Borrower (or
through any Guarantor of Payment) on any Indebtedness owing by the Borrower
pursuant to this Agreement (whether by voluntary payment, by realization upon
security, by reason of offset of any deposit or other indebtedness, by
counterclaim or cross-action, by the enforcement of any right under any Loan
Document, or otherwise), or (b) if any Lender (or affiliate of a Lender) (i)
maintains Deposit Accounts or Securities Accounts of the Borrower or any
Domestic Subsidiary, and (ii) exercises a right of offset or takes other action
against such Deposit Accounts or Securities Accounts; then such Lender will
apply such payment (other than Customary Setoffs with respect to the Deposit
Accounts or Securities Accounts referenced in subpart (b) above) first to any
and all Obligations owing by the Borrower to that Lender (including, without
limitation, any participation purchased or to be purchased pursuant to this
Section 9.5 or any other section of this Agreement). Each Credit Party agrees
that any Lender so purchasing a participation from the other Lenders or any
thereof pursuant to this Section 9.5 may exercise all of its rights of payment
(including the right of set‑off) with respect to such participation as fully as
if such Lender were a direct creditor of such Credit Party in the amount of such
participation.


Section 9.6. Collateral. The Administrative Agent and the Lenders shall at all
times have the rights and remedies of a secured party under the U.C.C., in
addition to the rights and remedies of a secured party provided elsewhere within
this Agreement, in any other Related Writing executed by the Borrower or
otherwise provided in law or equity. Upon the occurrence and during the
continuance of an Event of Default, the Administrative Agent may require the
Borrower to assemble the collateral securing the Obligations, which the Borrower
agrees to do, and make it available to the Administrative Agent and the Lenders
at a reasonably convenient place to be designated by the Administrative Agent.
The Administrative Agent may, with or without notice to or demand upon the
Borrower and with or without the aid of legal process, make use of such force as
may be necessary to enter any premises where such collateral, or any

81

--------------------------------------------------------------------------------




thereof, may be found and to take possession thereof (including anything found
in or on such collateral that is not specifically described in this Agreement,
each of which findings shall be considered to be an accession to and a part of
such collateral) and for that purpose may pursue such collateral wherever the
same may be found, without liability for trespass or damage caused thereby to
the Borrower. After any delivery or taking of possession of the collateral
securing the Obligations, or any thereof, pursuant to this Agreement, then, with
or without resort to the Borrower personally or any other Person or property,
all of which the Borrower hereby waives, and upon such terms and in such manner
as the Administrative Agent may deem advisable, the Administrative Agent, in its
discretion, may sell, assign, transfer and deliver any of such collateral at any
time, or from time to time. No prior notice need be given to the Borrower or to
any other Person in the case of any sale of such collateral that the
Administrative Agent determines to be perishable or to be declining speedily in
value or that is customarily sold in any recognized market, but in any other
case the Administrative Agent shall give the Borrower not fewer than ten days
prior notice of either the time and place of any public sale of such collateral
or of the time after which any private sale or other intended disposition
thereof is to be made. The Borrower waives advertisement of any such sale and
(except to the extent specifically required by the preceding sentence) waives
notice of any kind in respect of any such sale. At any such public sale, the
Administrative Agent or the Lenders may purchase such collateral, or any part
thereof, free from any right of redemption, all of which rights the Borrower
hereby waives and releases. After deducting all Related Expenses, and after
paying all claims, if any, secured by Liens having precedence over this
Agreement, the Administrative Agent may apply the net proceeds of each such sale
to or toward the payment of the Secured Obligations, whether or not then due, in
such order and by such division as the Administrative Agent, in its sole
discretion, may deem advisable. Any excess, to the extent permitted by law,
shall be paid to the Borrower, and the Borrower shall remain liable for any
deficiency. In addition, the Administrative Agent shall at all times have the
right to obtain new appraisals of the Borrower or any collateral securing the
Obligations, the cost of which shall be paid by the Borrower.


Section 9.7. Other Remedies. The remedies in this Article IX are in addition to,
and not in limitation of, any other right, power, privilege, or remedy, either
in law, in equity, or otherwise, to which the Lenders may be entitled. The
Administrative Agent shall exercise the rights under this Article IX and all
other collection efforts on behalf of the Lenders and no Lender shall act
independently with respect thereto, except as otherwise specifically set forth
in this Agreement.


Section 9.8. Application of Proceeds.
    
(a)    Payments Prior to Exercise of Remedies. Prior to the exercise by the
Administrative Agent, on behalf of the Lenders, of remedies under this Agreement
or the other Loan Documents, all monies received by the Administrative Agent in
connection with the Revolving Credit Commitment shall be applied, unless
otherwise required by the terms of the other Loan Documents or by applicable
law, to the Loans and Letters of Credit, as appropriate; provided that the
Administrative Agent shall have the right at all times to apply any payment
received from the Borrower first to the payment of all obligations (to the
extent not paid by the Borrower) incurred by the Administrative Agent pursuant
to Sections 11.5 and 11.6 hereof and to the payment of Related Expenses.

82

--------------------------------------------------------------------------------




(b)    Payments Subsequent to Exercise of Remedies. After the exercise by the
Administrative Agent or the Required Lenders of remedies under this Agreement or
the other Loan Documents, all monies received by the Administrative Agent shall
be applied, unless otherwise required by the terms of the other Loan Documents
or by applicable law, as follows:


(i)    first, to the payment of all obligations (to the extent not paid by the
Borrower) incurred by the Administrative Agent pursuant to Sections 11.5 and
11.6 hereof and to the payment of Related Expenses to the Administrative Agent;


(ii)    second, to the payment pro rata of (A) interest then accrued and payable
on the outstanding Loans, (B) any fees then accrued and payable to the
Administrative Agent, (C) any fees then accrued and payable to the Issuing
Lender or the holders of the Letter of Credit Commitment in respect of the
Letter of Credit Exposure, (D) any commitment fees, amendment fees and similar
fees shared pro rata among the Lenders under this Agreement that are then
accrued and payable, and (E) to the extent not paid by the Borrower, to the
obligations incurred by the Lenders (other than the Administrative Agent)
pursuant to Sections 11.5 and 11.6 hereof;


(iii)    third, for payment of (A) principal outstanding on the Loans and the
Letter of Credit Exposure, on a pro rata basis to the Lenders, based upon each
such Lender’s Commitment Percentage, provided that the amounts payable in
respect of the Letter of Credit Exposure shall be held and applied by the
Administrative Agent as security for the reimbursement obligations in respect
thereof, and, if any Letter of Credit shall expire without being drawn, then the
amount with respect to such Letter of Credit shall be distributed to the
Lenders, on a pro rata basis in accordance with this subpart (iii), (B) the
Indebtedness under any Hedge Agreement with a Lender (or an entity that is an
affiliate of a then existing Lender), such amount to be based upon the net
termination obligation of the Borrower under such Hedge Agreement, and (C) the
Bank Product Obligations owing to a Lender (or an entity that is an affiliate of
a then existing Lender) under Bank Product Agreements; with such payment to be
pro rata among (A), (B) and (C) of this subpart (iii);


(iv)    fourth, to any remaining Secured Obligations (other than unasserted
contingent indemnity obligations); and


(v)    finally, any remaining surplus after all of the Secured Obligations
(other than unasserted contingent indemnity obligations) have been paid in full,
to the Borrower or to whomsoever shall be lawfully entitled thereto.


Each Lender hereby agrees to promptly provide all information reasonably
requested by the Administrative Agent regarding any Bank Product Obligations
owing to such Lender (or affiliate of such Lender) or any Hedge Agreement
entered into by a Company with such Lender (or affiliate of such Lender), and
each such Lender, on behalf of itself and any of its affiliates, hereby agrees
to promptly provide notice to the Administrative Agent upon such Lender (or any

83

--------------------------------------------------------------------------------




of its affiliates) entering into any such Hedge Agreement or cash management
services agreement.




ARTICLE X. THE ADMINISTRATIVE AGENT


The Lenders authorize KeyBank and KeyBank hereby agrees to act as agent for the
Lenders in respect of this Agreement upon the terms and conditions set forth
elsewhere in this Agreement, and upon the following terms and conditions:


Section 10.1. Appointment and Authorization. Each Lender hereby irrevocably
appoints and authorizes the Administrative Agent to take such action as agent on
its behalf and to exercise such powers hereunder as are delegated to the
Administrative Agent by the terms hereof, together with such powers as are
reasonably incidental thereto. Neither the Administrative Agent nor any of its
affiliates, directors, officers, attorneys or employees shall (a) be liable for
any action taken or omitted to be taken by it or them hereunder or in connection
herewith, except for its or their own gross negligence or willful misconduct (as
determined by a final non-appealable judgment of a court of competent
jurisdiction), or be responsible in any manner to any of the Lenders for the
effectiveness, enforceability, genuineness, validity or due execution of this
Agreement or any other Loan Documents, (b) be under any obligation to any Lender
to ascertain or to inquire as to the performance or observance of any of the
terms, covenants or conditions hereof or thereof on the part of the Borrower or
any other Company, or the financial condition of the Borrower or any other
Company, or (c) be liable to any of the Companies for consequential damages
resulting from any breach of contract, tort or other wrong in connection with
the negotiation, documentation, administration or collection of the Loans or
Letters of Credit or any of the Loan Documents. Notwithstanding any provision to
the contrary contained in this Agreement or in any other Loan Document, the
Administrative Agent shall not have any duty or responsibility except those
expressly set forth herein, nor shall the Administrative Agent have or be deemed
to have any fiduciary relationship with any Lender or participant, and no
implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent. Without limiting the
generality of the foregoing sentence, the use of the term “agent” herein and in
other Loan Documents with reference to the Administrative Agent is not intended
to connote any fiduciary or other implied (or express) obligations arising under
agency doctrine of any applicable law. Instead, such term is used merely as a
matter of market custom, and is intended to create or reflect only an
administrative relationship between independent contracting parties.


Section 10.2. Note Holders. The Administrative Agent may treat the payee of any
Note as the holder thereof (or, if there is no Note, the holder of the interest
as reflected on the books and records of the Administrative Agent) until written
notice of transfer shall have been filed with the Administrative Agent, signed
by such payee and in form satisfactory to the Administrative Agent.


Section 10.3. Consultation With Counsel. The Administrative Agent may consult
with legal counsel selected by the Administrative Agent and shall not be liable
for any action taken or

84

--------------------------------------------------------------------------------




suffered in good faith by the Administrative Agent in accordance with the
opinion of such counsel.


Section 10.4. Documents. The Administrative Agent shall not be under any duty to
examine into or pass upon the validity, effectiveness, genuineness or value of
any Loan Document or any other Related Writing furnished pursuant hereto or in
connection herewith or the value of any collateral obtained hereunder, and the
Administrative Agent shall be entitled to assume that the same are valid,
effective and genuine and what they purport to be.


Section 10.5. Administrative Agent and Affiliate. KeyBank and its affiliates may
make loans to, issue letters of credit for the account of, accept deposits from,
acquire equity interests in and generally engage in any kind of banking, trust,
financial advisory, underwriting or other business with the Companies and
Affiliates as though KeyBank were not the Administrative Agent hereunder and
without notice to or consent of any Lender. Each Lender acknowledges that,
pursuant to such activities, KeyBank or its affiliates may receive information
regarding any Company or any Affiliate (including information that may be
subject to confidentiality obligations in favor of such Company or such
Affiliate) and acknowledge that the Administrative Agent shall be under no
obligation to provide such information to other Lenders. With respect to Loans
and Letters of Credit (if any), KeyBank and its affiliates shall have the same
rights and powers under this Agreement as any other Lender and may exercise the
same as though KeyBank were not the Administrative Agent, and the terms “Lender”
and “Lenders” include KeyBank and its affiliates, to the extent applicable, in
their individual capacities.


Section 10.6. Knowledge or Notice of Default. The Administrative Agent shall not
be deemed to have knowledge or notice of the occurrence of any Default or Event
of Default unless the Administrative Agent has received written notice from a
Lender or the Borrower referring to this Agreement, describing such Default or
Event of Default and stating that such notice is a “notice of default”. In the
event that the Administrative Agent receives such a notice, the Administrative
Agent shall give notice thereof to the Lenders. The Administrative Agent shall
take such action with respect to such Default or Event of Default as shall be
reasonably directed by the Required Lenders (or, if so specified by this
Agreement, all Lenders); provided that, unless and until the Administrative
Agent shall have received such directions, the Administrative Agent may (but
shall not be obligated to) take such action, or refrain from taking such action,
with respect to such Default or Event of Default as it shall deem advisable, in
its discretion, for the protection of the interests of the Lenders.


Section 10.7. Action by Administrative Agent. Subject to the other terms and
conditions hereof, so long as the Administrative Agent shall be entitled,
pursuant to Section 10.6 hereof, to assume that no Default or Event of Default
shall have occurred and be continuing, the Administrative Agent shall be
entitled to use its discretion with respect to exercising or refraining from
exercising any rights that may be vested in it by, or with respect to taking or
refraining from taking any action or actions that it may be able to take under
or in respect of, this Agreement. The Administrative Agent shall incur no
liability under or in respect of this Agreement by acting upon any notice,
certificate, warranty or other paper or instrument believed by it to be genuine
or authentic or to be signed by the proper party or parties, or with respect to
anything that it may do or refrain from doing in the reasonable exercise of its
judgment, or that

85

--------------------------------------------------------------------------------




may seem to it to be necessary or desirable in the premises. Without limiting
the foregoing, no Lender shall have any right of action whatsoever against the
Administrative Agent as a result of the Administrative Agent’s acting or
refraining from acting hereunder in accordance with the instructions of the
Required Lenders.


Section 10.8. Release of Collateral or Guarantor of Payment. In the event of a
merger, transfer of assets or other transaction permitted pursuant to Section
5.12 hereof (or otherwise permitted pursuant to this Agreement) where the
proceeds of such merger, transfer or other transaction are applied in accordance
with the terms of this Agreement to the extent required to be so applied, or in
the event of a merger, consolidation, dissolution or similar event, permitted
pursuant to this Agreement, the Administrative Agent, at the request and expense
of the Borrower, is hereby authorized by the Lenders to (a) release the relevant
Collateral (and any other collateral securing the Obligations) from this
Agreement or any other Loan Document, (b) release a Guarantor of Payment in
connection with such permitted transfer or event, and (c) duly assign, transfer
and deliver to the affected Person (without recourse and without any
representation or warranty) such Collateral (and any other collateral securing
the Obligations) as is then (or has been) so transferred or released and as may
be in the possession of the Administrative Agent and has not theretofore been
released pursuant to this Agreement.


Section 10.9. Delegation of Duties. The Administrative Agent may execute any of
its duties under this Agreement or any other Loan Document by or through agents,
employees or attorneys‑in‑fact and shall be entitled to advice of counsel and
other consultants or experts concerning all matters pertaining to such duties.
The Administrative Agent shall not be responsible for the negligence or
misconduct of any agent or attorney‑in‑fact that it selects in the absence of
gross negligence or willful misconduct, as determined by a final and
non-appealable judgment of a court of competent jurisdiction.


Section 10.10. Indemnification of Administrative Agent. The Lenders agree to
indemnify the Administrative Agent (to the extent not reimbursed by the
Borrower) ratably, according to their respective Commitment Percentages, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees and
expenses) or disbursements of any kind or nature whatsoever that may be imposed
on, incurred by or asserted against the Administrative Agent in its capacity as
agent in any way relating to or arising out of this Agreement or any other Loan
Document or any action taken or omitted by the Administrative Agent with respect
to this Agreement or any other Loan Document, provided that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses (including attorneys’ fees
and expenses) or disbursements resulting from the Administrative Agent’s gross
negligence or willful misconduct as determined by a final and non-appealable
judgment of a court of competent jurisdiction, or from any action taken or
omitted by the Administrative Agent in any capacity other than as agent under
this Agreement or any other Loan Document. No action taken in accordance with
the directions of the Required Lenders shall be deemed to constitute gross
negligence or willful misconduct for purposes of this Section 10.10. The
undertaking in this Section 10.10 shall survive repayment of the Loans,
cancellation of the Notes, if any, expiration or termination of the Letters of
Credit, termination of the Commitment, any foreclosure under, or

86

--------------------------------------------------------------------------------




modification, release or discharge of, any or all of the Loan Documents,
termination of this Agreement and the resignation or replacement of the agent.


Section 10.11. Successor Administrative Agent. The Administrative Agent may
resign as agent hereunder by giving not fewer than thirty (30) days prior
written notice to the Borrower and the Lenders. If the Administrative Agent
shall resign under this Agreement, then either (a) the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders (with the
consent of the Borrower so long as an Event of Default does not exist and which
consent shall not be unreasonably withheld), or (b) if a successor agent shall
not be so appointed and approved within the thirty (30) day period following the
Administrative Agent’s notice to the Lenders of its resignation, then the
Administrative Agent shall appoint a successor agent that shall serve as agent
until such time as the Required Lenders appoint a successor agent. If no
successor agent has accepted appointment as the Administrative Agent by the date
that is thirty (30) days following a retiring Administrative Agent’s notice of
resignation, the retiring Administrative Agent’s resignation shall nevertheless
thereupon become effective, and the Lenders shall assume and perform all of the
duties of the Administrative Agent hereunder until such time, if any, as the
Required Lenders appoint a successor agent as provided for above. Upon its
appointment, such successor agent shall succeed to the rights, powers and duties
as agent, and the term “Administrative Agent” means such successor effective
upon its appointment, and the former agent’s rights, powers and duties as agent
shall be terminated without any other or further act or deed on the part of such
former agent or any of the parties to this Agreement. After any retiring
Administrative Agent’s resignation as the Administrative Agent, the provisions
of this Article X shall inure to its benefit as to any actions taken or omitted
to be taken by it while it was the Administrative Agent under this Agreement and
the other Loan Documents.


Section 10.12. Issuing Lender. The Issuing Lender shall act on behalf of the
Lenders with respect to any Letters of Credit issued by the Issuing Lender and
the documents associated therewith. The Issuing Lender shall have all of the
benefits and immunities (a) provided to the Administrative Agent in this Article
X with respect to any acts taken or omissions suffered by the Issuing Lender in
connection with the Letters of Credit and the applications and agreements for
letters of credit pertaining to such Letters of Credit as fully as if the term
“Administrative Agent”, as used in this Article X, included the Issuing Lender
with respect to such acts or omissions, and (b) as additionally provided in this
Agreement with respect to the Issuing Lender.


Section 10.13. Swing Line Lender. The Swing Line Lender shall act on behalf of
the Lenders with respect to any Swing Loans. The Swing Line Lender shall have
all of the benefits and immunities (a) provided to the Administrative Agent in
this Article X with respect to any acts taken or omissions suffered by the Swing
Line Lender in connection with the Swing Loans as fully as if the term
“Administrative Agent”, as used in this Article X, included the Swing Line
Lender with respect to such acts or omissions, and (b) as additionally provided
in this Agreement with respect to the Swing Line Lender.


Section 10.14. Administrative Agent May File Proofs of Claim. In case of the
pendency of any receivership, insolvency, liquidation, bankruptcy,
reorganization, arrangement, adjustment, composition or other judicial
proceeding relative to any Credit Party, (a) the

87

--------------------------------------------------------------------------------




Administrative Agent (irrespective of whether the principal of any Loan shall
then be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower) shall be entitled and empowered, by intervention in such
proceeding or otherwise, to (i) file and prove a claim for the whole amount of
the principal and interest owing and unpaid in respect of the Loans, and all
other Obligations that are owing and unpaid and to file such other documents as
may be necessary or advisable in order to have the claims of the Lenders and the
Administrative Agent (including any claim for the reasonable compensation,
expenses, disbursements and advances of the Lenders and the Administrative Agent
and their respective agents and counsel and all other amounts due the Lenders
and the Administrative Agent) allowed in such judicial proceedings, and (ii)
collect and receive any monies or other property payable or deliverable on any
such claims and to distribute the same; and (b) any custodian, receiver,
assignee, trustee, liquidator, sequestrator or other similar official in any
such judicial proceeding is hereby authorized by each Lender to make such
payments to the Administrative Agent and, in the event that the Administrative
Agent shall consent to the making of such payments directly to the Lenders, to
pay to the Administrative Agent any amount due for the reasonable compensation,
expenses, disbursements and advances of the Administrative Agent and its agents
and counsel, and any other amounts due the Administrative Agent. Nothing
contained herein shall be deemed to authorize the Administrative Agent to
authorize or consent to or accept or adopt on behalf of any Lender any plan of
reorganization, arrangement, adjustment or composition affecting the Obligations
or the rights of any Lender or to authorize the Administrative Agent to vote in
respect of the claim of any Lender in any such proceeding.


Section 10.15. No Reliance on Administrative Agent’s Customer Identification
Program. Each Lender acknowledges and agrees that neither such Lender, nor any
of its affiliates, participants or assignees, may rely on the Administrative
Agent to carry out such Lender’s or its affiliate’s, participant’s or assignee’s
customer identification program, or other obligations required or imposed under
or pursuant to the Patriot Act or the regulations thereunder, including the
regulations contained in 31 CFR 103.121 (as hereafter amended or replaced, the
“CIP Regulations”), or any other anti‑terrorism law, including any programs
involving any of the following items relating to or in connection with the
Borrower, its Affiliates or agents, the Loan Documents or the transactions
hereunder: (a) any identity verification procedures, (b) any record keeping, (c)
any comparisons with government lists, (d) any customer notices or (e) any other
procedures required under the CIP Regulations or such other laws.


Section 10.16. Other Agents. Other Agents. The Administrative Agent shall have
the continuing right from time to time to designate one or more Lenders (or its
or their affiliates) as “syndication agent”, “co-syndication agent”,
“documentation agent”, “co-documentation agent”, “book runner”, “lead arranger”,
“joint lead arranger”, “arrangers” or other designations for purposes hereof.
Any such designation referenced in the previous sentence or listed on the cover
of this Agreement shall have no substantive effect, and any such Lender and its
affiliates so referenced or listed shall have no additional powers, duties,
responsibilities or liabilities as a result thereof, except in its capacity, as
applicable, as the Administrative Agent, a Lender, the Swing Line Lender or the
Issuing Lender hereunder.

88

--------------------------------------------------------------------------------






ARTICLE XI. MISCELLANEOUS


Section 11.1. Lenders’ Independent Investigation. Each Lender, by its signature
to this Agreement, acknowledges and agrees that the Administrative Agent has
made no representation or warranty, express or implied, with respect to the
creditworthiness, financial condition, or any other condition of any Company or
with respect to the statements contained in any information memorandum furnished
in connection herewith or in any other oral or written communication between the
Administrative Agent and such Lender. Each Lender represents that it has made
and shall continue to make its own independent investigation of the
creditworthiness, financial condition and affairs of the Companies in connection
with the extension of credit hereunder, and agrees that the Administrative Agent
has no duty or responsibility, either initially or on a continuing basis, to
provide any Lender with any credit or other information with respect thereto
(other than such notices as may be expressly required to be given by the
Administrative Agent to the Lenders hereunder), whether coming into its
possession before the first Credit Event hereunder or at any time or times
thereafter. Each Lender further represents that it has reviewed each of the Loan
Documents.


Section 11.2. No Waiver; Cumulative Remedies. No omission or course of dealing
on the part of the Administrative Agent, any Lender or the holder of any Note
(or, if there is no Note, the holder of the interest as reflected on the books
and records of the Administrative Agent) in exercising any right, power or
remedy hereunder or under any of the other Loan Documents shall operate as a
waiver thereof; nor shall any single or partial exercise of any such right,
power or remedy preclude any other or further exercise thereof or the exercise
of any other right, power or remedy hereunder or under any of the Loan
Documents. The remedies herein provided are cumulative and in addition to any
other rights, powers or privileges held under any of the Loan Documents or by
operation of law, by contract or otherwise.


Section 11.3. Amendments, Waivers and Consents.


(a)    General Rule. No amendment, modification, termination, or waiver of any
provision of any Loan Document nor consent to any variance therefrom, shall be
effective unless the same shall be in writing and signed by the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given.


(b)    Exceptions to the General Rule. Notwithstanding the provisions of
subsection (a) of this Section 11.3:


(i)    Consent of Affected Lenders Required. No amendment, modification, waiver
or consent shall (A) extend or increase the Commitment of any Lender without the
written consent of such Lender, (B) extend the date scheduled for payment of any
principal (excluding mandatory prepayments) of or interest on the Loans or
Letter of Credit reimbursement obligations or commitment fees payable hereunder
without the written consent of each Lender directly affected thereby, (C) reduce
the principal amount of any Loan, the stated rate of interest thereon (provided
that the institution of the Default Rate or post default interest and a
subsequent removal of the Default Rate or post default interest shall not
constitute a decrease in interest rate pursuant to this Section 11.3) or the

89

--------------------------------------------------------------------------------




stated rate of commitment fees payable hereunder, without the consent of each
Lender directly affected thereby, (D) change the manner of pro rata application
of any payments made by the Borrower to the Lenders hereunder, without the
consent of each Lender directly affected thereby, (E) without the unanimous
consent of the Lenders, change any percentage voting requirement, voting rights,
or the Required Lenders definition in this Agreement, (F) without the unanimous
consent of the Lenders, release the Borrower or any Guarantor of Payment or of
any material amount of collateral securing the Secured Obligations, except in
connection with a transaction specifically permitted hereunder as provided in
Section 10.8 hereof, or (G) without the unanimous consent of the Lenders, amend
this Section 11.3 or Section 9.5 or 9.8 hereof.


(ii)    Provisions Relating to Special Rights and Duties. No provision of this
Agreement affecting the Administrative Agent in its capacity as such shall be
amended, modified or waived without the consent of the Administrative Agent. The
Administrative Agent Fee Letter may be amended or modified by the Administrative
Agent and the Borrower without the consent of any other Lender. No provision of
this Agreement relating to the rights or duties of the Issuing Lender in its
capacity as such shall be amended, modified or waived without the consent of the
Issuing Lender. No provision of this Agreement relating to the rights or duties
of the Swing Line Lender in its capacity as such shall be amended, modified or
waived without the consent of the Swing Line Lender.


(iii) Technical and Conforming Modifications. Notwithstanding the foregoing,
technical and conforming modifications to the Loan Documents may be made with
the consent of the Borrower and the Administrative Agent (A) if such
modifications are not adverse to the Lenders and are requested by Governmental
Authorities, (B) to cure any ambiguity, defect or inconsistency, or (C) to the
extent necessary to integrate any increase in the Commitment or new Loans
pursuant to Section 2.9(b) hereof.


(c)    Replacement of Non‑Consenting Lender. If, in connection with any proposed
amendment, waiver or consent hereunder, the consent of all Lenders is required,
but only the consent of Required Lenders is obtained, (any Lender withholding
consent as described in this subsection (c) being referred to as a
“Non‑Consenting Lender”), then, so long as the Administrative Agent is not the
Non‑Consenting Lender, the Administrative Agent may (and shall, if requested by
the Borrower), at the sole expense of the Borrower, upon notice to such
Non‑Consenting Lender and the Borrower, require such Non‑Consenting Lender to
assign and delegate, without recourse (in accordance with the restrictions
contained in Section 11.10 hereof) all of its interests, rights and obligations
under this Agreement to a financial institution acceptable to the Administrative
Agent and the Borrower that shall assume such obligations (which assignee may be
another Lender, if a Lender accepts such assignment); provided that such
Non‑Consenting Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from such financial institution (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).

90

--------------------------------------------------------------------------------






(d)    Generally. Notice of amendments, waivers or consents ratified by the
Lenders hereunder shall be forwarded by the Administrative Agent to all of the
Lenders. Each Lender or other holder of a Note, or if there is no Note, the
holder of the interest as reflected on the books and records of the
Administrative Agent (or interest in any Loan or Letter of Credit) shall be
bound by any amendment, waiver or consent obtained as authorized by this Section
11.3, regardless of its failure to agree thereto.


Section 11.4. Notices. All notices, requests, demands and other communications
provided for hereunder shall be in writing and, if to the Borrower, mailed or
delivered to it, addressed to it at the address specified on the signature pages
of this Agreement, if to the Administrative Agent or a Lender, mailed or
delivered to it, addressed to the address of the Administrative Agent or such
Lender specified on the signature pages of this Agreement, or, as to each party,
at such other address as shall be designated by such party in a written notice
to each of the other parties. All notices, statements, requests, demands and
other communications provided for hereunder shall be deemed to be given or made
when delivered (if received during normal business hours on a Business Day, such
Business Day or otherwise the following Business Day), or two Business Days
after being deposited in the mails with postage prepaid by registered or
certified mail, addressed as aforesaid, or sent by facsimile or electronic
communication, in each case of facsimile or electronic communication with
telephonic confirmation of receipt. All notices pursuant to any of the
provisions hereof shall not be effective until received. For purposes of Article
II hereof, the Administrative Agent shall be entitled to rely on telephonic
instructions from any person that the Administrative Agent in good faith
believes is an Authorized Officer, and the Borrower shall hold the
Administrative Agent and each Lender harmless from any loss, cost or expense
resulting from any such reliance.


Section 11.5. Costs, Expenses and Documentary Taxes. The Borrower agrees to pay
on demand all costs and expenses of the Administrative Agent and all Related
Expenses, including but not limited to (a) syndication, administration, travel
and out‑of‑pocket expenses, including but not limited to attorneys’ fees and
expenses, of the Administrative Agent in connection with the preparation,
negotiation and closing of the Loan Documents and the administration of the Loan
Documents, and the collection and disbursement of all funds hereunder and the
other instruments and documents to be delivered hereunder, (b) extraordinary
expenses of the Administrative Agent in connection with the administration of
the Loan Documents and the other instruments and documents to be delivered
hereunder, and (c) the reasonable fees and expenses of special counsel for the
Administrative Agent, with respect to the foregoing, and of local counsel, if
any, who may be retained by said special counsel with respect thereto. The
Borrower also agrees to pay on demand all costs and expenses (including Related
Expenses) of the Administrative Agent and the Lenders, including reasonable
attorneys’ fees and expenses, in connection with the restructuring or
enforcement of the Obligations, this Agreement or any other Related Writing. In
addition, the Borrower shall pay any and all stamp, transfer, documentary and
other taxes, assessments, charges and fees payable or determined to be payable
in connection with the execution and delivery of the Loan Documents, and the
other instruments and documents to be delivered hereunder, and agrees to hold
the Administrative Agent and each Lender harmless from and against any and all
liabilities with respect to or resulting from any delay in paying or failure to
pay such taxes or fees. All obligations provided for in this Section 11.5 shall
survive any termination of this Agreement.

91

--------------------------------------------------------------------------------






Section 11.6. Indemnification. The Borrower agrees to defend, indemnify and hold
harmless the Administrative Agent and the Lenders (and their respective
affiliates, officers, directors, attorneys, agents and employees) from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including attorneys’ fees) or
disbursements of any kind or nature whatsoever that may be imposed on, incurred
by or asserted against the Administrative Agent or any Lender in connection with
any investigative, administrative or judicial proceeding (whether or not such
Lender or the Administrative Agent shall be designated a party thereto) or any
other claim by any Person relating to or arising out of any Loan Document or any
actual or proposed use of proceeds of the Loans or any of the Obligations, or
any activities of any Company or its Affiliates; provided that no Lender nor the
Administrative Agent or any other party shall have the right to be indemnified
under this Section 11.6 for (a) its own gross negligence or willful misconduct,
as determined by a final judgment of a court of competent jurisdiction, (b) such
party’s material breach of its obligations under this Agreement or any other
Loan Document or Related Writing or (c) disputes solely among such parties not
arising from or in connection with any action or omission of any Company or any
of their Affiliates. All obligations provided for in this Section 11.6 shall
survive any termination of this Agreement.


Section 11.7. Obligations Several; No Fiduciary Obligations. The obligations of
the Lenders hereunder are several and not joint. Nothing contained in this
Agreement and no action taken by the Administrative Agent or the Lenders
pursuant hereto shall be deemed to constitute the Administrative Agent or the
Lenders a partnership, association, joint venture or other entity. No default by
any Lender hereunder shall excuse the other Lenders from any obligation under
this Agreement; but no Lender shall have or acquire any additional obligation of
any kind by reason of such default. The relationship between the Borrower and
the Lenders with respect to the Loan Documents and the other Related Writings is
and shall be solely that of debtor and creditors, respectively, and neither the
Administrative Agent nor any Lender shall have any fiduciary obligation toward
any Credit Party with respect to any such documents or the transactions
contemplated thereby.


Section 11.8. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
and by facsimile or other electronic signature, each of which counterparts when
so executed and delivered shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement.


Section 11.9. Binding Effect; Borrower’s Assignment. This Agreement shall become
effective when it shall have been executed by the Borrower, the Administrative
Agent and each Lender and thereafter shall be binding upon and inure to the
benefit of the Borrower, the Administrative Agent and each of the Lenders and
their respective successors and permitted assigns, except that the Borrower
shall not have the right to assign its rights hereunder or any interest herein
without the prior written consent of the Administrative Agent and all of the
Lenders.


Section 11.10. Lender Assignments.

92

--------------------------------------------------------------------------------




(a)    Assignments of Commitments. Each Lender shall have the right at any time
or times to assign to an Eligible Transferee (other than to a Defaulting
Lender), without recourse, all or a percentage of all of the following: (i) such
Lender’s Commitment, (ii) all Loans made by that Lender, (iii) such Lender’s
Notes, and (iv) such Lender’s interest in any Letter of Credit or Swing Loan,
and any participation purchased pursuant to Section 2.2(b) or (c) or Section 9.5
hereof.


(b)    Prior Consent. No assignment may be consummated pursuant to this Section
11.10 without the prior written consent of the Borrower and the Administrative
Agent (other than an assignment by any Lender to any affiliate of such Lender
which affiliate is an Eligible Transferee and either wholly-owned by a Lender or
is wholly-owned by a Person that wholly owns, either directly or indirectly,
such Lender, or to another Lender), which consent of the Borrower and the
Administrative Agent shall not be unreasonably withheld; provided that (i) the
consent of the Borrower shall not be required if, at the time of the proposed
assignment, any Default or Event of Default shall then exist and (ii) the
Borrower shall be deemed to have granted its consent unless the Borrower has
expressly objected to such assignment within three Business Days after notice
thereof. Anything herein to the contrary notwithstanding, any Lender may at any
time make a collateral assignment of all or any portion of its rights under the
Loan Documents to a Federal Reserve Bank, and no such assignment shall release
such assigning Lender from its obligations hereunder.


(c)    Minimum Amount. Each such assignment shall be in a minimum amount of the
lesser of Five Million Dollars ($5,000,000) of the assignor’s Commitment and
interest herein, or the entire amount of the assignor’s Commitment and interest
herein.


(d)    Assignment Fee. Unless the assignment shall be to an affiliate of the
assignor or the assignment shall be due to merger of the assignor or for
regulatory purposes, either the assignor or the assignee shall remit to the
Administrative Agent, for its own account, an administrative fee of Three
Thousand Five Hundred Dollars ($3,500).


(e)    Assignment Agreement. Unless the assignment shall be due to merger of the
assignor or a collateral assignment for regulatory purposes, the assignor shall
(i) cause the assignee to execute and deliver to the Borrower and the
Administrative Agent an Assignment Agreement, and (ii) execute and deliver, or
cause the assignee to execute and deliver, as the case may be, to the
Administrative Agent such additional amendments, assurances and other writings
as the Administrative Agent may reasonably require.


(f)    Non-U.S. Assignee. If the assignment is to be made to an assignee that is
organized under the laws of any jurisdiction other than the United States or any
state thereof, the assignor Lender shall cause such assignee, at least five
Business Days prior to the effective date of such assignment, (i) to represent
to the assignor Lender (for the benefit of the assignor Lender, the
Administrative Agent and the Borrower) that under applicable law and treaties no
taxes will be required to be withheld by the Administrative Agent, the Borrower
or the assignor with respect to any payments to be made to such assignee in
respect of the Loans hereunder, (ii) to furnish to the assignor Lender (and, in
the case of any assignee registered in the Register (as

93

--------------------------------------------------------------------------------




defined below), the Administrative Agent and the Borrower) either U.S. Internal
Revenue Service Form W‑8ECI, Form W-8IMY, Form W‑8BEN, or Form W-8BEN-E, as
applicable (wherein such assignee claims entitlement to complete exemption from
U.S. federal withholding tax on all payments hereunder), and (iii) to agree (for
the benefit of the assignor, the Administrative Agent and the Borrower) to
provide to the assignor Lender (and, in the case of any assignee registered in
the Register, to the Administrative Agent and the Borrower) a new Form W‑8ECI,
Form W-8IMY, Form W‑8BEN, or Form W-8BEN-E, as applicable, upon the expiration
or obsolescence of any previously delivered form and comparable statements in
accordance with applicable U.S. laws and regulations and amendments duly
executed and completed by such assignee, and to comply from time to time with
all applicable U.S. laws and regulations with regard to such withholding tax
exemption.


(g)    Deliveries by Borrower. Upon satisfaction of all applicable requirements
specified in subsections (a) through (f) above, the Borrower shall execute and
deliver (i) to the Administrative Agent, the assignor and the assignee, any
consent or release (of all or a portion of the obligations of the assignor)
required to be delivered by the Borrower in connection with the Assignment
Agreement, and (ii) to the assignee, if requested, and the assignor, if
applicable, an appropriate Note or Notes. After delivery of the new Note or
Notes, the assignor’s Note or Notes, if any, being replaced shall be returned to
the Borrower marked “replaced”.


(h)    Effect of Assignment. Upon satisfaction of all applicable requirements
set forth in subsections (a) through (g) above, and any other condition
contained in this Section 11.10, (i) the assignee shall become and thereafter be
deemed to be a “Lender” for the purposes of this Agreement, (ii) the assignor
shall be released from its obligations hereunder to the extent that its interest
has been assigned, (iii) in the event that the assignor’s entire interest has
been assigned, the assignor shall cease to be and thereafter shall no longer be
deemed to be a “Lender” and (iv) the signature pages hereto and Schedule 1
hereto shall be automatically amended, without further action, to reflect the
result of any such assignment.


(i)    Administrative Agent to Maintain Register. Administrative Agent shall
maintain at the address for notices referred to in Section 11.4 hereof a copy of
each Assignment Agreement delivered to it and a register (the “Register”) for
the recordation of the names and addresses of the Lenders and the Commitment of,
and principal amount of the Loans owing to, each Lender from time to time. The
entries in the Register shall be conclusive, in the absence of manifest error,
and the Borrower, the Administrative Agent and the Lenders may treat each Person
whose name is recorded in the Register as the owner of the Loan recorded therein
for all purposes of this Agreement. The Register shall be available for
inspection by the Borrower or any Lender at any reasonable time and from time to
time upon reasonable prior notice.


Section 11.11. Sale of Participations. Any Lender may, in the ordinary course of
its commercial banking business and in accordance with applicable law, at any
time sell participations to one or more Eligible Transferees (each a
“Participant”) in all or a portion of its rights or obligations under this
Agreement and the other Loan Documents (including, without limitation, all or a
portion of the Commitment and the Loans and participations owing to it and the
Note, if any, held by it); provided that:

94

--------------------------------------------------------------------------------




(a)    any such Lender’s obligations under this Agreement and the other Loan
Documents shall remain unchanged;


(b)    such Lender shall remain solely responsible to the other parties hereto
for the performance of such obligations;


(c)    the parties hereto shall continue to deal solely and directly with such
Lender in connection with such Lender’s rights and obligations under this
Agreement and each of the other Loan Documents;


(d)    such Participant shall be bound by the provisions of Section 9.5 hereof,
and the Lender selling such participation shall obtain from such Participant a
written confirmation of its agreement to be so bound; and


(e)    no Participant (unless such Participant is itself a Lender) shall be
entitled to require such Lender to take or refrain from taking action under this
Agreement or under any other Loan Document, except that such Lender may agree
with such Participant that such Lender will not, without such Participant’s
consent, take action of the type described as follows:


(i)    increase the portion of the participation amount of any Participant over
the amount thereof then in effect, or extend the Commitment Period, without the
written consent of each Participant affected thereby; or


(ii)    reduce the principal amount of or extend the time for any payment of
principal of any Loan, or reduce the rate of interest or extend the time for
payment of interest on any Loan, or reduce the commitment fee, without the
written consent of each Participant affected thereby.


The Borrower agrees that any Lender that sells participations pursuant to this
Section 11.11 shall still be entitled to the benefits of Article III hereof,
notwithstanding any such transfer; provided that the obligations of the Borrower
shall not increase as a result of such transfer and the Borrower shall have no
obligation to any Participant.


Section 11.12. Replacement of Affected Lenders. Each Lender agrees that, during
the time in which any Lender is an Affected Lender, the Administrative Agent
shall have the right (and the Administrative Agent shall, if requested by the
Borrower), at the sole expense of the Borrower, upon notice to such Affected
Lender and the Borrower, to require that such Affected Lender assign and
delegate, without recourse (in accordance with the restrictions contained in
Section 11.10 hereof), all of its interests, rights and obligations under this
Agreement to an Eligible Transferee, approved by the Borrower (unless an Event
of Default shall exist) and the Administrative Agent, that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that such Affected Lender shall have received payment of
an amount equal to the outstanding principal of its Loans, accrued interest
thereon, accrued fees and all other amounts payable to it hereunder (recognizing
that any Affected Lender may have given up its rights under this Agreement to
receive payment of fees and other amounts pursuant to Section 2.6(e) and (f)
hereof), from such Eligible Transferee (to

95

--------------------------------------------------------------------------------




the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts, including any breakage compensation
under Article III hereof).


Section 11.13. Patriot Act Notice. Each Lender, and the Administrative Agent
(for itself and not on behalf of any other party), hereby notifies the Credit
Parties that, pursuant to the requirements of the Patriot Act, such Lender and
the Administrative Agent are required to obtain, verify and record information
that identifies the Credit Parties, which information includes the name and
address of each of the Credit Parties and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Credit
Parties in accordance with the Patriot Act. The Borrower shall provide, to the
extent commercially reasonable, such information and take such actions as are
reasonably requested by the Administrative Agent or a Lender in order to assist
the Administrative Agent or such Lender in maintaining compliance with the
Patriot Act.


Section 11.14. Severability of Provisions; Captions; Attachments. Any provision
of this Agreement that shall be prohibited or unenforceable in any jurisdiction
shall, as to such jurisdiction, be ineffective to the extent of such prohibition
or unenforceability without invalidating the remaining provisions hereof or
affecting the validity or enforceability of such provision in any other
jurisdiction. The several captions to sections and subsections herein are
inserted for convenience only and shall be ignored in interpreting the
provisions of this Agreement. Each schedule or exhibit attached to this
Agreement shall be incorporated herein and shall be deemed to be a part hereof.


Section 11.15. Investment Purpose. Each of the Lenders represents and warrants
to the Borrower that such Lender is entering into this Agreement with the
present intention of acquiring any Note issued pursuant hereto (or, if there is
no Note, the interest as reflected on the books and records of the
Administrative Agent) for investment purposes only and not for the purpose of
distribution or resale, it being understood, however, that each Lender shall at
all times retain full control over the disposition of its assets.


Section 11.16. Entire Agreement. This Agreement, any Note and any other Loan
Document or other agreement, document or instrument attached hereto or executed
on or as of the Closing Date integrate all of the terms and conditions mentioned
herein or incidental hereto and supersede all oral representations and
negotiations and prior writings with respect to the subject matter hereof
(except with respect to any provisions of the Administrative Agent Fee Letter,
the Fee Letter or the Mandate Letter that by their terms survive the termination
of such agreements, in each case, which shall remain in full force and effect
after the Closing Date).


Section 11.17. Limitations on Liability of the Issuing Lender. The Borrower
assumes all risks of the acts or omissions of any beneficiary or transferee of
any Letter of Credit with respect to its use of such Letters of Credit. Neither
the Issuing Lender nor any of its officers or directors shall be liable or
responsible for (a) the use that may be made of any Letter of Credit or any acts
or omissions of any beneficiary or transferee in connection therewith; (b) the
validity, sufficiency or genuineness of documents, or of any endorsement
thereon, even if such documents should prove to be in any or all respects
invalid, insufficient, fraudulent or forged; (c) payment by the Issuing Lender
against presentation of documents that do not comply with the terms of a Letter

96

--------------------------------------------------------------------------------




of Credit, including failure of any documents to bear any reference or adequate
reference to such Letter of Credit; or (d) any other circumstances whatsoever in
making or failing to make payment under any Letter of Credit, except that the
account party on such Letter of Credit shall have a claim against the Issuing
Lender, and the Issuing Lender shall be liable to such account party, to the
extent of any direct, but not consequential, damages suffered by such account
party that such account party proves were caused by (i) the Issuing Lender’s
willful misconduct or gross negligence (as determined by a final judgment of a
court of competent jurisdiction) in determining whether documents presented
under a Letter of Credit comply with the terms of such Letter of Credit, or (ii)
the Issuing Lender’s willful failure to make lawful payment under any Letter of
Credit after the presentation to it of documentation strictly complying with the
terms and conditions of such Letter of Credit. In furtherance and not in
limitation of the foregoing, the Issuing Lender may accept documents that appear
on their face to be in order, without responsibility for further investigation.


Section 11.18. General Limitation of Liability. No claim may be made by any
Credit Party or any other Person against any Company, the Administrative Agent,
the Issuing Lender, or any other Lender or the affiliates, directors, officers,
employees, attorneys or agents of any of them for any damages other than actual
compensatory damages in respect of any claim for breach of contract or any other
theory of liability arising out of or related to the transactions contemplated
by this Agreement or any of the other Loan Documents, or any act, omission or
event occurring in connection therewith; and the Borrower, each Lender, the
Administrative Agent and the Issuing Lender hereby, to the fullest extent
permitted under applicable law, waive, release and agree not to sue or
counterclaim upon any such claim for any special, indirect, consequential or
punitive damages, whether or not accrued and whether or not known or suspected
to exist in their favor and regardless of whether any Company, any Lender,
Issuing Lender, or the Administrative Agent has been advised of the likelihood
of such loss of damage.


Section 11.19. No Duty. All attorneys, accountants, appraisers, consultants and
other professional persons (including the firms or other entities on behalf of
which any such Person may act) retained by the Administrative Agent or any
Lender with respect to the transactions contemplated by the Loan Documents shall
have the right to act exclusively in the interest of the Administrative Agent or
such Lender, as the case may be, and shall have no duty of disclosure, duty of
loyalty, duty of care, or other duty or obligation of any type or nature
whatsoever to the Borrower, any other Companies, or any other Person, with
respect to any matters within the scope of such representation or related to
their activities in connection with such representation. The Borrower agrees, on
behalf of itself and its Subsidiaries, not to assert any claim or counterclaim
against any such persons with regard to such matters, all such claims and
counterclaims, now existing or hereafter arising, whether known or unknown,
foreseen or unforeseeable, being hereby waived, released and forever discharged.


Section 11.20. Legal Representation of Parties. The Loan Documents were
negotiated by the parties with the benefit of legal representation and any rule
of construction or interpretation otherwise requiring this Agreement or any
other Loan Document to be construed or interpreted against any party shall not
apply to any construction or interpretation hereof or thereof.

97

--------------------------------------------------------------------------------






Section 11.21. Governing Law; Submission to Jurisdiction.


(a)    Governing Law. This Agreement, each of the Notes and any other Related
Writing shall be governed by and construed in accordance with the laws of the
State of New York and the respective rights and obligations of the Borrower, the
Administrative Agent, and the Lenders shall be governed by New York law.


(b)    Submission to Jurisdiction. The Borrower hereby irrevocably submits to
the non‑exclusive jurisdiction of any New York state or federal court sitting in
New York County, New York, over any action or proceeding arising out of or
relating to this Agreement, the Obligations or any other Related Writing, and
the Borrower hereby irrevocably agrees that all claims in respect of such action
or proceeding may be heard and determined in such New York state or federal
court. The Borrower, on behalf of itself and its Subsidiaries, hereby
irrevocably waives, to the fullest extent permitted by law, any objection it may
now or hereafter have to the laying of venue in any action or proceeding in any
such court as well as any right it may now or hereafter have to remove such
action or proceeding, once commenced, to another court on the grounds of FORUM
NON CONVENIENS or otherwise. The Borrower agrees that a final, non-appealable
judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.


[Remainder of page left intentionally blank]








    















98

--------------------------------------------------------------------------------










JURY TRIAL WAIVER. TO THE EXTENT PERMITTED BY LAW, THE BORROWER, THE
ADMINISTRATIVE AGENT AND EACH LENDER WAIVE ANY RIGHT TO HAVE A JURY PARTICIPATE
IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS, OR ANY THEREOF, ARISING
OUT OF, IN CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP
ESTABLISHED AMONG THEM IN CONNECTION WITH THIS AGREEMENT OR ANY NOTE OR OTHER
INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR DELIVERED IN CONNECTION HEREWITH
OR THE TRANSACTIONS RELATED THERETO.


IN WITNESS WHEREOF, the parties have executed and delivered this Credit and
Security Agreement as of the date first set forth above.


Address: 9800 59th Avenue North
                Minneapolis, Minnesota 55442
Attention: Chief Accounting Officer & General Counsel
SELECT COMFORT CORPORATION


By:  /s/ Robert Poirier
Robert Poirier
Vice President and Chief Accounting Officer


Signature Page 1 of 3 to
Credit and Security Agreement

--------------------------------------------------------------------------------






Address:    127 Public Square
Cleveland, Ohio 44114
Attention: Institutional Bank
KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent, the Swing Line
   Lender, an Issuing Lender and as a Lender


By: /s/ Marianne T. Meil
Marianne T. Meil
Senior Vice President




Signature Page 2 of 3 to
Credit and Security Agreement

--------------------------------------------------------------------------------






Address:    50 South Sixth Street
Suite 1000
Minneapolis, Minnesota 55402
Attention: Wesley Anderson
BMO HARRIS BANK, N.A.


By: /s/ Wesley M. Anderson
Wesley M. Anderson
Senior Vice President




Signature Page 3 of 3 to
Credit and Security Agreement

--------------------------------------------------------------------------------




SCHEDULE 1


COMMITMENTS OF LENDERS


LENDERS
REVOLVING CREDIT
COMMITMENT
PERCENTAGE
REVOLVING
CREDIT
COMMITMENT
AMOUNT
MAXIMUM AMOUNT
KeyBank National Association
50%
$50,000,000
$50,000,000
BMO Harris Bank, N.A.
50%
$50,000,000
$50,000,000
Total Commitment Amount
100%
$50,000,000
$100,000,000




S-1

--------------------------------------------------------------------------------




SCHEDULE 2


GUARANTORS OF PAYMENT


Select Comfort Retail Corporation, a Minnesota corporation
Select Comfort Canada Holding Inc., a Minnesota corporation
Select Comfort SC Corporation, a Minnesota corporation







S-2

--------------------------------------------------------------------------------




SCHEDULE 3


PLEDGED SECURITIES


Pledgor
Name of Subsidiary
Jurisdiction of Subsidiary
Shares Outstanding
Shares Pledged
Certificate Number of Pledged Shares
Ownership Percentage of Pledgor
Select Comfort Corporation
Select Comfort Retail Corporation
Minnesota
100,000
100,000
3
100%
Select Comfort Corporation
Select Comfort Canada Holding Inc.
Minnesota
1,000
1,000
3
100%
Select Comfort Corporation
Select Comfort SC Corporation (f/k/a selectcomfort.com corporation)
Minnesota
1,000
1,000
3
100%
Select Comfort Canada Holding Inc.
Select Comfort COSC Canada ULC
Alberta, Canada
100
65
C-4
100%
Select Comfort Corporation
Select Comfort Limited
United Kingdom
100
65
4
100%




S-3

--------------------------------------------------------------------------------








SCHEDULE 4


MORTGAGED REAL PROPERTY


Select Comfort Corporation
Real property in the City of Plymouth, County of Hennepin, State of Minnesota
(Parcel Identification No. 01-118-22-13-0010).



S-4

--------------------------------------------------------------------------------




SCHEDULE 5.3
QUARTERLY REPORTING PERIODS
2015
Quarter 1 ends:    April 4, 2015
Quarter 2 ends:    July 4, 2015
Quarter 3 ends:    October 3, 2015
Quarter 4 ends:    January 2, 2016
2016
Quarter 1 ends:    April 2, 2016
Quarter 2 ends:    July 2, 2016
Quarter 3 ends:    October 1, 2016
Quarter 4 ends:    December 31, 2016
2017
Quarter 1 ends:    April 1, 2017
Quarter 2 ends:    July 1, 2017
Quarter 3 ends:    September 30, 2017
Quarter 4 ends:    December 30, 2017
2018
Quarter 1 ends:    March 31, 2018
Quarter 2 ends:    June 30, 2018
Quarter 3 ends:    September 29, 2018
Quarter 4 ends:    December 29, 2018
2019
Quarter 1 ends:    March 30, 2019
Quarter 2 ends:    June 29, 2019
Quarter 3 ends:    September 28, 2019
Quarter 4 ends:    December 28, 2019
2020
Quarter 1 ends:    March 28, 2020
Quarter 2 ends:    June 27, 2020
Quarter 3 ends:    September 26, 2020
Quarter 4 ends:    January 2, 2021






--------------------------------------------------------------------------------




SCHEDULE 5.8
INDEBTEDNESS
None.






--------------------------------------------------------------------------------




SCHEDULE 5.9
LIENS
1.
Filings against the Borrower in the office of the Minnesota Secretary of State
covering specific items of equipment and related specific property subject to
customary equipment lease transactions, in favor of the following secured
parties:

a.    Dell Financial Services L.P. (5/07/07) (#200716682095)
b.    Crown Credit Company (12/08/08) (#200814115696)
c.    Hiblow USA Inc. (2/06/09) (#200914877111)
d.    RBS Asset Finance, Inc. (12/29/10) (#201022601763)
e.    RBS Asset Finance, Inc. (2/8/11) (#201123075072)
f.    Bank of the West (5/9/12) (#201228249951)
g.    Flex Financing (2/5/15) (#810063801141)
2.
Other filings against the Borrower in the office of the Minnesota Secretary of
State as listed below:

a.
GE Money Bank (n/k/a Synchrony Bank) (1/10/06) (#200610129999): Certain property
that arises under or in connection with the private label revolving consumer
credit program made available to qualified consumer customers of the Borrower by
GE Money Bank for the financing of purchases of products and services from the
Borrower in the US. Such property includes goods purchased by customers of the
Borrower that are financed by GE Money Bank but returned by such customers to
the Borrower for which the Borrower has not repaid the cost of such goods to GE
Money Bank.

3.
Filings against Select Comfort Retail Corporation in the office of the Minnesota
Secretary of State as listed below:

a.
GE Money Bank (1/10/06) (n/k/a Synchrony Bank)(#200610129937): Certain property
that arises under or in connection with the private label revolving consumer
credit program made available to qualified consumer customers of Select Comfort
Retail Corporation by GE Money Bank for the financing of purchases of products
and services from Select Comfort Retail Corporation in the US. Such property
includes goods purchased by customers of Select Comfort Retail Corporation that
are financed by GE Money Bank but returned by such customers to Select Comfort
Retail Corporation for which Select Comfort Retail Corporation has not repaid
the cost of such goods to GE Money Bank.

b.
The following filings covering specific equipment and related properties:





--------------------------------------------------------------------------------






i.
Gelco Corporation dba GE Fleet Services (4/2/14) (#201436078568)

ii.
Gelco Corporation dba GE Fleet Services (4/30/14) (#201436419789)

iii.
Gelco Corporation dba GE Fleet Services (5/15/14) (#201436610556)

iv.
Gelco Corporation dba GE Fleet Services (5/29/14) (#201436771196)

v.
Gelco Corporation dba GE Fleet Services (6/18/14) (#201436995675)

vi.
Gelco Corporation dba GE Fleet Services (6/25/14) (#201437069459)

vii.
Gelco Corporation dba GE Fleet Services (7/9/14) (#201437204442)

4.
Filings against Select Comfort SC Corporation in the office of the Minnesota
Secretary of State as listed below:

a.
IHFC Properties, LLC – a filing covering installations, goods, furniture and
fixtures and other property at a specified location in High Point, NC (9/23/13)
(#2013338896538)

b.
Raymond Leasing Corporation – a filing covering specific material handling
equipment and associated accessories (6/3/15) (#828636901659)







--------------------------------------------------------------------------------




SCHEDULE 6.1
CORPORATE EXISTENCE; SUBSIDIARIES; FOREIGN QUALIFICATION
Jurisdiction of Organization or Formation
Select Comfort Corporation – Minnesota
Other Companies – see Schedule 3
States where Qualified as a Foreign Corporation
 
 
Select
Select
Select
 
 
Select
Comfort
Comfort
Comfort
 
 
Comfort
Retail
SC
Canada
 
State
Corporation
Corporation
Corporation
Holding Inc
State
 
 
 
 
 
 
Alabama
 
X
 
 
AL
Alaska
 
X
 
 
AK
Arizona
 
X
 
 
AZ
Arkansas
 
X
 
 
AR
California
 
X
 
 
CA
Colorado
 
X
 
 
CO
Connecticut
 
X
 
 
CT
Delaware
 
X
 
 
DE
District of Columbia
 
X
 
 
DC
Florida
 
X
 
 
FL
Georgia
 
X
 
 
GA
Hawaii
 
X
 
 
HI
Idaho
 
X
 
 
ID
Illinois
 
X
 
 
IL
Indiana
 
X
 
 
IN
Iowa
 
X
 
 
IA
Kansas
 
X
 
 
KS
Kentucky
 
X
 
 
KY
Louisiana
 
X
 
 
LA
Maine
 
X
 
 
ME
Maryland
 
X
 
 
MD
Massachusetts
 
X
 
 
MA
Michigan
 
X
 
 
MI
Minnesota
N/A
N/A
N/A
N/A
MN
Mississippi
 
X
 
 
MS
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




 
 
Select
Select
Select
 
 
Select
Comfort
Comfort
Comfort
 
 
Comfort
Retail
SC
Canada
 
State
Corporation
Corporation
Corporation
Holding Inc
State
Missouri
 
X
 
 
MO
Montana
 
X
 
 
MT
Nebraska
 
X
 
 
NE
Nevada
 
X
 
 
NV
New Hampshire
 
X
 
 
NH
New Jersey
 
X
 
 
NJ
New Mexico
 
X
 
 
NM
New York
 
X
 
 
NY
North Carolina
 
X
X
 
NC
North Dakota
 
X
 
 
ND
Ohio
 
X
 
 
OH
Oklahoma
 
X
 
 
OK
Oregon
 
X
 
 
OR
Pennsylvania
 
X
 
 
PA
Rhode Island
 
X
 
 
RI
South Carolina
X
X
X
X
SC
South Dakota
 
X
 
 
SD
Tennessee
 
X
 
 
TN
Texas
 
X
 
 
TX
Utah
X
X
 
 
UT
Vermont
 
X
 
 
VT
Virginia
 
X
 
 
VA
Washington
 
X
 
 
WA
West Virginia
 
X
 
 
WV
Wisconsin
 
X
 
 
WI
Wyoming
 
X
 
 
WY
 
 
 
 
 
 

Federal Tax Identification Numbers (for Foreign Subsidiaries, Tax ID number of
jurisdiction of organization unless otherwise provided)
Select Comfort Corporation – 41-1597886
Select Comfort Retail Corporation – 41-1749757
Select Comfort Canada Holding Inc.- 41-1894273
Select Comfort SC Corporation – 41-1935901




--------------------------------------------------------------------------------




Select Comfort COSC Canada ULC – 85147 5525 RC 0002
Select Comfort Limited – 45-2474475 (FEIN)
Subsidiaries
See Schedule 3. Select Comfort Limited is a Dormant Subsidiary
Chief Executive Offices and Principal Places of Business
See Schedule 6.9 for the Chief Executive Offices of each Company, and such
locations are also the Principal Place of Business for such Company.






--------------------------------------------------------------------------------




SCHEDULE 6.5
REAL ESTATE OWNED BY THE COMPANIES
Select Comfort Corporation owns:
Real property in the City of Plymouth, County of Hennepin, State of Minnesota
(Parcel Identification No. 01-118-22-13-0010), described as follows:
Parcel 1: lot 3, Block 1, Bass Creek Business Park 4th Addition, Hennepin
County, Minnesota (Torrens property: Certificate of Title No. 1206704).
Parcel 2: Non-exclusive water-main easement set forth in Grant of Easement,
dated October 28, 1999, filed November 10, 1999, as Document Number 3224063,
Office of Registrar of Titles, Hennepin County, Minnesota, over and across that
portion of that part of Lot 2, Block 1, Bass Creek Business Park 3rd Addition
described as follows: Lot 2, Block 1, Bass Creek Business Part 3rd Addition,
except that part of the North 330 feet thereof lying West of a line drawn at
right angles to the North line of said Block 1 from a point thereon distant 1320
feet along said line from the Northwest corner of the Northeast Quarter of
Section 1, Township 118, Range 22.
Parcel 3: Non-exclusive water-main easement set forth in Grant of Easement,
dated October 29, 1999, filed November 10, 1999, as Document Number 3224062,
Office of Registrar of Titles, Hennepin County, Minnesota, over and across a
portion of that part of Lot 1, Block 3, Bass Creek Business Park Addition
described as follows: That part of Lot 1, Block 3, Bass Creek Business Park
Addition, embraced within the Northeast quarter of Section 1, Township 118,
Range 22, Hennepin county, Minnesota.
Parcel 4: Non-exclusive appurtenant easements set forth in the Declaration of
Private Water Easement dated September 30, 1998, filed October 21, 1998, as
Document Number 3078700, as amended by Amendment to Declaration of Private Water
Easement dated November 2, 1999, filed November 10, 1999, as Document Number
3224061, Office of Registrar of Titles, Hennepin County, Minnesota, over and
across a portion of Lot 4, Block 1, Bass Creek Business Park 4th Addition,
Hennepin County, Minnesota.






--------------------------------------------------------------------------------










SCHEDULE 6.9
LOCATIONS
1.    Chief Executive Office of Borrower and each Domestic Subsidiary as of
Closing Date:
9800 59th Avenue North
Minneapolis, MN 55442
2.
Chief Executive Office of each Foreign Subsidiary

a.
Select Comfort COSC Canada ULC – 3400, 350 7th Ave SW, Calgary AB T29 3N9

b.    Select Comfort Limited – 100 New Bridge Street, London, England EC4 6JA
3.
Locations of Accounts, Inventory and Equipment of Borrower and each Domestic
Subsidiary as of Closing Date (all locations are leased):

See attached, and paragraph 5 below.
In addition, the Credit Parties may from time to time have Inventory at
locations on a short term or temporary basis in connection with trade shows or
special events.
4.
Location of Accounts, Inventory and Equipment of Foreign Subsidiaries: see
paragraph 2 above.

5.
As requested under Section 5.19(i), following are locations, as of the Closing
Date, at which is located Inventory and Equipment (excluding leasehold
improvements) of the Credit Parties reasonably expected to have an aggregate
value in excess of $250,000:





Name of Bailee, Warehouseman, Processor or Consignee
Location of Inventory and Goods
The Plastics Group
2101 Cedar Street
Freemont, OH 43420
RP Sweeney Warehouses
601 North Stone Street
Freemont, OH 43420
Archway Marketing
19850 S Diamond Lake Road
Rogers, MN 55374
Carpenter Company
P.O. Box 160446
Clearfield, UT 84016
Carpenter Company
2009 Keisler Dairy Rd
Conover, NC 28613
Creation Technologies
3939 North Fraser Way
Burnaby BC V5J 5J2
Canada





--------------------------------------------------------------------------------




Name of Bailee, Warehouseman, Processor or Consignee
Location of Inventory and Goods
Leggett & Platt
446 Delaplain Rd. Georgetown, KY 40324
Leggett & Platt
Calle Enrico Fermi # 351
Parque Ind. Rio Bravo
Ciudad Juarez, Chihuahua, Mexico C.P. 32550
Leggett & Platt
12273 Gateway West
El Paso, TX 79936
Benchmark Electronics
Circuito de la Productividad No. 132-A
Parque Industrial Guadalajara
El Salto, Jalisco 45690
Mexico
E & O Tools and Plastics, Inc.
19178 Industrial Blvd NW
Elk River, MN 55330
 
Name of Landlord


 
(Select Comfort – SC Plant)
Truluck Industries, Inc.
1014 St. Andrews Blvd.
Charleston, SC 29407
630 Western Lane
Irmo, SC 29063
(Select Comfort – SLC Plant)
CLPF – SLIC 8, L.P.
c/o Clarion Partners
1717 McKinney Avenue, Suite 1900
Dallas, TX 75202
675 N Wright Brothers Drive
Salt Lake City, UT 84116
(Select Comfort - Facility)
GLP US Management LLC
Two North Riverside Plaza
Suite 2350
Chicago, IL 60606
6105 Trenton Ln N
Plymouth, MN 55442
(Select Comfort -Comfortaire)
Orders Realty Co., Inc.
P.O. Box 8127
Greenville, SC 29604
103 Shaw Street
Greenville, SC 29609
(Select Comfort – Corporate Office)
Aegon USA Realty Advisors, LLC
4333 Edgewood Rd. NE
Cedar Rapids, IA 52499-5553
9800 59th Avenue North
Plymouth, MN 55442







--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1003
Ridgedale Center
12503 Wayzata Blvd.
 
Minnetonka
MN
55305
1004
Mall of America
256 South Avenue
Space S256
Bloomington
MN
55425
1005
Burnsville Center
1178 Burnsville Center
Space 1073
Burnsville
MN
55306
1007
Fox River Mall
4301 W. Wisconsin Avenue
Space 400
Appleton
WI
54915
1014
Mall St. Matthews
5000 Shelbyville Road
Space 1770
Louisville
KY
40207
1015
Westroads Mall
10000 California
Space 2431
Omaha
NE
68114
1016
Town Center at Cobb
400 Ernest W. Barrett Pkwy
Suite N10
Kennesaw
GA
30144
1019
North Point Mall
1206 Northpoint Circle
 
Alpharetta
GA
30022
1020
Towson Town Center
825 Dulaney Valley Road
Space 3350
Towson
MD
21204
1021
The Mall in Columbia
10300 Little Patuxent Parkway
 
Columbia
MD
21044
1028
Freehold Raceway Mall
3710 Route 9
Suite B104
Freehold
NJ
07728
1031
Arrowhead Towne Center
7700-1155 W. Arrowhead Town Center
 
Glendale
AZ
85308
1032
Paradise Valley Mall
4550-226 E. Cactus Road
 
Phoenix
AZ
85032
1036
Stoneridge
1044 Stoneridge Mall
 
Pleasanton
CA
94588
1038
Westfield Carlsbad
2525 El Camino Real
Suite #231A
Carlsbad
CA
92008
1049
Holyoke Mall
50 Holyoke Street
Space 204
Holyoke
MA
01040
1051
Clackamas Town Center
12000 SE 82nd Ave
E103
Portland
OR
97266
1052
Eastview Mall
418 Eastview Mall
Suite 131A
Victor
NY
14564
1055
Bellevue Square
1014 Bellevue Square
 
Bellevue
WA
98004
1059
The Woodlands Mall
1201 Lake Woodlands Drive
Space 2096
Woodlands
TX
77380
1060
Vista Ridge Mall
2401 S. Stemmons Freeway
Suite 2218
Lewisville
TX
75067
1061
Collin Creek Mall
811 N. Central Expressway
 
Plano
TX
75075
1063
The Parks at Arlington
3811 S. Cooper
Suite 2052
Arlington
TX
76015
1065
Westfield Brandon
418 Brandon Town Center Drive
 
Brandon
FL
33511
1068
Altamonte Mall
451 E. Altamonte Drive
 
Altamonte Springs
FL
32701
1071
Coastland Center
1954 N. Tamiami Trail
Suite M3
Naples
FL
34102





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1100
The Oaks Mall CA
196 W Hillcrest Dr
Suite E235
Thousand Oaks
CA
91360
1101
Vintage Faire Mall
3401 Dale Road
Suite N16
Modesto
CA
95356
1102
Westfield North County
200 E. Via Rancho Parkway
Suite 113
Escondido
CA
92025
1106
Smith Haven Mall
365 Smith Haven
Suite A06B
Lake Grove
NY
11755
1107
Hamilton Place
2100 Hamilton Place Blvd.
#211
Chattanooga
TN
37421
1110
Kitsap Mall
10315 Silverdale Way
Space H-03
Silverdale
WA
98383
1112
Valley West Mall
1551 Valley W. Drive
Suite 165
Des Moines
IA
50266
1113
Emerald Square
999 S. Washington Street
Space 101
Attleboro
MA
02760
1114
Pheasant Lane
310 Daniel Webster Highway
 
South Nashua
NH
03060
1115
Rockaway Townsquare
Route 80 & Mt. Hope Ave.
Room 1065
Rockaway
NJ
07866
1118
Cary Towne Center
1105 Walnut Street
Space
Cary
NC
27511
1121
Riverchase Galleria
3000 Riverchase Galleria
Space 275
Birmingham
AL
35244
1125
Hanes Mall
3320 Silas Creek Pkwy
Suite BU-652
Winston/Salem
NC
27103
1126
Westfield Southcenter
436 Southcenter Mall
 
Tukwila
WA
98188
1130
Woodfield Mall
L-117 Woodfield Mall
 
Chicago
IL
60173
1132
Lakeside Mall
14600 Lakeside Circle
 
Sterling Heights
MI
48313
1134
Sunvalley Mall
377 SunValley Mall
 
Concord
CA
94520
1135
Cottonwood Mall
10000 Coors Boulevard NW
 
Albuquerque
NM
87114
1138
Laurel Park Place
37700 W. Six Mile Road
 
Livonia
MI
48152
1139
Solomon Pond Mall
601 Donald Lynch Blvd,
Suite 5441
Marlborough
MA
01752
1144
Meridian Mall
1982 West Grand River Ave.
 
Okemos
MI
48864
1145
Park Meadows Mall
8505 Park Meadow Center Drive
 
Littleton
CO
80124
1148
Maine Mall
230 Maine Mall Road
 
South Portland
ME
04106
1154
Westfield Southlake
1981 Southlake Mall
 
Merrillville
IN
46410
1156
SouthPark Mall
164 SouthPark Center
 
Strongsville
OH
44136
1160
King of Prussia
690 West Dekalb Pike
Suite 2042
King of Prussia
PA
19406
1161
Oxford Valley Mall
2300 E. Lincoln Highway
Suite 258
Langhorne
PA
19047





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1162
Town East Mall
2130 Town East Mall
 
Mesquite
TX
75150
1166
The Crossroads
6650 Westnedge
Suite 206
Portage
MI
49024
1167
Penn Square
1901 NW Expressway
Suite 2059A
Oklahoma City
OK
73118
1168
West Towne Mall
100 W. Towne Mall
 
Madison
WI
53719
1169
Columbia Mall
2300 Bernadette Drive
Suite 436
Columbia
MO
65203
1171
White Oaks Mall
2501 W. Wabash Ave.
 
Springfield
IL
62704
1172
Wolfchase Galleria
2760 N Germantown Dr
Room 1590
Memphis
TN
38133
1177
Barton Creek Square
2901 S. Capital of Texas Highway
 
Austin
TX
78746
1179
Fair Oaks Mall
11750 Fair Oak Malls
Ste M140
Fairfax
VA
22033
1183
Kenwood Towne Center
7875 Montgomery Road
Space L113
Cincinnati
OH
45236
1188
Fayette Mall
3401 Nicholasville Road
Suite I-940
Lexington
KY
40503
1189
Genesee Valley Center
G-4378 Miller Road
 
Flint
MI
48507
1190
Mall of New Hampshire
1500 S. Willow Street
Space N141A
Manchester
NH
03103
1192
Deptford Mall
1750 Deptford Center Road
Suite 1242
Deptford
NJ
08096
1195
Bridgewater Commons
400 Commons Way
 
Bridgewater
NJ
08807
1197
Mayfair Mall
2500 N. Mayfair Drive
 
Wauwatosa
WI
53226
1199
Maplewood Mall
3001 White Bear Avenue North
Suite 2030
Maplewood
MN
55109
1200
The Mall at Tuttle Crossing
5043 Tuttle Crossing Blvd
Room 223
Dublin
OH
43016
1203
West Acres
3902 13th Ave. South
Space 217
Fargo
ND
58103
1206
Woodland Mall
3175 28th Street SE, Ste E102
 
Grand Rapids
MI
49508
1210
Westfield UTC – San Diego
4505 La Jolla Village Drive
 
San Diego
CA
92122
1217
Westfield Hawthorn
325 Hawthorn Center
 
Vernon Hills
IL
60061
1218
The Village at Dayton Mall
2796 Miamisburg-Centerville Road
 
Dayton
OH
45459
1219
CoolSprings Galleria
1800 Galleria Blvd Suite 2360
 
Franklin
TN
37067
1220
Honey Creek Mall
3401 US Highway 41
 
Terre Haute
IN
47802
1222
Baybrook Mall
1342Baybrook Mall
 
Friendswood
TX
77546





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1223
Mall of Louisiana
6401 Bluebonnet Blvd.
Suite B650
Baton Rouge
LA
70836
1224
Westfield Garden State Plaza
1069 Garden State Plaza
 
Paramus
NJ
07652
1227
Southgate Mall
2901 Brooks Street
 
Missoula
MT
59801
1228
Crabtree Valley Mall
4325 Glenwood Avenue
 
Raleigh
NC
27612
1230
Westmoreland Mall
5256 Route 30
Suite NL8
Greensburg
PA
15601
1232
Mid Rivers
2040 Mid-Rivers Mall
 
St. Peters
MO
63376
1236
St. Clair Square
196 St. Clair Square
 
Fairview Heights
IL
62208
1238
Columbia Center
634 Columbia Center
 
Kennewick
WA
99336
1246
Westfield Santa Anita
400 South Baldwin
Suite #340-L
Arcadia
CA
91007
1251
Superstition Springs Ctr
6555 E. Southern Ave.
Suite 2018
Mesa
AZ
85206
1255
Coral Ridge Mall
1451 Coral Ridge Avenue
Space 417
Coralville
IA
52241
1257
Meadows Mall
4300 Meadows Lane
Space 101
Las Vegas
NV
89107
1259
Lynnhaven Mall
701 Lynnhaven Parkway
Suite F05
Virginia Beach
VA
23452
1270
Westfield Annapolis
1400 Annapolis Mall
Space 111
Annapolis
MD
21401
1287
Northpark Mall MO
101 N. Range Line Road
Space 226
Joplin
MO
64801
1293
Twelve Oaks Mall
27690 Novi Road
Space D-183
Novi
MI
48377
1300
St. Charles Towne Center
11110 Mall Circle
Space P02
Waldorf
MD
20603
1303
Fashion Fair
651 E. Shaw Avenue
 
Fresno
CA
93710
1306
Dulles Town Center
21100 Dulles Town Center
Suite 285
Sterling
VA
20166
1322
River Hills Mall
1850 Adams Street
Suite 328/330
Mankato
MN
56001
1323
Apache Mall
648 Apache Mall
 
Rochester
MN
55902
1324
Alderwood Mall
3000 184th Street SW
Space 112
Lynnwood
WA
98037
1325
Southern Park
7401 Market Street
 
Youngstown
OH
44512
1333
Deerbrook Mall
20131 Hwy 59
Suite 1412
Humble
TX
77338
1346
Mall of Georgia
3333 Buford Drive
 
Buford
GA
30519
1348
Marketplace Mall
2000 N. Neil Street
 
Champaign
IL
61820
1349
Tacoma Mall
4502 South Steel Street
Suite 1300
Tacoma
WA
98409
1350
The Shops at Mission Viejo
The Shops at Mission Viejo
Space 32
Mission Viejo
CA
92692
1353
White Marsh Mall
8200 Perry Hall Road
Space 2500
Baltimore
MD
21236





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1358
Concord Mills
8111 Concord Mills Blvd.
Space 611
Concord
NC
28027
1359
South Bay Galleria
1815 Hawthorne Blvd
Space 226
Redondo Beach
CA
90278
1360
RiverTown Crossings
3700 Rivertown Parkway SW
 
Grandville
MI
49418
1364
Promenade Mall
40764 Winchester Road
 
Temecula
CA
92591
1365
Antelope Valley Mall
1233 West Avenue P.
 
Palmdale
CA
93551
1389
Galleria at Tyler
2039 Galleria at Tyler
 
Riverside
CA
92503
1392
Exton Square Mall
113 Exton Square Parkway
Space 2665
Exton
PA
19341
1393
Stonebriar Centre
2601 Preston Road
Space 2090
Frisco
TX
75034
1394
FlatIron Crossing
1 West FlatIron Crossing Drive
Space 2228
Broomfield
CO
80021
1396
Galleria at Roseville
1151 Galleria Blvd.
Suite 2058
Roseville
CA
95678
1397
Christiana Mall
511 Christiana Mall Rd.
Space 1100
Newark
DE
19702
1400
Arundel Mills
7000 Arundel Mills Circle
Suite 505
Hanover
MD
21076
1402
Rimrock Mall
300 S. 24th St. West
Suite E-2
Billings
MT
59102
1404
Fox Run Mall
50 Fox Run Road
Space H-11
Newington
NH
03801
1406
Great Lakes Mall
7850 Mentor Ave
 
Mentor
OH
44060
1409
The Mall at Robinson
100 Robinson Center Drive
Box 2075
Pittsburgh
PA
15205
1415
The Mall @ Wellington Green
10300 W. Forrest Hill Blvd
 
Wellington
FL
33414
1417
West County
80 West County Center
 
Des Peres
MO
63131
1419
Layton Hills
2052 Layton Hills Mall
 
Layton
UT
84041
1421
College Mall
2942 B East 3rd Street
Space G-01C
Bloomington
IN
47401
1422
Tyrone Square
6988 Tyrone Square
Space 1061
St. Petersburg
FL
33710
1423
Westfield Topanga
6600 Topanga Canyon Road
Suite 1058E
Canoga Park
CA
91303
1427
Memorial City Mall
303 Memorial City
Space 742
Houston
TX
77024
1429
Polaris Fashion Place
1500 Polaris Pkwy
Space 2018
Columbus
OH
43240
1432
Westfield Belden Village Mall
4230 Belden Village Mall
Ste A 14
Canton
OH
44718
1433
Westfield Oak Ridge
925 Blossom Hill Road
Suite 1096
San Jose
CA
95123
1434
Westfield Great Northern
4945 Great Northern Mall
Space 598
North Olmsted
OH
44070





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1435
North East Mall
1101 Melbourne Road
Space A3G
Hurst
TX
76053
1436
Chandler Fashion Center
3111 West Chandler Blvd.
Suite 1128
Chandler
AZ
85226
1441
Perimeter Mall
4400 Ashford-Dunwoody Rd. Suite 1230
 
Atlanta
GA
30346
1442
Westfield Valencia Town Center
24201 W. Valencia Blvd.
 
Valencia
CA
91355
1443
Westfield Montgomery
7101 Democracy Blvd. Space 2020
 
Bethesda
MD
20817
1449
Westfield Countryside
27001 US 19
Space 1029
Clearwater
FL
33761
1453
Maple Grove – Arbor Lakes
12111 Elm Creek Blvd.
 
Maple Grove
MN
55369
1455
Deer Park Town Center
Long Grove Road
 
Deer Park
IL
60010
1456
The Florida Mall
8001 S. Orange Blossom Trail
Suite 190
Orlando
FL
32809
1463
Geneva Commons
1522 Commons Drive
 
Geneva
IL
60134
1469
Potomac Mills Mall
2700 Potomac Mills Circle
Space 675
Prince William Count
VA
22192
1477
Sherman Oaks – Fashion Square
14006 Riverside Drive
 
Sherman Oaks
CA
91423
1478
Lehigh Valley Mall
250 Lehigh Valley Mall
Suite 2069
Whitehall
PA
18052
1485
The Avenue Viera
Lake Andrew Drive
 
Viera
FL
32940
1488
Coastal Grand
2000 Coastal Grand Circle
 
Myrtle Beach
SC
29577
1490
Quail Springs Mall
2501 W. Memorial Road
Suite #143
Oklahoma City
OK
73134
1500
St Johns Town Center
Town Center Parkway
Suite D-43
Jacksonville
FL
32225
1501
Walden Galleria
One Walden Galleria
Suite D-219
Buffalo
NY
14225
1502
Crossgates Mall
1 Crossgate Mall Road
Suite E-209
Albany
NY
12203
1504
Loveland – Shops at Centerra
5865 Sky Pond Drive Suite G148
 
Loveland
CO
80538
1505
Brookfield Square
95 N. Moorland Avenue
Space 24
Brookfield
WI
53005
1506
Cross Creek Mall
705 Cross Creek Mall, Ste 200
 
Fayetteville
NC
28303
1507
Firewheel Center
160 Cedar Sage Dr Space C05
 
Garland
TX
75040
1508
Algonquin Commons
1746 South Randall Road
 
Algonquin
IL
60156
1511
The Summit Sierra
13925 S Virginia Street Suite 246
 
Reno
NV
89511





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1512
Capital City Mall
3506 Capital City Mall Drive
Suite 809
Camp Hill
PA
17011
1514
Bangor Mall
663 Stillwater Avenue
 
Bangor
ME
04401
1517
South Hills Village
301 South Hills Village
 
Pittsburgh
PA
15241
1520
Louisville-Paddock Shops
4300 Summit Plaza
 
Louisville
KY
40241
1521
The Shoppes at Eastchase
7072 Eastchase Pkwy
 
Montgomery
AL
36117
1522
Asheville Mall
3 South Tunnel Road
 
Asheville
NC
28805
1523
Dover Mall
1365 Dover Mall
Unit #112
Dover
DE
19901
1524
Westfield Capital Mall
625 Black Lake Blvd.
 
Olympia
WA
98502
1525
Coon Rapids – Riverdale Village
12609 Riverdale Blvd NW Suite 111
 
Coon Rapids
MN
55433
1527
Irvine Spectrum Center
652 Spectrum Center Drive
Suite 938
Irvine
CA
92618
1528
Aurora – Southlands Mall
6295 South Main St Suite 101
 
Aurora
CO
80016
1539
Scranton – Shoppes at Montage
1131 Shoppes Blvd Suite 1131
 
Moosic
PA
18507
1543
The Shoppes at Webb Gin
1250 Scenic Hwy Suite 1224
 
Snellville
GA
30078
1544
Prien Lake Mall
496 West Prien Lake Road
 
Lake Charles
LA
70601
1547
Broadway Square Mall
4601 S. Broadway
Unit G02
Tyler
TX
75703
1551
Apple Blossom Mall
1850 Apple Blossom Drive
Room N157A
Winchester
VA
22601
1552
Bowie Town Center
15606 Emerald Way
 
Bowie
MD
20716
1553
Corona – The Shops at Dos Lagos
2785 Cabot Dr Suite 130
 
Corona
CA
92883
1554
Grand Traverse Mall
3200 S. Airport Road West
 
Traverse City
MI
49684
1555
Hulen Mall
4800 S. Hulen Street
Space 1555
Fort Worth
TX
76132
1556
Fashion Place
6191 S. State
Suite 1815
Murray
UT
84107
1558
The Shops at Saucon Valley
2880 Center Valley Pkwy
Space 617
Allentown
PA
18034
1559
The Greene
4419 Walnut St Suite F117
 
Dayton
OH
45440
1560
Patrick Henry Mall
12300 Jefferson Ave Suite 703
 
Newport News
VA
23602
1562
Pinnacle Hills Promenade
2203 Promenade Blvd Suite 8115
 
Rogers
AR
72758
1564
Bayshore Town Center
5900 N. Port Washington
 
Milwaukee
WI
53217





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1565
The Streets at Southpoint
6910 Fayette Rd
Suite 192
Durham
NC
27713
1566
Plainfield – Metropolis
340 Metropolis Mile
Suite B105
Plainfield
IN
46168
1568
Mayfaire Town Center
6835 Conservation Way
 
Wilmington
NC
28405
1569
The Avenue Peachtree City
502 Circle Gate
 
Peachtree City
GA
30269
1572
McCain Mall
3929 McCain Blvd
 
North Little Rock
AR
72116
1574
Poughkeepsire Galleria
2001 South Road
 
Poughkeepsie
NY
12601
1575
Destiny USA
9090 Destiny USA Drive
Space F125
Syracuse
NY
13204
1577
Brea Mall
1006B Brea Mall
 
Brea
CA
92821
1579
Westminster Mall
1107 Westminster Mall
Ste 1107
Westminster
CA
92683
1580
SanTan Village
2212 E. Williamsfield Rd
Suite 436
Gilbert
AZ
85296
1581
York Galleria
2899 Whiteford Rd
Suite #110
York
PA
17402
1583
Victoria Gardens
7900 Monet Ave
 
Rancho Cucamonga
CA
91729
1586
Louis Joliet
3340 Mall Loop Dr Space 1065
 
Chicago
IL
60431
1587
Westfield Old Orchard
4999 Old Orchard Center
Suite B15
Skokie
IL
60077
1588
Warrington –Valley Square
1524 Main Street
Building 8, Suite 802
Warrington
PA
18976
1589
Serramonte Center
3 Serramonte Center
Space #725
Daly City
CA
94015
1591
Shoppes at Fallen Timbers
3100 Main Street
Suite 1130
Maumee
OH
43537
1594
Promenade Bolingbrook
619 E Boughton Rd
 
Bolingbrook
IL
60440
1595
Bel Air Mall
3487 Bel air Mall
Space C-10
Mobile
AL
36606
1599
The Village of Rochester Hills
130 N Adams Rd
 
Rochester Hills
MI
48309
1601
The Avenue Murfreesboro
2615 Medical Center Pkwy
Suite 2385
Murfreesboro
TN
37129
1602
Gulf View Square
9409 US Hwy 19
 
Port Richey
FL
34668
1603
Easton Town Center
230 Easton Town Center
C204
Columbus
OH
43219
1607
Francis Scott Key
5500 Buckeystown Pike Space 666
 
Frederick
MD
21703
1609
The Shops at Wiregrass
28329 Paseo Drive
Unit 170 Bld 11
Wesley Chapel
FL
33544
1610
The Shops at La Cantera
15900 La Cantera Pkwy
Suite 7700
San Antonio
TX
78256
1611
Shops at Pembroke Gardens
14541 Southwest 5th St
Ste 4090
Pembroke Pines
FL
33027
1613
Westgate Mall
7701 Interstate 40 W Suite 116
 
Amarillo
TX
79121





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1616
Georgetown – Wolf Ranch
1013 W University Ave Suite 140
 
Georgetown
TX
78628
1618
Northwoods Mall
2150 Northwoods Blvd.
 
North Charleston
SC
29406
1619
Harford Mall
696 Bel Air Rd
Space J12
Bel Air
MD
21014
1620
ABQ Uptown
2200 Louisiana Blvd NE
Suite 8B
Albuquerque
NM
87110
1621
Shreveport – Shoppes @ Bellemeade
6535 Youree Dr Suite 405
 
Shreveport
LA
71105
1623
Dakota Square
2400 10th St SW Suite 405
 
Minot
ND
86303
1627
Town Center at Boca Raton
6000 Glades Road
Suite A1305
Boca Raton
FL
33431
1628
Northpark Mall MS
1200 East County Line Road
Suite 266
Ridgeland
MS
39157
1629
Streets of West Chester
9441 Civic Center Drive
Suite A-4
West Chester
OH
45069
1630
Shoppes at River Crossing
5080 Riverside Drive
Suite 410
Macon
GA
31210
1632
The Promenade at Chenal
17721 Chenal Parkway
Suite B101
Little Rock
AR
72223
1634
Augusta Mall
3450 Wrightsboro Road
Suite A205
Augusta
GA
30909
1636
McAllen – Palms Crossing
3300 Expressway 83
Building 100, Suite 160
McAllen
TX
78501
1639
Colerian – Stone Creek Towne Ctr
3645 Stone Creek Towne Blvd
Suite C
Colerain Township
OH
45251
1640
Reading Shoppes at Wyomissing
710 Woodland Road
Suite W
Wyomissing
PA
19610
1641
Zona Rosa
7300 NW 87th Terrace
Suite H109
Kansas City
MO
64153
1643
Valley Plaza Mall
2701 Ming Ave
Suite 152
Bakersfield
CA
93304
1645
Hamilton Town Center
13976 Towne Center Road
Suite 800
Noblesville
IN
46060
1646
Shoppes at Hamilton
541 Route 130
Suite 432
Hamilton
NJ
08691
1647
Shoppes at Cross Keys
611 Cross Keys Road
Suite B227
Sicklerville
NJ
08081
1648
Woodbury Lakes
9000 Hudson Road
Suite 616
Woodbury
MN
55125
1649
Meadows at Lake Saint Louis
21 Meadows Circle Drive
Suite 320
Lake St. Louis
MO
63367
1650
Pearland Town Center
11200 Broadway
Suite 410
Pearland
TX
77584
1657
Marlton – Promenade at Sagemore
500 Route 73 south
Suite C18
Marlton
NJ
08053
1661
The District at Valley View
4822 Valley View Blvd NW
Suite L-06
Roanoke
VA
24012
1662
Corpus Christi – Moore Plaza
5425 South Padre Island Drive
 
Corpus Christi
TX
78411





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1663
Orange Park – Blanding Blvd
528-6 Blanding Blvd
Suite 6
Orange Park
FL
32073
1664
Arden Fair
1689 Arden Way
Suite 1020
Sacramento
CA
95815
1665
Redwood City
570 El Camino Real
Suite 100
Redwood City
CA
94063
1667
Scottsdale at Camelback
4545 N. Scottsdale Road
Suite 103
Scottsdale
AZ
85251
1668
Sarasota – Fruitville Rd.
5077 Fruitville Road
Suite 101
Sarasota
FL
34232
1670
San Antonio – Quarry Village
340 E Basse Road
Suite 105
San Antonio
TX
78209
1671
Richmond – Short Pump
11833 W. Broad Street
 
Richmond
VA
23233
1673
Valley Fair Mall
Suite B329
2855 Stevens Creek Blvd
Santa Clara
CA
95050
1674
Henderson – Sunset Plaza
1124 W Sunset Road
 
Henderson
NV
89014
1675
Houston – Champions
5203 SM 1960 W
Suite Z
Houston
TX
77069
1676
Shops at Southlake
1251 E Southlake Blvd
Suite 337
Southlake
TX
76092
1677
E. Vancouver-Lacamas Crossing
19206 SE 1st Street
Suite 120
Camas
WA
98607
1678
Paducah
5128 Hinkleville Rd
 
Paducah
KY
42001
1679
Aurora, IL
4412 East New York St
Unit C
Aurora
IL
60504
1680
Mishawaka – University Crossing
103 E University Drive
 
Granger
IN
46530
1682
Oakbrook Promenade
3031 Butterfield Road
 
Oak Brook
IL
60523
1683
The Plaza at Speedway
10810 Parallel Parkway
 
Kansas City
KS
66109
1685
Fairlawn – West Market Plaza
3891G Medina Road
 
Akron
OH
44333
1686
Wichita East – 21st/Rock
2210 N. Rock Road
 
Wichita
KS
67226
1687
Lee’s Summit
940 NW Blue Parkway
Suite C
Lee’s Summit
MO
64086
1688
Greenville – Magnolia Park
1025 Woodruff Road
Suite A101
Greenville
SC
29607
1689
Davenport – Elmore Crossing
5270 Elmore Avenue
 
Davenport
IA
52807
1692
Austin – Southpark Meadows
9900 Southbound IH 35 Suite W400
 
Austin
TX
78748
1694
CO Springs – Citadel Crossing
739 N. Academy Boulevard
 
Colorado Springs
CO
80909
1695
Grand Junction
2504 Hwy 6 & 50
Suite 250
Grand Junction
CO
81505
1696
Redlands
1271 Alabama St.
 
Redlands
CA
92374
1697
Westfield Culver City
6000 Sepulveda Blvd Suite 2391
 
Culver City
CA
90230





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1699
Columbus, GA
6759 Veterans Parkway
 
Columbus
GA
31909
1700
Hesperia – High Desert Gateway
12717 Main Street
Suite 520
Hesperia
CA
92345
1701
Greenwood Corner
8707 U.S. 31 South
 
Greenwood
IN
46227
1702
Valley Mall
17301 Valley Mall Road
Unit #530
Hagerstown
MD
21740
1703
Tucon – Oracle Wetmore
4362 North Oracle Road
Suite 104
Tucson
AZ
85705
1704
Orlando – Waterford Lakes
326 N. Alafaya Trail
 
Orlando
FL
32828
1705
Covington, LA
70415 Hwy 21 Suite D
 
Covington
LA
70433
1706
Pittsburgh Mills Blvd
2029 Pittsburgh Mills Boulevard
 
Tarentum
PA
15084
1707
Waco – Central Texas Marketplace
2808 W Loop 340
Suite H15
Waco
TX
76711
1709
First Colony Mall
270 First Colony Mall
16535 Southwest Freeway
Sugar Land
TX
77479
1711
Beachwood – Chagrin Blvd.
27889 Chagrin Blvd
 
Woodmere
OH
44122
1713
Dallas – Park Lane
8060 Park Lane Suite 108
 
Dallas
TX
75231
1714
Opry Mills
157 Opry Mills Drive
523A
Nashville
TN
37214
1715
Arborland Center
3597-C Washtenaw Avenue
 
Ann Arbor
MI
48104
1717
Metairie – Veterans Blvd.
4852 Veteran Memorial Blvd
Suite A
Metairie
LA
70006
1718
McKinney
1920 El Dorado Parkway
Suite 200
McKinney
TX
75069
1720
Gurnee
6631 Grand Avenue, Unit 3
 
Gurnee
IL
60031
1721
Santa Fe
3530 Zafarano Drive
Suite C5
Santa Fe
NM
87507
1722
Westfield Mainplace
2800 North Main Street
Suite 740
Santa Ana
CA
92705
1723
Austin – Domain
3310 W. Braker Lane
 
Austin
TX
78758
1725
Indianapolis – Keystone
4205 East 82nd Street
 
Indianapolis
IN
46250
1726
Arbor Place
6700 Douglasville Blvd
Space 1390
Douglasville
GA
30135
1727
Springfield Mall
1250 Baltimore Pike
Suite U10A
Springfield
PA
19064
1728
Edina – France Ave.
3871 Gallagher Drive
 
Edina
MN
55435
1729
Buckhead – Lenox Rd.
3435 Lenox Road NE
 
Atlanta
GA
30326
1730
Erie Marketplace
7060 Peach Street
 
Erie
PA
16509





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1731
Brentwood, MO
1016 South Brentwood Boulevard
 
St. Louis
MO
63117
1732
Norman – University Town Center
1621 24th Ave NW
 
Norman
OK
73069
1733
Orem – University Pkwy
160 East University Parkway
Suite A
Orem
UT
84097
1734
Fort Lauderdale – Federal Why.
2141 North Federal Highway
 
Fort Lauderdale
FL
33305
1735
Watchung NJ
116 Route 22
 
North Plainfield
NJ
07060
1736
Pineville
8912 Unit C Pineville-Matthews Rd
 
Pineville
NC
28226
1737
Federicksburg – Central Park
1440 Carl D Silver Parkway
 
Fredericksburg
VA
22401
1738
Wausau
4720 Rib Mountain Drive
Suite 102
Wausau
WI
54401
1740
Delafield
2916 Golf Rd
 
Delafield
WI
53018
1741
McDonough-South Point
1434 Hwy 20 West
 
McDonough
GA
30252
1742
Streets of Brentwood
2375 Sand Creek Road, #108
 
Brentwood
CA
94513
1744
West Omaha
17710 West Center Road
Suite 300
Omaha
NE
68130
1745
St Cloud
4170 Division Street
Suite 110
St. Cloud
MN
56302
1746
Sandy – State/11400
66 West 11400 South
 
Sandy
UT
84070
1747
Denver West-Colfax Ave.
14025 W Colfax Drive
 
Lakewood
CO
80401
1748
Blue Springs – Adams Dairy
705 NE Coronado Drive
 
Blue Springs
MO
64015
1749
Biloxi – Promenade at Dlberville
3868 Promenade Parkway
Suite B
Biloxi
MS
39540
1751
Ocala
2645 SW College Road
Suite 101
Ocala
FL
34471
1752
Pinecrest – Dixie Hwy.
12235 S Dixie Hwy
 
Pinecrest
FL
33156
1754
Knoxville-Turkey Creek
10901 Parkside Dr
Suite 104
Knoxville
TN
37922
1755
Southaven
200 Goodman Road
Suite 105
Southaven
MS
38671
1756
Troy
491 E Big Beaver Rd
 
Troy
MI
48083
1757
Spokane Valley
13920 East Indiana Ave Suite A
 
Spokane
WA
99211
1758
Springfield MO
1315 E Battlefield Rd
 
Springfield
MO
65804
1759
Glendale CO-Colorado Blvd.
895 S. Colorado Boulevard
 
Denver
CO
80246





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1760
Roseville MN
1719 County Road B2 West
 
Roseville
MN
55113
1761
Sioux City
5001 Sergeant Road
Suite 255 – Unit 30
Sioux City
IA
51106
1762
Eugene
1125 Valley River Dr
Suite A
Eugene
OR
97401
1763
Eau Claire
4734 Golf Road
 
Eau Claire
WI
54701
1764
Idaho Falls
2001 S 25th E
Space D-1
Ammon
ID
83406
1765
Redding – Shasta Crossing
1315 Churn Creek Road Suite G2
 
Redding
CA
96003
1766
Richmond – Midlothian
11530 Midlothian Turnpike
 
Midlothian
VA
23235
1767
St. Joseph
5307 N Belt Highway
Suite 101
St Joseph
MO
64506
1768
Overland Park – 95th/Quivira
11916 W 95th St
 
Lenexa
KS
66215
1769
El Paso-Fountains at Farah
8889 Gateway W Blvd
Ste 1210
El Paso
TX
79925
1770
Walnut Creek
1619 Mt Diablo Blvd
 
Walnut Creek
CA
94596
1771
Glendale, CA
350 North Glendale Ave
Ste G
Glendale
CA
91206
1772
The Shoppes at Chino Hills
13855 City Ctr Dr, Suite 3025
 
Chino Hills
CA
91709
1774
Elk Grove
9158 W Stockton Blvd
 
Elk Grove
CA
95758
1775
Charlottesville Fashion Square
1600 Rio Rd E
Room 1214C
Charlottesville
VA
22901
1776
Lincoln Park – Clybourn Ave
1801 N Clybourn Ave
 
Chicago
IL
60614
1777
North Charlotte
9402 Northlake West Drive
 
Charlotte
NC
28216
1778
Lafayette IN
2131 Sagamore Parkway South
Suite B
Lafayette
IN
47905
1779
Tampa – Westshore Blvd
4270 Spruce Street
 
Tampa
FL
33607
1780
Santa Barbara
3993 State Street
Five Points Shopping Center
Santa Barbara
CA
93105
1781
Seaside, CA
1957 Fremont Blvd
 
Seaside
CA
93955
1782
Pinole
1471 Fitzgerald Drive
Suite 103
Pinole
CA
94564
1783
Manhasset
1575 Northern Boulevard
 
Manhasset
NY
11030
1784
Fairfield CT
340 Grasmere Ave
 
Fairfield
CT
06825
1786
East Hanover
290 Routh 10 West
 
East Hanover
NJ
07936
1787
Cambridge
357 Fresh Pond Parkway
 
Cambridge
MA
02138
1788
Fort Wayne
4602 Illinois Road, Suite 102
 
Fort Wayne
IN
46804





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1789
Danbury CT
3 Sugar Hollow Road Suite 3B
 
Danbury
CT
06810
1791
Knoxville – West Hills
7731 KINGSTON PIKE, SUITE 101
 
Knoxville
TN
37919
1792
Greenville NC – 11 Galleria
11 Galleria Shopping Center
920 Criswell Drive, Suite 101
Greenville
NC
27834
1793
Melville
520 Walt Whitman Road
 
Melville
NY
11747
1794
Mountain View
2580 West El Camino Real, Suite 6
 
Mountain View
CA
94040
1795
Cerritos
11400 South Street
 
Cerritos
CA
90703
1797
Santa Maria
2134 S Bradley Road Suite B-2
 
Santa Maria
CA
93455
1798
Mall at Rockingham Park
99 Rockingham Park Blvd
Suite E206
Salem
NH
03079
1799
Northshore Mall
210 Andover Street Ste P123A
 
Peabody
MA
01960
1803
College Station
1530 Texas Ave S
Ste 500
College Station
TX
77840
1804
Burlington MA
90 Middlesex Turnpike
 
Burlington
MA
01803
1806
Lincoln-O Street
6005 O Street
Suite C
Lincoln
NE
68501
1807
Duluth
2104 Maple Grove Road
 
Duluth
MN
55811
1808
Sioux Falls
3600 W 41st Street
 
SIOUX FALLS
SD
57106
1809
Santa Monica
1332 Wilshire Blvd
 
Santa Monica
CA
90403
1810
San Dimas
462 N Lone Hill Ave
 
San Dimas
CA
91773
1813
Fremont – Pacific Commons
43838 Pacific Commons Blvd
 
Fremont
CA
94538
1814
Nashville – Belle Meade
96 White Bridge Pike
Suite 104
Nashville
TN
37205
1815
Vacaville – Nut Tree
1615 Monte Vista Ave
Suite 101
Vacaville
CA
95688
1816
Spokane – North Division
5903 N. Division Street
 
Spokane
WA
99208
1819
San Antonio-Selma
15069 IH 35 N, #102
 
Selma
TX
78154
1820
Athens
1789 Oconee Connector
 
Athens
GA
30606
1821
Oxnard – Riverpark
2740 Portico Way
 
Oxnard
CA
93036
1822
Pensacola
1500 Airport Blvd
 
Pensacola
FL
32504
1823
Woodbridge
171 Route 1 South
 
Woodbridge
NJ
08840
1824
Waterloo
2027 Crossroad Blvd.
 
Waterloo
IA
50702
1825
Rapid City
1734 Eglin Street
Suite 700
Rapid City
SD
57701
1826
Moreno Valley
2711 Canyon Springs Parkway
 
Riverside
CA
92507
1828
Green Bay
2330 Oneida Street
 
Green Bay
WI
54304
1829
Evansville
499 N. Green River Rd
 
Evansville
IN
47715





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1830
Gastonia
2272 E. Franklin Blvd
Ste 100
Gastonia
AL
28054
1832
Brick
709 Route 70
 
Brick
NJ
08723
1833
Hattiesburg
6156 Hwy 98 West
 
Hattiesburg
MS
39402
1834
Parkway Place
2801 Memorial Parkway South
Suite R236
Huntsville
AL
35801
1836
Cumming GA
1530 Market Place Blvd
 
Cumming
GA
30041
1837
Columbia – Two Notch Rd.
10254 Two Notch Road
 
Columbia
SC
29229
1838
Santa Rosa
2350 Santa Rosa Ave.
 
Santa Rosa
CA
95407
1839
Manchester CT – Evergreen Walk
201 Evergreen Way
 
South Windsor
CT
06074
1840
Greenfield
5096 South 76th St
 
Greenfield
WI
53220
1841
West Des Moines
6630 Mills Civic Parkway
 
West Des Moines
IA
50266
1842
South County – Lindbergh Blvd.
7333 S Lindburgh Blvd, Ste B
 
St Louis
MO
63125
1843
Florence KY
6785 Houston Road
Suite 100
Florence
KY
41042
1844
Houston-Kirby Village
5819-A Kirby Drive
 
Houston
TX
77005
1845
New London – Waterford Commons
915 Hartford Turnpike, Suite 28B
 
Waterford
CT
06385
1847
Emeryville – Bay Street
5683 Bay Street
 
Emeryville
CA
94608
1848
Bend-The Forum
2680 NE Highway 20
 
Bend
OR
97701
1849
Cranston – Garden City Center
14 Hillside Road
 
Cranston
RI
02920
1850
Hillsboro – Tanasbourne
2790 NW 188th Ave
 
Hillsboro
OR
97124
1851
Northglenn CO
Webster Lake Promenade Shopping Center
100 East 129th Avenue, Unit B110
Northglenn
CO
80233
1852
Lindale Mall
4444 1st Ave NE
 
Cedar Rapids
IA
52402
1853
Pittsburgh – Ross Township
4840 McKnight Rd, Ste A
 
Pittsburgh
PA
15237
1855
Topeka
1133 SW Wanamaker Road
 
Topeka
KS
66604
1856
Santee – Trolley Square
9824 Mission George Road, Suite E
 
Santee
CA
92071
1858
Boynton Beach
390 N Congress Ave
 
Boynton Beach
FL
33426
1859
Dothan
3431 Montgomery Highway
Suite 1
Dothan
AL
36303
1861
Aventura
18650 Biscayne Blvd
 
Aventura
FL
33180





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1862
Fort Myers
12635 S Cleveland Ave, #102
 
Ft. Myers
FL
33907
1863
Aspen Grove
7301 S Santa Fe Dr
 
Littleton
CO
80120
1864
Chesterfield – Boones Crossing
16890 Chesterfield Airport Rd.
 
Chesterfield
MO
63005
1865
Chico Crossroads
2065 Dr. Martin Luther King Jr. Parkway
 
Chico
CA
95928
1866
Toledo-Monroe St.
5254 Monroe Street
 
Toledo
OH
43623
1867
Meridian ID
3680 E Fairview Ave, Ste 100
 
Meridian
ID
83642
1868
Gainesville VA
The Promenade at Virginia Gateway
14065 Promenade Commons Street
Gainsville
VA
20155
1869
Petaluma
901 E. Washington St.
 
Petaluma
CA
94952
1870
Totowa
578 Route 46
 
Totowa
NJ
07512
1871
Ridge Hill
77 Market Street
 
Yonkers
NY
10710
1872
Wichita West – New Market Square
2441North Maize Road, Ste 2501
 
Wichita
KS
67205
1873
Greenwood Mall
2625 Scottsville Road
 
Bowling Green
KY
42104
1874
Cedar Hill – Pleasant Run Rd.
415 Pleasant Run Rd
 
Cedar Hill
TX
75104
1875
North Ridge – Porter Ranch
19765 #A Rinaldi Street
 
Northridge
CA
91326
1876
Quaker Bridge Mall
3320 US Hwy 1
 
Lawrenceville
NJ
06848
1877
City Center – San Francisco
2675 Geary Boulevard
 
San Francisco
CA
94118
1878
Longview TX
3088 North Eastman Road, Ste 104
 
Longview
TX
75605
1879
Medford, OR
1765 N. Riverside Ave
 
Medford
OR
97501
1880
The Shops at Nanuet
75 West Route 59
 
Clarkstown
NY
10954
1881
Pecanland Mall
4700 Millhaven Rd
 
Monroe
LA
71203
1882
Coconut Point
23140 Fashion Drive
 
Estero
FL
33982
1883
Jackson TN
1232 Vann Dr
 
Jackson
TN
38305
1884
Savannah – Abercorn
7805 Abercorn Street
 
Savannah
GA
31406
1886
Overland Park – Corbin Park
6725 W 135th St
 
Overland Park
KS
66223
1887
Westfield South Shore Mall
1701 Sunrise Highway
 
Bay Shore
NY
11706
1888
Saginaw
2721 Tittabawassee Rd
 
Saganaw
MI
48604
1889
Johnson City-Roan St
2301 North Roan St.
 
Johnson City
TN
37601





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1890
Greensboro – Wendover Village
4205 W Wendover Ave, Suite A
 
Greensboro
NC
27407
1891
Rockford IL
7310 Walton Street Suite B
 
Rockford
IL
61108
1892
Abilene
4225 Southwest Dr
 
Abilene
TX
79606
1893
CO Springs – N. Academy Blvd
7620 N Academy Blvd
 
Colorado Springs
CO
80902
1894
Lubbock TX
5605 Slide Road
 
Lubbock
TX
79414
1895
Birmingham – Hwy. 280
4618 Hwy 280
Suite 100
Birmingham
AL
35242
1896
New Hartford
4815 Commercial Drive
Ste 100
New Hartford
NY
13413
1897
Millbury – Shoppes at Blackstone
70 Worcester-Provident Turnpike
Suite 617
Millbury
MA
01527
1898
Frontier Mall
1400 Dell Range Blvd, Space 86
 
Cheyenne
WY
82009
1899
Burlington VT
205 Dorset St
 
South Burlington
VT
05403
1900
MIDLAND TX
4400 Midland Drive
 
Midland
TX
79707
1901
Kendall
12636 N Kendall Dr
 
Kendal
FL
33186
1902
Mall at Barnes Crossing
1001 Barnes Crossing Road
 
Tupelo
MS
38804
1903
Lafayette LA
4231 Ambassador Caffery Pkwy, Ste 3
 
Lafayette
LA
70508
1904
Austin – Cedar Park
909 E WHITESTONE BLVD STE A
 
CEDAR PARK
TX
78613
1905
Peachtree Corners
5150 Peachtree Parkway
 
Peachtree Corners
GA
30092
1906
Summerlin NV
11035 Lavender Hills Drive, Ste 100
 
Las Vegas
NV
89135
1907
Spartanburg
210 W Blackstock Road
 
Spartanburg
SC
29301
1908
Tysons Corner
1961 Chain Bridge Rd
Space O05L
Mclean
VA
22102
1909
Springfield
6839 Springfield Mall
 
Springfield
VA
22150
1910
Palm Desert
44489 Town Center Way, Suite A
 
Palm Desert
CA
92260
1911
Peoria IL
Sterling Commings
4119 N Sterling Avenue
Peoria
IL
61615
1912
Tulsa – 71st St.
9205 E 71st Street
 
Tulsa
OK
74133
1913
Westfield Citrus Park
8067 Citrus Park Town Center
 
Tampa
FL
33625
1914
West Plano – Park Blvd
2100 Dallas Parkway, Suite 124
 
Plano
TX
75093
1915
Orland Park
15631 South LaGrange Road
 
Orland Park
IL
60462





--------------------------------------------------------------------------------




Location Number
Location Name
Address
Address
City
State
Zip Code
1916
Westbury NY
900 Old Country Road
 
Hempstead
NY
11590
1917
Tigard-Bridgeport Village
7211 SW Bridgeport Road
 
Tigard
OR
97224
1918
Lancaster PA
1480 Harrisburg Pike
 
Lancaster
PA
17601
1919
Davie FL
2115 S University Dr
 
Davie
FL
33324
1920
Columbia-Harbison Blvd
189 Harbison Blvd, Ste B
 
Columbia
SC
29212
1921
VALDOSTA
1701 NORMA DRIVE, STE C
 
VALDOSTA
GA
31601
1922
Tucson-Broadway Blvd.
5465 E Broadway Blvd
 
Tucson
AZ
85711
1923
Natick
1245 Worcester St; Suite 1052
 
Natick
MA
01760
1924
Dubuque – Asbury Plaza
2515 Northwest Arterial Suite 9
 
Dubuque
IA
52002
1925
Cincinnati-Eastgate Marketplace
810 Eastgate North Drive, Ste 300
 
Cincinnati
OH
45245
1926
Gainesville FL
7011 W Newberry Road
 
Gainesville
FL
32605
1930
Houston Premium Outlet
29300 Hempstead Road
 
Cypress
TX
77433
1936
South Coast-Bristol St
3638 Briston Street
Metro Town Square
Santa Ana
CA
92704
1937
Tallahassee
346 South Magnolia Drive
 
Tallahassee
FL
32301
1215TEMP
Westfarms Mall
283 South Road
Space C214 Westfarms Mall
Farmington
CT
06032
6105 Corp
Plymouth Headquarters – 6105
6105 Trenton Lane N
 
Minneapolis
MN
55442
9800 Corp
Plymouth Headquarters – 9800
9800 59th Ave N
 
Minneapolis
MN
55442
Irmo Distribution
South Carolina Distribution Center
630 Western Lane
 
Irmo
SC
29063
Irmo Storage
South Carolina Storage
1020 Idlewild Boulevard
 
Columbia
SC
29201
SLC Distribution
Salt Lake City Distribution Center
675 N. Wright Bros. Dr.
 
Salt Lake City
UT
84116
SLC Storage
Salt Lake City Storage
580 N. Wright Bros. Dr.
 
Salt Lake City
UT
84116
 
International Home Furnishings Center
Space No. M637
210 East Commerce Avenue
 
High Point
NC
27260







--------------------------------------------------------------------------------




SCHEDULE 6.11
EMPLOYEE BENEFIT PLANS


Medical (including prescription drug plan) Plan
Dental Plan
Vision Plan
Medical Flexible Spending Account Plan
Short Term Disability Plan
Life Insurance & AD&D Insurance Plan
Long Term Disability Plan
401(k) Plan
Employee Assistance Plan
Executive Severance Pay Plan
Executive Physical Plan
Executive Investment Plan










--------------------------------------------------------------------------------




SCHEDULE 6.16
MATERIAL AGREEMENTS
As listed in the most recent 10-K of the Borrower for fiscal year 2014, filed
February 27, 2015:
Exhibit
No.
 
Description
 
Method of Filing
 
 
 
 
 
10.1
 
Net Lease Agreement dated December 3, 1993 between the Company and Opus
Corporation
 
Incorporated by reference to Exhibit 10.1 contained in Select Comfort's
Registration Statement on Form S-1, as amended (Reg. No. 333-62793)
 
 
 
 
 
10.2
 
Amendment of Lease dated August 10, 1994 between the Company and Opus
Corporation
 
Incorporated by reference to Exhibit 10.2 contained in the Select Comfort's
Registration Statement on Form S-1, as amended (Reg. No. 333-62793)
 
 
 
 
 
10.3
 
Second Amendment to Lease dated May 10, 1995 between the Company and Rushmore
Plaza Partners Limited Partnership (successor to Opus Corporation)
 
Incorporated by reference to Exhibit 10.3 contained in Select Comfort's
Registration Statement on Form S-1, as amended (Reg. No. 333-62793)
 
 
 
 
 
10.4
 
Letter Agreement dated as of October 5, 1995 between the Company and Rushmore
Plaza Partners Limited Partnership
 
Incorporated by reference to Exhibit 10.4 contained in Select Comfort's
Registration Statement on Form S-1, as amended (Reg. No. 333-62793)
 
 
 
 
 
10.5
 
Third Amendment of Lease, Assignment and Assumption of Lease and Consent dated
as of January 1, 1996 among the Company, Rushmore Plaza Partners Limited
Partnership and Select Comfort Direct Corporation
 
Incorporated by reference to Exhibit 10.5 contained in Select Comfort's
Registration Statement on Form S-1, as amended (Reg. No. 333-62793)
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




Exhibit
No.
 
Description
 
Method of Filing
10.6
 
Fourth Amendment to Lease dated June 30, 2003 between Cabot Industrial
Properties, L.P. (successor to Rushmore Plaza Partners Limited Partnership) and
Select Comfort Direct Corporation
 
Incorporated by reference to Exhibit 10.6 contained in Select Comfort's Annual
report on Form 10-K for the fiscal year ended January 3, 2004 (File No. 0-25121)
 
 
 
 
 
10.7
 
Fifth Amendment to Lease dated August 28, 2006 between Cabot Industrial
Properties, L.P. (successor to Rushmore Plaza Partners Limited Partnership) and
Select Comfort Direct Corporation
 
Incorporated by reference to Exhibit 10.1 contained in Select Comfort's
Quarterly report on Form 10-Q for the quarter ended September 30, 2006 (File No.
0-25121)
 
 
 
 
 
10.8
 
Lease Agreement dated as of September 19, 2002 between the Company and Blind
John, LLC (as successor to Frastacky (US) Properties Limited Partnership)
 
Incorporated by reference to Exhibit 10.6 contained in Select Comfort's Annual
Report on Form 10-K for the fiscal year ended December 28, 2002 (File No.
0-25121)
 
 
 
 
 
10.9
 
Amendment Three to Lease between Select Comfort Corporation and Blind John, LLC
dated February 28, 2012
 
Incorporated by reference to Exhibit 10.1 contained in Select Comfort's Current
Report on Form 8-K filed March 2, 2012 (File No. 0-25121)
 
 
 
 
 
10.10
 
Lease Agreement dated September 30, 1998 between the Company and ProLogis
Development Services Incorporated
 
Incorporated by reference to Exhibit 10.12 contained in Select Comfort's Annual
Report on Form 10-K for the fiscal year ended December 28, 2002 (File No.
0-25121)
 
 
 
 
 
10.11
 
Net Lease Agreement (Build-to-Suit) by and between Opus Northwest LLC, as
Landlord, and Select Comfort Corporation, as Tenant, dated July 26, 2006
 
Incorporated by reference to Exhibit 10.1 contained in Select Comfort's
Quarterly report on Form 10-Q for the quarter ended July 1, 2006 (File No.
0-25121)
 
 
 
 
 
 
 
 
 
 
10.17
 
Select Comfort Corporation Amended and Restated 2010 Omnibus Incentive Plan
 
Incorporated by reference to Exhibit 10.1 contained in Select Comfort's Current
Report on Form 8-K filed May 15, 2013 (File No. 0-25121)
 
 
 
 
 
10.21
 
Select Comfort Executive Investment Plan (December 1, 2014 Restatement)
 
Filed herewith
 
 
 
 
 





--------------------------------------------------------------------------------




Exhibit
No.
 
Description
 
Method of Filing
10.29
 
Amended and Restated Select Comfort Corporation Executive Severance Pay Plan
 
Incorporated by reference to Exhibit 10.1 contained in Select Comfort's Current
Report on Form 8-K filed August 21, 2008 (File No. 0-25121)
 
 
 
 
 
10.30
 
First Amendment to Amended and Restated Select Comfort Corporation Executive
Severance Pay Plan
 
Incorporated by reference to Exhibit 10.34 contained in Select Comfort's Annual
Report on Form 10-K for the fiscal year ended January 3, 2009 (File No. 0-25121)
 
 
 
 
 
10.32
 
Master Supply Agreement dated July 16, 2013 between the Company and Supplier
 (1)
 
Incorporated by reference to Exhibit 10.1 contained in Select Comfort's
Quarterly Report on Form 10-Q for the quarter ended September 28, 2013 (File No.
0-25121)
 
 
 
 
 
10.33
 
Retailer Program Agreement effective as of January 1, 2014 by and between
Synchrony Bank, Select Comfort Corporation and Select Comfort Retail Corporation
 (1)
 
Incorporated by reference to Exhibit 10.1 contained in Select Comfort's
Quarterly Report on Form 10-Q for the quarter ended June 28, 2014 (File No.
0-25121)
 
 
 
 
 
10.34
 
First Amendment to Retailer Program Agreement, dated effective as of October 1,
2014 by and between Synchrony Bank, Select Comfort Corporation and Select
Comfort Retail Corporation
 
Incorporated by reference to Exhibit 10.1 contained in Select Comfort's Current
Report on Form 8-K filed October 1, 2014 (File No. 0-25121)
 
 
 
 
 







--------------------------------------------------------------------------------




SCHEDULE 6.17
INTELLECTUAL PROPERTY
1.    U.S. and Foreign Patent Registrations.
•
All patent registrations listed below are assigned to Select Comfort Corporation
with the exception of the last two registrations (US Patent Nos. 7,389,554 and
6,804,848) which are assigned to Select Comfort SC Corporation, a subsidiary of
Select Comfort Corp.

TITLE
Country
Application No.
Patent No.
Expiration Date
Improved Air Control System for an Air Bed
Australia
1996051371
692,687
18-Oct-15
System and Method for Detecting a Leak in an Air Bed
Australia
2007353871
2007353871
24-May-27
System and Method for Improved Pressure Adjustment
Australia
2008353972
2008353972
4-Apr-28
Remote Control
Australia
14579/20133
351372
13-Sep-23
Interactive Air Bed
Austria
2734718.6
1392143
7-Jun-22
Interactive Air Bed
Belgium
2734718.6
1392143
7-Jun-22
Improved Air Control System for an Air Bed
Canada
2204260
2204260
18-Oct-15
Improved Air Control System for an Air Bed
Canada
2538933
2538933
18-Oct-15
Improved Air Control System for an Air Bed
Canada
2563027
2563027
18-Oct-15
Inflatable Mattress with Improved Border Support Wall
Canada
2232657
2232657
19-Sep-16
Valve Enclosure Assembly
Canada
2243942
2243942
28-Jul-18
Interactive Air Bed
Canada
2449094
2449094
7-Jun-22
System and Method for Detecting a Leak in an Air Bed
Canada
2688027
2688027
24-May-27
System and Method for Improved Pressure Adjustment
Canada
2720467
2720467
4-Apr-28





--------------------------------------------------------------------------------




TITLE
Country
Application No.
Patent No.
Expiration Date
Improved Air Control System for an Air Bed
Czech Republic
PV1319-97
297 809
18-Oct-15
System and Method for Improved Pressure Adjustment
Czech Republic
8745110.0
2273903
4-Apr-28
Interactive Air Bed
Denmark
2734718.6
1392143
7-Jun-22
Improved Air Control System for an Air Bed
Europe
95940626.5
789,976
18-Oct-15
Interactive Air Bed
Europe
2734718.6
1392143
7-Jun-22
System and Method for Improved Pressure Adjustment
Europe
8745110.0
2273903
4-Apr-28
Remote Control
Europe
001384333-0001
001384333-0001
16-Sep-38
Interactive Air Bed
Finland
2734718.6
1392143
7-Jun-22
Design for Hand Held Remote Control Unit
France
952481
952481
26-Apr-20
Interactive Air Bed
France
2734718.6
1392143
7-Jun-22
Interactive Air Bed
Germany
2734718.6
1392143
7-Jun-22
Interactive Air Bed
Ireland
2734718.6
1392143
7-Jun-22
Interactive Air Bed
Italy
2734718.6
1392143
7-Jun-22
Improved Air Control System for an Air Bed
Japan
1996-514868
3,824,640
18-Oct-15
Improved Air Control System for an Air Bed
Mexico
MX/a/1997/0003190
194,151
18-Oct-15
Interactive Air Bed
Netherlands
2734718.6
1392143
7-Jun-22
Improved Air Control System for an Air Bed
New Zealand
297205
297,205
18-Oct-15
Improved Air Control System for an Air Bed
New Zealand
334239
334,239
18-Oct-15
Remote Control
New Zealand
41806
418046
13-Sep-36
Interactive Air Bed
Norway
20035246
325087
7-Jun-22





--------------------------------------------------------------------------------




TITLE
Country
Application No.
Patent No.
Expiration Date
Interactive Air Bed
Spain
2734718.6
1392143
7-Jun-22
Interactive Air Bed
Sweden
2734718.6
1392143
7-Jun-22
Improved Air Control System for an Air Bed
United Kingdom
95940626.5
789,976
18-Oct-15
System and Method for Improved Pressure Adjustment
United Kingdom
8745110.0
2273903
4-Apr-28
Inflatable Mattress With Improved Border Support Wall
United States
08/538,404
5,642,546
19-Sep-15
Inflatable Mattress With Improved Border Support Wall - CON
United States
08/782,058
5,765,246
19-Sep-15
Valve Enclosure Assembly - REX
United States
08/901,144, 90/012,456
5,904,172 C1
28-Jul-17
Multi-Zone Support
United States
09/257,404
6,202,239
25-Feb-19
Air Mattress for a Sleeper Sofa
United States
09/266,392
6,108,844
11-Mar-19
System and Method for Sleep Surface Adjustment - REX
United States
09/522,484, 90/012,445
6,397,419
10-Jun-20
Sleeper Sofa With an Air Mattress
United States
09/266,540
6,161,231
11-Mar-19
Bed Foundation
United States
10/742,173
6,832,397
6-Jul-21
Interactive Air Bed
United States
10/165,108
6,763,541
7-Jun-22
Corner Piece for a Soft-Sided Mattress
United States
10/047,068
6,708,357
14-Jan-22
Leg and Bracket Assembly for a Bed Foundation
United States
10/284,634
6,883,191
6-Jul-21
Remote Control
United States
29/200,739
D502,929
15-Mar-19
System and Method for Detecting a Leak in an Air Bed - CON
United States
13/724,818
8,931,329
24-May-27
System and Method for Detecting a Leak in an Air Bed
United States
12/600,398
8,336,369
28-Sep-28





--------------------------------------------------------------------------------




TITLE
Country
Application No.
Patent No.
Expiration Date
Sleeping Surface Having Two Longitudinally Connected Bladders With a Support
Member
United States
11/753,387
7,865,988
17-Nov-25
System and Method for Improved Pressure Adjustment
United States
12/936,084
8,769,747
27-Jul-28
Multi-Zone Fluid Chamber and Mattress System
United States
13/828,985
8,966,689
14-Mar-33
Remote Control
United States
29/449,209
D691,118
8-Oct-27
Partner Snore Feature for Adjustable Bed Foundation
United States
13/803,671
8,984,687
14-Mar-33
Remote Control
United States
29/449,245
D698,338
28-Jan-28
Remote Control
United States
29/449,793
D697,874
21-Jan-28
Air Pump
United States
26/461,744
D701,536
25-Mar-28
Sheet for a Split-Top Adjustable Bed
United States
14/146,327
8,973,183
2-Jan-34
Tablet or Laptop Support Cushion
United States
29/491,319
D728,254
5-May-29
System and Method for Adjusting Settings of a Bed With a Remote Control
United States
14/206,892
8,893,339
12-Mar-34
Air Mattress Control System and Method
United States
10/002,992
6,686,711
31-Dec-21
High-Profile Mattress Having an Upper Low-Profile Module With an Air Posturizing
Sleep Surface
United States
10/389,173
6,804,848
14-Mar-23
Air Sleep System with Dual Elevating Air Posturizing Sleep Surfaces
United States
11/173,543
7,389,554
2-Jun-23





--------------------------------------------------------------------------------






2.    U.S. and Foreign Trademark, Service mark, and Copyright Registrations
Country
Mark
Owner
Classes
Reg. #
Issued
US
AIRFIT
Select Comfort Corporation
20
4739290
19-May-15
US
CELENIA
Select Comfort SC Corporation
20
2506794
13-Nov-01
US
CERENITY
Select Comfort SC Corporation
20
2999419
27-Sep-05
US
CERULEAN HP
Select Comfort SC Corporation
20
2382939
05-Sep-00
US
CIRRUS
Select Comfort SC Corporation
20
2366271
11-Jul-00
US
CLIMATEFIT
Select Comfort Corporation
24
4552344
17-Jun-14
US
COMFORT CLUB
Select Comfort Corporation
35
2042605
11-Mar-97
US
COMFORT. INDIVIDUALIZED.
Select Comfort Corporation
35
4661689
30-Dec-14
US
COMFORTAIRE
Select Comfort SC Corporation
20
1275216
24-Apr-84
US
COMFORTAIRE...COMFORT FOR LIFE
Select Comfort SC Corporation
20
3043493
17-Jan-06
US
COMFORTFIT
Select Comfort Corporation
24, 35
4003582
26-Jul-11
Australia
[oppenheimer3137515v2b_image1.gif]
DESIGN (Arrow and Circle)


Select Comfort Corporation
20, 24, 35
931129
24-Feb-03
Canada
[oppenheimer3137515v2b_image2.gif]
DESIGN (Arrow and Circle)


Select Comfort Corporation
NA, NA
609449
05-May-04
European Community
[oppenheimer3137515v2b_image1.gif]
DESIGN (Arrow and Circle)


Select Comfort Corporation
20, 24, 35
2895100
27-Jul-04





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
Japan
[oppenheimer3137515v2b_image3.gif]
DESIGN (Arrow and Circle)


Select Comfort Corporation
20, 24, 35
4783695
02-Jul-04
Mexico
[oppenheimer3137515v2b_image3.gif]
DESIGN (Arrow and Circle)


Select Comfort Corporation
35
1496968
20-Nov-14
Mexico
[oppenheimer3137515v2b_image1.gif]
DESIGN (Arrow and Circle)


Select Comfort Corporation
24
958293
19-Oct-06
Mexico
[oppenheimer3137515v2b_image4.gif]
DESIGN (Arrow and Circle)


Select Comfort Corporation
20
958747
24-Oct-06
US
[oppenheimer3137515v2b_image3.gif]
DESIGN (Arrow and Circle)


Select Comfort Corporation
20, 24, 35
2803624
06-Jan-04
Germany
[oppenheimer3137515v2b_image1.gif]
DESIGN (ARROWS AND CIRCLE)


Select Comfort Corporation
20, 24, 35
302012018898
30-Aug-12
China
[oppenheimer3137515v2b_image4.gif]
DOUBLE ARROW LOGO


Select Comfort Corporation
20
8254835
21-Apr-14
Norway
[oppenheimer3137515v2b_image3.gif]
DOUBLE ARROW LOGO


Select Comfort Corporation
20, 24, 35
244154
06-Feb-08
US
DREAMAIRE
Select Comfort SC Corporation
20
2870116
03-Aug-04
US
[oppenheimer3137515v2b_image5.gif]
DUALAIR TECHNOLOGY INSIDE & Double Arrows Logo




Select Comfort Corporation
20
 
 





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
US
[oppenheimer3137515v2b_image6.gif]
DUALTEMP (Stylized)




Select Comfort Corporation
20
4420145
15-Oct-13
US
FAMILY CONNECTED, SLEEP PERFECTED
Select Comfort Corporation
20, 35
 
 
US
FLEXTOP
Select Comfort Corporation
20
4609411
23-Sep-14
US
FLEXTOP
Select Comfort Corporation
24
 
 
Australia
GRIDZONE
Select Comfort Corporation
20
1187674
26-Feb-08
New Zealand
GRIDZONE
Select Comfort Corporation
20
771859
10-Jul-07
US
GRIDZONE
Select Comfort Corporation
17, 20
3137303
29-Aug-06
US
HEALTHY CHOICE COLLECTION
Select Comfort SC Corporation
20
2767623
23-Sep-03
US
INDIVIDUALFIT
Select Comfort Corporation
35
4023575
06-Sep-11
US
INDIVIDUALIZED SLEEP EXPERIENCES
Select Comfort SC Corporation
20
4463046
07-Jan-14
Australia
INTRALUX
Select Comfort Corporation
17
1223048
02-Jul-08
Int'l Registration
INTRALUX
Select Comfort Corporation
17
949219
18-Jul-07
US
INTRALUX
Select Comfort Corporation
20
2860124
06-Jul-04
US
IT'S THE BED THAT COUNTS
Select Comfort Corporation
20, 35
3640679
16-Jun-09
US
KNOW BETTER SLEEP
Select Comfort Corporation
35
4713336
31-Mar-15
US
LOONA THE SLEEP TIGHT GAME
Select Comfort Corporation
9
4338429
21-May-13
US
LUXFIT
Select Comfort Corporation
20
4491833
04-Mar-14





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
US
[oppenheimer3137515v2b_image7.gif]
NO COUNTING SHEEP LOGO


Select Comfort Corporation
20
1954866
06-Feb-96
European Community
NUMBER
Select Comfort Corporation
20, 24, 35
7296403
14-May-09
Australia
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
China
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
Croatia
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
European Community
PERSONAL RENEWAL
Select Comfort Corporation
20
0901612
05-Oct-06
Int'l Registration
PERSONAL RENEWAL
Select Comfort Corporation
20
0901612
05-Oct-06
Japan
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
Liechtenstein
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
Macedonia
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
Monaco
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
Morocco
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
Norway
PERSONAL RENEWAL
Select Comfort Corporation
20
0901612
05-Oct-06
Romania
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
Russian Federation
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
Singapore
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
08-Jun-07





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
Switzerland
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
Ukraine
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
Vietnam
PERSONAL RENEWAL
Select Comfort Corporation
20
901612
05-Oct-06
US
PILLOW[OLOGY]
Select Comfort Corporation
20
3628199
26-May-09
US
PILLOWFIT
Select Comfort Corporation
20, 35
3986953
28-Jun-11
US
PLUSHFIT
Select Comfort Corporation
20
4696641
03-Mar-15
US
PROBABLY THE BEST BED IN THE WORLD
Select Comfort Corporation
20, 35
 
 
US
ROYALAIRE
Select Comfort SC Corporation
20
2698412
18-Mar-03
Argentina
SELECT COMFORT
Select Comfort Corporation
20
2401534
15-Oct-10
Argentina
SELECT COMFORT
Select Comfort Corporation
35
2129979
24-Nov-06
Argentina
SELECT COMFORT
Select Comfort Corporation
24
2129980
24-Nov-06
Australia
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
1168932
23-Aug-05
Brazil
SELECT COMFORT
Select Comfort Corporation
35
 
 
Canada
SELECT COMFORT
Select Comfort Corporation
NA, NA
602961
23-Feb-04
Canada
SELECT COMFORT
Select Comfort Corporation
N20
375518
09-Nov-90
Chile
SELECT COMFORT
Select Comfort Corporation
20, 24
754481
24-Mar-06
Chile
SELECT COMFORT
Select Comfort Corporation
35
754479
24-Mar-06
European Community
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
003018959
07-Feb-05





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
Germany
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
302012018897
13-Feb-15
Hong Kong
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
300483354
24-Aug-05
India
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
 
 
Int'l Registration
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
880279
23-Aug-05
Ireland
SELECT COMFORT
Select Comfort Corporation
20
B157043
16-Aug-95
Japan
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
880279
23-Aug-05
Korea, Republic of
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
880279
23-Aug-05
Mexico
SELECT COMFORT
Select Comfort Corporation
24
973077
21-Feb-07
Mexico
SELECT COMFORT
Select Comfort Corporation
35
972461
15-Feb-07
Mexico
SELECT COMFORT
Select Comfort Corporation
20
964552
29-Nov-06
New Zealand
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
734642
24-Aug-05
Russian Federation
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
880279
23-Aug-05
Russian Federation
SELECT COMFORT
Select Comfort Corporation
20
127374
16-Jun-95
Singapore
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
880279
23-Aug-05
South Africa
SELECT COMFORT
Select Comfort Corporation
20
2005/19030
23-Jan-09
Taiwan
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
1222179
01-Aug-06
Taiwan
SELECT COMFORT
Select Comfort Corporation
20
738020
01-Dec-96
Ukraine
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
880279
23-Aug-05





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
United Kingdom
SELECT COMFORT
Select Comfort Corporation
20
B1528905
08-Mar-93
US
SELECT COMFORT
Select Comfort Corporation
20
1976214
28-May-96
US
SELECT COMFORT
Select Comfort Corporation
20
1581562
06-Feb-90
Vietnam
SELECT COMFORT
Select Comfort Corporation
20, 24, 35
880279
23-Aug-05
Norway
[oppenheimer3137515v2b_image8.gif]
SELECT COMFORT & CIRCLE/ARROWS DESIGN


Select Comfort Corporation
20, 24, 35
235618
16-Oct-06
China
SELECT COMFORT (ENGLISH)
Select Comfort Corporation
20
4805838
28-Jan-10
China
SELECT COMFORT (ENGLISH)
Select Comfort Corporation
24
4805837
28-Jun-10
China
SELECT COMFORT (ENGLISH)
Select Comfort Corporation
35
4805836
21-Feb-09
China
SELECT COMFORT (IN CHINESE)
Select Comfort Corporation
20
5528767
28-Aug-09
China
SELECT COMFORT (IN CHINESE)
Select Comfort Corporation
35
4968264
14-Mar-09
US
[oppenheimer3137515v2b_image9.gif]
SELECT COMFORT (STYLIZED AND/OR WITH DESIGN)


Select Comfort Corporation
20
2803623
06-Jan-04
Germany
[oppenheimer3137515v2b_image8.gif]
SELECT COMFORT AND DESIGN (ARROWS AND CIRCLE)


Select Comfort Corporation
20, 24, 35
302012018899
30-Aug-12
Canada
[oppenheimer3137515v2_image10.gif]
SELECT COMFORT CREATOR OF THE SLEEP NUMBER BED & DESIGN


Select Comfort Corporation
NA, NA
610899
21-May-04





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
Canada
[oppenheimer3137515v2_image11.gif]
SELECT COMFORT CREATOR OF THE SLEEP NUMBER BED & DESIGN


Select Comfort Corporation
NA, NA
618842
08-Sep-04
Germany
[oppenheimer3137515v2_image10.gif]
SELECT COMFORT CREATOR OF THE SLEEP NUMBER BED AND DESIGN


Select Comfort Corporation
20, 24, 35
302012018856
11-Oct-12
Japan
SELECT COMFORT IN JAPANESE (KATAKANA)
Select Comfort Corporation
20
4291185
09-Jul-99
US
[oppenheimer3137515v2_image12.gif]
SIGNATURE PATTERN (DOUBLE CIRCLES)


Select Comfort Corporation
20
 
 
US
[oppenheimer3137515v2_image13.gif]
SIGNATURE PATTERN (SINGLE CIRCLES)


Select Comfort Corporation
20
 
 
US
SLEEP BETTER ON AIR
Select Comfort Corporation
35
2326197
07-Mar-00
Australia
SLEEP IQ
Select Comfort SC Corporation
09, 20, 42
 
 
Canada
SLEEP IQ
Select Comfort SC Corporation
09, 20, 42
 
 
European Community
SLEEP IQ
Select Comfort SC Corporation
09, 20, 42
 
 
Int'l Registration
SLEEP IQ
Select Comfort SC Corporation
09, 20, 42
 
 





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
New Zealand
SLEEP IQ
Select Comfort SC Corporation
09, 20, 42
 
 
United Kingdom
SLEEP IQ
Select Comfort SC Corporation
09, 20, 42
 
 
US
SLEEP IQ
Select Comfort SC Corporation
09, 20, 42
4605824
16-Sep-14
Albania
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Argentina
SLEEP NUMBER
Select Comfort Corporation
24
2129977
24-Nov-06
Argentina
SLEEP NUMBER
Select Comfort Corporation
20
2129978
24-Nov-06
Argentina
SLEEP NUMBER
Select Comfort Corporation
35
2129976
24-Nov-06
Australia
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Australia
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
868055
05-Mar-01
Bahrain
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Brazil
SLEEP NUMBER
Select Comfort Corporation
35
827787987
22-Jan-08
Brazil
SLEEP NUMBER
Select Comfort Corporation
24
827787863
22-Jan-08
Brazil
SLEEP NUMBER
Select Comfort Corporation
20
827787952
22-Jan-08
Canada
SLEEP NUMBER
Select Comfort Corporation
NA, NA
633703
24-Feb-05
Chile
SLEEP NUMBER
Select Comfort Corporation
35
754480
24-Mar-06
Chile
SLEEP NUMBER
Select Comfort Corporation
20, 24
754478
24-Mar-06
Croatia
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
European Community
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
European Community
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
2116408
30-May-02
Germany
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
302012018860
29-Aug-12
Hong Kong
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
301308267
20-Mar-09
Hong Kong
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
300485541
29-Aug-05
Iceland
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
India
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
1372724
31-Mar-07
Indonesia
SLEEP NUMBER
Select Comfort Corporation
35
IDM000233177
15-Jan-10
Indonesia
SLEEP NUMBER
Select Comfort Corporation
20
IDM000169288
15-Jul-08
Int'l Registration
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Israel
SLEEP NUMBER
Select Comfort Corporation
20
147128
03-May-02
Israel
SLEEP NUMBER
Select Comfort Corporation
35
179386
07-Nov-06
Israel
SLEEP NUMBER
Select Comfort Corporation
24
179385
07-Nov-06
Israel
SLEEP NUMBER
Select Comfort Corporation
20
179155
07-Nov-06
Japan
SLEEP NUMBER
Select Comfort Corporation
20, 24
4534262
11-Jan-02
Japan
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Korea
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Macedonia
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Malaysia
SLEEP NUMBER
Select Comfort Corporation
20
7018125
19-Feb-09





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
Malaysia
SLEEP NUMBER
Select Comfort Corporation
24
7018126
23-Feb-09
Malaysia
SLEEP NUMBER
Select Comfort Corporation
35
7018127
10-Mar-11
Mexico
SLEEP NUMBER
Select Comfort Corporation
24
945306
27-Jul-06
Mexico
SLEEP NUMBER
Select Comfort Corporation
35
919838
20-Feb-06
Mexico
SLEEP NUMBER
Select Comfort Corporation
20
945307
27-Jul-06
Montenegro
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
New Zealand
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
734726
25-Aug-05
Norway
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
222920
16-Apr-04
Oman
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Russian Federation
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Saudi Arabia
SLEEP NUMBER
Select Comfort Corporation
20
1049/37
22-Feb-09
Serbia
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Singapore
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Switzerland
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Taiwan
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
1222180
01-Aug-06
Thailand
SLEEP NUMBER
Select Comfort Corporation
20
TM286733
23-Sep-08
Thailand
SLEEP NUMBER
Select Comfort Corporation
24
TM286102
11-Sep-08
Thailand
SLEEP NUMBER
Select Comfort Corporation
35
SM41514
13-Feb-09





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
Turkey
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
Ukraine
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
United Arab Emirates
SLEEP NUMBER
Select Comfort Corporation
20
101204
31-Mar-10
United Arab Emirates
SLEEP NUMBER
Select Comfort Corporation
24
101207
31-Mar-10
United Arab Emirates
SLEEP NUMBER
Select Comfort Corporation
35
101208
31-Mar-10
US
SLEEP NUMBER
Select Comfort Corporation
20, 24
2753633
19-Aug-03
US
SLEEP NUMBER
Select Comfort Corporation
35
2641045
22-Oct-02
US
SLEEP NUMBER
Select Comfort Corporation
20
2618999
10-Sep-02
Vietnam
SLEEP NUMBER
Select Comfort Corporation
20, 24, 35
864330
23-Aug-05
US
[oppenheimer3137515v2_image14.gif]
SLEEP NUMBER & Design (Arrow & Circle)




Select Comfort Corporation
20, 24, 35
 
 
China
SLEEP NUMBER (ENGLISH)
Select Comfort Corporation
20
4805841
21-May-09
China
SLEEP NUMBER (ENGLISH)
Select Comfort Corporation
24
4805840
21-Apr-09
China
SLEEP NUMBER (ENGLISH)
Select Comfort Corporation
35
4805839
21-Feb-09
China
SLEEP NUMBER (IN CHINESE)
Select Comfort Corporation
35
4968262
14-Mar-09
China
SLEEP NUMBER (IN CHINESE)
Select Comfort Corporation
20
4968263
14-Mar-09
European Community
[oppenheimer3137515v2_image15.gif]
SLEEP NUMBER AND DESIGN (ARROWS AND CIRCLE)




Select Comfort Corporation
20, 24, 35
10708436
07-Aug-12





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
Germany
[oppenheimer3137515v2_image16.gif]
SLEEP NUMBER AND DESIGN (ARROWS AND CIRCLE)




Select Comfort Corporation
20, 24, 35
302012018900
30-Aug-12
US
[oppenheimer3137515v2_image17.gif]
Sleep Number Icon - Black Outline




Select Comfort Corporation
20, 24, 35
 
 
US
SLEEP NUMBER INNER CIRCLE
Select Comfort Corporation
35
4136483
01-May-12
Hong Kong
SLEEP NUMBER PERSONAL PREFERENCE
Select Comfort Corporation
20
300594847
08-Mar-06
US
SLEEPIQ KIDS
Select Comfort Corporation
09, 20, 42
 
 
US
[oppenheimer3137515v2_image18.gif]
SLEEPIQ KIDS (Stylized)




Select Comfort Corporation
09, 20, 42
 
 
US
SMART BED FOR SMART KIDS
Select Comfort Corporation
20
 
 
Albania
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Australia
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Croatia
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
European Community
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Iceland
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Int'l Registration
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Liechtenstein
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Macedonia
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
Monaco
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Montenegro
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Morocco
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Romania
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Russian Federation
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Serbia
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Switzerland
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
Turkey
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
10-Jan-09
Ukraine
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
938178
31-Aug-07
US
TAKE CONTROL OF YOUR SLEEP
Select Comfort Corporation
35
3576817
17-Feb-09
US
Tech-e
Select Comfort Corporation
9
4684538
10-Feb-15
Canada
THE AIR BED COMPANY
Select Comfort Corporation
N20
551562
26-Sep-01
US
THE MAGIC IS IN THE AIR
Select Comfort SC Corporation
20
4717143
07-Apr-15
US
THE ONLY BED THAT GROWS WITH THEM
Select Comfort Corporation
20
 
 
US
THE ONLY BED THAT KNOWS YOU.
Select Comfort Corporation
35
4510326
08-Apr-14
Canada
[oppenheimer3137515v2_image19.gif]




Select Comfort Corporation
NA, NA
609130
03-May-04
US
TONIGHT BEDTIME. TOMORROW THE WORLD.
Select Comfort Corporation
20, 35
 
 





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
Australia
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
Canada
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
NA
TMA746540
31-Aug-09
China
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24
898384
31-Aug-06
Croatia
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
European Community
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
Iceland
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
Int'l Registration
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
Japan
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
12-Sep-08
Korea
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
25-Feb-08
Liechtenstein
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
Macedonia
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
Monaco
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
Morocco
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
Norway
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
Romania
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
Russian Federation
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
Singapore
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
21-Aug-07
Switzerland
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06





--------------------------------------------------------------------------------




Country
Mark
Owner
Classes
Reg. #
Issued
Ukraine
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
US
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
2702762
01-Apr-03
Vietnam
WHAT'S YOUR SLEEP NUMBER?
Select Comfort Corporation
20, 24, 35
898384
31-Aug-06
US
WHISPERFLO
Select Comfort SC Corporation
7
3055175
31-Jan-06
US
YOU'RE MORE THAN JUST A NUMBER TO US
Select Comfort SC Corporation
35
 
 



Country
Title
Owner
Reg. #
Issued
China
Copyright Registrations for Double Arrow Logo and Sleep Number & Double Arrow
Logo
Select Comfort Corporation
2011-F-037456
30-Mar-11
US
Get the best night's sleep ever.
Select Comfort Corporation
TX0004236085
11-Jul-96
US
Why Select Comfort outperforms innersprings and waterbeds for support.
Select Comfort Corporation
TX0004236086
11-Jul-96
US
Select Comfort: letter from the president.
Select Comfort Corporation
TX0004236087
11-Jul-96









--------------------------------------------------------------------------------




SCHEDULE 6.18
INSURANCE
See attached.






--------------------------------------------------------------------------------




SCHEDULE 7.4
PLEDGED NOTES
None.




--------------------------------------------------------------------------------




EXHIBIT A
FORM OF
REVOLVING CREDIT NOTE
$___________                                        ________, 20__


FOR VALUE RECEIVED, the undersigned, SELECT COMFORT CORPORATION, a Minnesota
corporation (the “Borrower”), promises to pay, on the last day of the Commitment
Period, as defined in the Credit Agreement (as hereinafter defined), to the
order of _________ (“Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114‑1306 the principal sum of


_______________________________ AND
00/100    .................................................................................DOLLARS


or the aggregate unpaid principal amount of all Revolving Loans, as defined in
the Credit Agreement, made by Lender to the Borrower pursuant to Section 2.2(a)
of the Credit Agreement, whichever is less, in lawful money of the United States
of America.


As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of September 9, 2015, among the Borrower, the Lenders, as defined therein,
and KeyBank National Association, as the administrative agent for the Lenders
(the “Administrative Agent”), as the same may from time to time be amended,
restated or otherwise modified. Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.


The Borrower also promises to pay interest on the unpaid principal amount of
each Revolving Loan from time to time outstanding, from the date of such
Revolving Loan until the payment in full thereof, at the rates per annum that
shall be determined in accordance with the provisions of Section 2.3(a) of the
Credit Agreement. Such interest shall be payable on each date provided for in
such Section 2.3(a); provided that interest on any principal portion that is not
paid when due shall be payable on demand.


The portions of the principal sum hereof from time to time representing Base
Rate Loans and Eurodollar Loans, interest owing thereon and payments of
principal and interest of any thereof, shall be shown on the records of Lender
by such method as Lender may generally employ; provided that failure to make any
such entry shall in no way detract from the obligations of the Borrower under
this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


This Note is one of the Revolving Credit Notes referred to in the Credit
Agreement and is entitled to the benefits thereof. Reference is made to the
Credit Agreement for a description of








E-1




--------------------------------------------------------------------------------




the right of the undersigned to anticipate payments hereof, the right of the
holder hereof to declare this Note due prior to its stated maturity, and other
terms and conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 
SELECT COMFORT CORPORATION


By:                                                           
Name:                                                      
Title:                                                        





























































E-2




--------------------------------------------------------------------------------








EXHIBIT B
FORM OF
SWING LINE NOTE


$10,000,000                                            _____ ___, 20__


FOR VALUE RECEIVED, the undersigned, SELECT COMFORT CORPORATION, a Minnesota
corporation (the “Borrower”), promises to pay to the order of KEYBANK NATIONAL
ASSOCIATION (the “Swing Line Lender”) at the main office of KEYBANK NATIONAL
ASSOCIATION, as the Administrative Agent, as hereinafter defined, 127 Public
Square, Cleveland, Ohio 44114‑1306 the principal sum of


TEN MILLION AND
00/100    ............................................................................................................................DOLLARS


or the aggregate unpaid principal amount of all Swing Loans, as defined in the
Credit Agreement (as hereinafter defined), made by the Swing Line Lender to the
Borrower pursuant to Section 2.2(c) of the Credit Agreement, whichever is less,
in lawful money of the United States of America on the earlier of the last day
of the Commitment Period, as defined in the Credit Agreement, or, with respect
to each Swing Loan, the Swing Loan Maturity Date applicable thereto.


As used herein, “Credit Agreement” means the Credit and Security Agreement dated
as of September 9, 2015, among the Borrower, the Lenders, as defined therein,
and KeyBank National Association, as the administrative agent for the Lenders
(the “Administrative Agent”), as the same may from time to time be amended,
restated or otherwise modified. Each capitalized term used herein that is
defined in the Credit Agreement and not otherwise defined herein shall have the
meaning ascribed to it in the Credit Agreement.


The Borrower also promises to pay interest on the unpaid principal amount of
each Swing Loan from time to time outstanding, from the date of such Swing Loan
until the payment in full thereof, at the rates per annum that shall be
determined in accordance with the provisions of Section 2.3(b) of the Credit
Agreement. Such interest shall be payable on each date provided for in such
Section 2.3(b); provided that interest on any principal portion that is not paid
when due shall be payable on demand.


The principal sum hereof from time to time, and the payments of principal and
interest thereon, shall be shown on the records of the Swing Line Lender by such
method as the Swing Line Lender may generally employ; provided that failure to
make any such entry shall in no way detract from the obligations of the Borrower
under this Note or the Credit Agreement.


If this Note shall not be paid at maturity, whether such maturity occurs by
reason of lapse of time or by operation of any provision for acceleration of
maturity contained in the Credit Agreement, the principal hereof and the unpaid
interest thereon shall bear interest, pursuant to the terms of the Credit
Agreement, until paid, at a rate per annum equal to the Default Rate. All
payments of principal of and interest on this Note shall be made in immediately
available funds.


    








E-3




--------------------------------------------------------------------------------




This Note is the Swing Line Note referred to in the Credit Agreement and is
entitled to the benefits thereof. Reference is made to the Credit Agreement for
a description of the right of the undersigned to anticipate payments hereof, the
right of the holder hereof to declare this Note due prior to its stated
maturity, and other terms and conditions upon which this Note is issued.


Except as expressly provided in the Credit Agreement, the Borrower expressly
waives presentment, demand, protest and notice of any kind. This Note shall be
governed by and construed in accordance with the laws of the State of New York.


JURY TRIAL WAIVER. THE BORROWER, TO THE EXTENT PERMITTED BY LAW, HEREBY WAIVES
ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING
IN CONTRACT, TORT OR OTHERWISE, AMONG THE BORROWER, THE ADMINISTRATIVE AGENT AND
THE LENDERS, OR ANY THEREOF, ARISING OUT OF, IN CONNECTION WITH, RELATED TO, OR
INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH THIS
NOTE OR ANY OTHER NOTE OR INSTRUMENT, DOCUMENT OR AGREEMENT EXECUTED OR
DELIVERED IN CONNECTION HEREWITH OR THE TRANSACTIONS RELATED THERETO.


 
SELECT COMFORT CORPORATION


By:                                                          
Name:                                                     
Title:                                                       



























































E-4




--------------------------------------------------------------------------------




EXHIBIT C
FORM OF
NOTICE OF LOAN


_______________________, 20____


KeyBank National Association, as the Administrative Agent
127 Public Square
Cleveland, Ohio 44114
Attention: Institutional Bank


Ladies and Gentlemen:


The undersigned, __________________, on behalf of Select Comfort Corporation, a
Minnesota corporation (the “Borrower”), refers to the Credit and Security
Agreement, dated as of September 9, 2015 (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), among the undersigned,
the Lenders, as defined in the Credit Agreement, and KeyBank National
Association, as the administrative agent for the Lenders (the “Administrative
Agent”), and hereby gives you notice, pursuant to Section 2.5 of the Credit
Agreement that the Borrower hereby requests a Loan under the Credit Agreement,
and in connection therewith sets forth below the information relating to the
Loan (the “Proposed Loan”) as required by Section 2.5 of the Credit Agreement:


(a)    The Business Day of the Proposed Loan is __________, 20__.


(b)    The amount of the Proposed Loan is $_______________.


(c)    The Proposed Loan is to be a Base Rate Loan ____ / Eurodollar Loan ___ /
Swing Loan ___.
(Check one.)


(d)    If the Proposed Loan is a Eurodollar Loan, the Interest Period requested
is
one month ___, two months ___, three months ___, six months ____.
(Check one.)


The undersigned hereby certifies on behalf of the Borrower that the following
statements are true on the date hereof, and will be true on the date of the
Proposed Loan:


(i)    the representations and warranties contained in the Credit Agreement are
correct in all material respects, before and after giving effect to the Proposed
Loan and the application of the proceeds therefrom, as though made on and as of
such date (except to the extent any thereof expressly relate to an earlier date,
in which case such representations and warranties are true and correct in all
material respects as of such earlier date);


    








E-5




--------------------------------------------------------------------------------




(ii)    no event has occurred and is continuing, or would result from such
Proposed Loan, or the application of proceeds therefrom, that constitutes a
Default or Event of Default; and


(iii)    the applicable conditions set forth in Section 2.5 and Article IV of
the Credit Agreement have been satisfied.


 
SELECT COMFORT CORPORATION


By:                                                         
Name:                                                    
Title:                                                      

























































































E-6




--------------------------------------------------------------------------------




EXHIBIT D
FORM OF
COMPLIANCE CERTIFICATE
For the Quarterly Reporting Period ended ____________________


THE UNDERSIGNED HEREBY CERTIFIES THAT:


(1)    I am the duly elected [President] or [DESIGNATE FINANCIAL OFFICER] of
Select Comfort Corporation, a Minnesota corporation (the “Borrower”);


(2)    I am familiar with the terms of that certain Credit and Security
Agreement, dated as of September 9, 2015, among the Borrower, the lenders party
thereto (together with their respective successors and assigns, collectively,
the “Lenders”), as defined in the Credit Agreement, and KeyBank National
Association, as the Administrative Agent (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”, the terms
defined therein being used herein as therein defined), and the terms of the
other Loan Documents, and I have made, or have caused to be made under my
supervision, a review in reasonable detail of the transactions and condition of
the Borrower and its Subsidiaries during the accounting period covered by the
attached financial statements;


(3)    The review described in paragraph (2) above did not disclose, and I have
no knowledge of, the existence of any condition or event that constitutes or
constituted a Default or Event of Default, at the end of the accounting period
covered by the attached financial statements or as of the date of this
Certificate;


(4)    The representations and warranties made by the Borrower contained in the
Credit Agreement are true and correct in all material respects as though made on
and as of the date hereof (except to the extent any thereof expressly relate to
an earlier date, in which case such representations and warranties are true and
correct in all material respects as of such earlier date); and


(5)    Set forth on Attachment I hereto are calculations of the financial
covenants set forth in Section 5.7 of the Credit Agreement, which calculations
show compliance with the terms thereof.


IN WITNESS WHEREOF, I have signed this certificate the ___ day of _________,
20___.


 
SELECT COMFORT CORPORATION


By:                                                         
Name:                                                    
Title:                                                      























E-7




--------------------------------------------------------------------------------




EXHIBIT E
FORM OF
ASSIGNMENT AND ACCEPTANCE AGREEMENT


This Assignment and Acceptance Agreement (this “Assignment Agreement”) between
______________________ (the “Assignor”) and ______________________ (the
“Assignee”) is dated as of __________ ___, 20___. The parties hereto agree as
follows:


1.    Preliminary Statement. Assignor is a party to a Credit and Security
Agreement, dated as of September 9, 2015 (as the same may from time to time be
amended, restated or otherwise modified, the “Credit Agreement”), among Select
Comfort Corporation, a Minnesota corporation (the “Borrower”), the lenders party
thereto (together with their respective successors and assigns, collectively,
the “Lenders” and, individually, each a “Lender”), and KeyBank National
Association, as the administrative agent for the Lenders (the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings attributed to them in the Credit Agreement.


2.    Assignment and Assumption. Assignor hereby sells and assigns to Assignee,
and Assignee hereby purchases and assumes from Assignor, an interest in and to
Assignor’s rights and obligations under the Credit Agreement, effective as of
the Assignment Effective Date (as hereinafter defined), equal to the percentage
interest specified on Annex 1 hereto (hereinafter, the “Assigned Percentage”) of
Assignor’s right, title and interest in and to (a) the Commitment, (b) any Loan
made by Assignor that is outstanding on the Assignment Effective Date, (c)
Assignor’s interest in any Letter of Credit outstanding on the Assignment
Effective Date, (d) any Note delivered to Assignor pursuant to the Credit
Agreement, and (e) the Credit Agreement and the other Related Writings. After
giving effect to such sale and assignment and on and after the Assignment
Effective Date, Assignee shall be deemed to have a “Commitment Percentage” under
the Credit Agreement equal to the Commitment Percentage set forth in subpart
II.A on Annex 1 hereto and an Assigned Amount as set forth on subpart I.B of
Annex 1 hereto (hereinafter, the “Assigned Amount”).


3.    Assignment Effective Date. The Assignment Effective Date (the “Assignment
Effective Date”) shall be [__________ __, ____] (or such other date agreed to by
the Administrative Agent). On or prior to the Assignment Effective Date,
Assignor shall satisfy the following conditions:


(a)    receipt by the Administrative Agent of this Assignment Agreement,
including Annex 1 hereto, properly executed by Assignor and Assignee and
accepted and consented to by the Administrative Agent and, if necessary pursuant
to the provisions of Section 11.10(b) of the Credit Agreement, by the Borrower;


(b)    receipt by the Administrative Agent from Assignor of a fee of Three
Thousand Five Hundred Dollars ($3,500), if required by Section 11.10(d) of the
Credit Agreement;


(c)    receipt by the Administrative Agent from Assignee of an administrative
questionnaire, or other similar document, which shall include (i) the address
for notices under the














E-8




--------------------------------------------------------------------------------




Credit Agreement, (ii) the address of its Lending Office, (iii) wire transfer
instructions for delivery of funds by the Administrative Agent, and (iv) such
other information as the Administrative Agent shall request; and


(d)    receipt by the Administrative Agent from Assignor or Assignee of any
other information required pursuant to Section 11.10 of the Credit Agreement or
otherwise necessary to complete the transaction contemplated hereby.


4.    Payment Obligations. In consideration for the sale and assignment of Loans
hereunder, Assignee shall pay to Assignor, on the Assignment Effective Date, the
amount agreed to by Assignee and Assignor. Any interest, fees and other payments
accrued prior to the Assignment Effective Date with respect to the Assigned
Amount shall be for the account of Assignor. Any interest, fees and other
payments accrued on and after the Assignment Effective Date with respect to the
Assigned Amount shall be for the account of Assignee. Each of Assignor and
Assignee agrees that it will hold in trust for the other party any interest,
fees or other amounts which it may receive to which the other party is entitled
pursuant to the preceding sentence and to pay the other party any such amounts
which it may receive promptly upon receipt thereof.


5.    Credit Determination; Limitations on Assignor’s Liability. Assignee
represents and warrants to Assignor, the Borrower, the Administrative Agent and
the Lenders (a) that it is capable of making and has made and shall continue to
make its own credit determinations and analysis based upon such information as
Assignee deemed sufficient to enter into the transaction contemplated hereby and
not based on any statements or representations by Assignor; (b) Assignee
confirms that it meets the requirements to be an assignee as set forth in
Section 11.10 of the Credit Agreement; (c) Assignee confirms that it is able to
fund the Loans and the Letters of Credit as required by the Credit Agreement;
(d) Assignee agrees that it will perform in accordance with their terms all of
the obligations which by the terms of the Credit Agreement and the other Related
Writings are required to be performed by it as a Lender thereunder; and (e)
Assignee represents that it has reviewed each of the Loan Documents and by its
signature to this Assignment Agreement, agrees to be bound by and subject to the
terms and conditions of the Loan Documents as if it were an original party
thereto. It is understood and agreed that the assignment and assumption
hereunder are made without recourse to Assignor and that Assignor makes no
representation or warranty of any kind to Assignee and shall not be responsible
for (i) the due execution, legality, validity, enforceability, genuineness,
sufficiency or collectability of the Credit Agreement or any other Related
Writings, (ii) any representation, warranty or statement made in or in
connection with the Credit Agreement or any of the other Related Writings, (iii)
the financial condition or creditworthiness of the Borrower or any Guarantor of
Payment, (iv) the performance of or compliance with any of the terms or
provisions of the Credit Agreement or any of the other Related Writings, (v) the
inspection of any of the property, books or records of the Borrower, or (vi) the
validity, enforceability, perfection, priority, condition, value or sufficiency
of any collateral securing or purporting to secure the Loans or Letters of
Credit. Neither Assignor nor any of its officers, directors, employees, agents
or attorneys shall be liable for any mistake, error of judgment, or action taken
or omitted to be taken in connection with the Loans, the Letters of Credit, the
Credit Agreement or the other Related Writings, except for its or their
own gross negligence or willful misconduct. Assignee appoints the












E-9




--------------------------------------------------------------------------------




Administrative Agent to take such action as agent on its behalf and to exercise
such powers under the Credit Agreement as are delegated to the Administrative
Agent by the terms thereof.


6.    Indemnity. Assignee agrees to indemnify and hold harmless Assignor against
any and all losses, cost and expenses (including, without limitation, attorneys’
fees) and liabilities incurred by Assignor in connection with or arising in any
manner from Assignee’s performance or non-performance of obligations assumed
under this Assignment Agreement.


7.    Subsequent Assignments. After the Assignment Effective Date, Assignee
shall have the right, pursuant to Section 11.10 of the Credit Agreement, to
assign the rights which are assigned to Assignee hereunder, provided that (a)
any such subsequent assignment does not violate any of the terms and conditions
of the Credit Agreement, any of the other Related Writings, or any law, rule,
regulation, order, writ, judgment, injunction or decree and that any consent
required under the terms of the Credit Agreement or any of the other Related
Writings has been obtained, (b) the assignee under such assignment from Assignee
shall agree to assume all of Assignee’s obligations hereunder in a manner
satisfactory to Assignor, and (c) Assignee is not thereby released from any of
its obligations to Assignor hereunder.


8.    Reductions of Aggregate Amount of Commitments. If any reduction in the
Total Commitment Amount occurs between the date of this Assignment Agreement and
the Assignment Effective Date, the percentage of the Total Commitment Amount
assigned to Assignee shall remain the percentage specified in Section 1 hereof
and the dollar amount of the Commitment of Assignee shall be recalculated based
on the reduced Total Commitment Amount.


9.    Acceptance of Administrative Agent; Notice by Assignor. This Assignment
Agreement is conditioned upon the acceptance and consent of the Administrative
Agent and, if necessary pursuant to Section 11.10 of the Credit Agreement, upon
the acceptance and consent of the Borrower; provided that the execution of this
Assignment Agreement by the Administrative Agent and, if necessary, by the
Borrower is evidence of such acceptance and consent.


10.    Entire Agreement. This Assignment Agreement embodies the entire agreement
and understanding between the parties hereto and supersedes all prior agreements
and understandings between the parties hereto relating to the subject matter
hereof.


11.    Governing Law. This Assignment Agreement shall be governed by the laws of
the State of New York.


12.    Notices. Notices shall be given under this Assignment Agreement in the
manner set forth in the Credit Agreement. For the purpose hereof, the addresses
of the parties hereto (until notice of a change is delivered) shall be the
address set forth under each party’s name on the signature pages hereof.


13.    Counterparts. This Assignment Agreement may be executed in any number of
counterparts, by different parties hereto in separate counterparts and by
facsimile signature, each












E-10




--------------------------------------------------------------------------------




of which when so executed and delivered shall be deemed to be an original and
all of which taken together shall constitute but one and the same agreement.


[Remainder of page intentionally left blank.]
    




































































































E-11




--------------------------------------------------------------------------------




14.    JURY TRIAL WAIVER. EACH OF THE UNDERSIGNED, TO THE EXTENT PERMITTED BY
LAW, WAIVES ANY RIGHT TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG THE ADMINISTRATIVE
AGENT, ANY OF THE LENDERS, AND THE BORROWER, OR ANY THEREOF, ARISING OUT OF, IN
CONNECTION WITH, RELATED TO, OR INCIDENTAL TO THE RELATIONSHIP ESTABLISHED AMONG
THEM IN CONNECTION WITH THIS ASSIGNMENT AGREEMENT OR ANY NOTE OR OTHER
AGREEMENT, INSTRUMENT OR DOCUMENT EXECUTED OR DELIVERED IN CONNECTION THEREWITH
OR THE TRANSACTIONS RELATED HERETO.


IN WITNESS WHEREOF, the parties hereto have executed this Assignment Agreement
by their duly authorized officers as of the date first above written.






Address:                                                          
                                                                                        
Attn:                                                                
Phone:                                                             
Fax:                                                                 
[NAME OF THE ASSIGNOR]


                                                                                  


By:                                                              
Name:                                                         
Title:                                                           
 
 




Address:                                                          
                                                                                        
Attn:                                                                
Phone:                                                             
Fax:                                                                 


[NAME OF THE ASSIGNEE]


                                                                                  


By:                                                               
Name:                                                         
Title:                                                           
 
 
Accepted and Consented to this ___ day
of ___, 20__:


KEYBANK NATIONAL ASSOCIATION
   as the Administrative Agent




By:                                                               
Name:                                                          
Title:                                                            
Accepted and Consented to this ___ day
of _______, 20__:


SELECT COMFORT CORPORATION


By:                                                             
Name:                                                        
Title:                                                          





























E-12




--------------------------------------------------------------------------------




ANNEX 1
TO
ASSIGNMENT AND ACCEPTANCE AGREEMENT


On and after the Assignment Effective Date, after giving effect to all other
assignments being made by Assignor on the Assignment Effective Date, the
Commitment of Assignee, and, if this is less than an assignment of all of
Assignor’s interest, Assignor, shall be as follows:




I.     INTEREST BEING ASSIGNED TO ASSIGNEE


A.     Assigned Percentage                    __________%


B.     Assigned Amount                    $__________


II.     ASSIGNEE’S COMMITMENT (as of the Assignment Effective Date)


A.     Assignee’s Commitment Percentage
under the Credit Agreement                __________%


B.    Amount of Assignee’s Commitment
under the Credit Agreement                $__________


III.     ASSIGNOR’S COMMITMENT (as of the Assignment Effective Date)


A.     Assignor’s Commitment Percentage
under the Credit Agreement                __________%


B.     Amount of Assignor’s Commitment
under the Credit Agreement                $__________












































E-13


